UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-5010 THE HUNTINGTON FUNDS (Exact name of registrant as specified in charter) Huntington Asset Services, Inc. 2960 North Meridian Street, Suite 300 Attn: Huntington Funds Officer Indianapolis, IN 46208 (Address of principal executive offices) Ronald J. Corn, Esq. The Huntington National Bank 41 South High Street Columbus, OH 43287 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-253-0412 Date of fiscal year end: 12/31 Reporting Period: 07/01/2009 - 06/30/2010 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (Secs. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles.  A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Sec. 3507. Huntington Dividend Capture Fund 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linda G. Alvarado For For Management 2 Elect Director George W. Buckley For For Management 3 Elect Director Vance D. Coffman For For Management 4 Elect Director Michael L. Eskew For For Management 5 Elect Director W. James Farrell For For Management 6 Elect Director Herbert L. Henkel For For Management 7 Elect Director Edward M. Liddy For For Management 8 Elect Director Robert S. Morrison For For Management 9 Elect Director Aulana L. Peters For For Management 10 Elect Director Robert J. Ulrich For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For For Management 13 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings A. O. SMITH CORPORATION Ticker: AOS Security ID: 831865209 Meeting Date: APR 12, 2010 Meeting Type: Annual Record Date: FEB 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald D. Brown For Withhold Management 1.2 Elect Director William P. Greubel For Withhold Management 1.3 Elect Director Rober J. O'Toole For For Management 1.4 Elect Director Idelle K. Wolf For For Management 2 Ratify Auditors For For Management ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: FEB 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R.J. Alpern For For Management 1.2 Elect Director R.S. Austin For For Management 1.3 Elect Director W.M. Daley For Withhold Management 1.4 Elect Director W.J. Farrell For Withhold Management 1.5 Elect Director H.L. Fuller For Withhold Management 1.6 Elect Director W.A. Osborn For Withhold Management 1.7 Elect Director D.A.L. Owen For For Management 1.8 Elect Director R.S. Roberts For For Management 1.9 Elect Director S.C. Scott, III For For Management 1.10 Elect Director W.D. Smithburg For Withhold Management 1.11 Elect Director G.F. Tilton For For Management 1.12 Elect Director M.D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings ACADIA REALTY TRUST Ticker: AKR Security ID: 004239109 Meeting Date: MAY 10, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth F. Bernstein For For Management 1.2 Elect Director Douglas Crocker II For For Management 1.3 Elect Director Lorrence T. Kellar For For Management 1.4 Elect Director Wendy Luscombe For For Management 1.5 Elect Director William T. Spitz For For Management 1.6 Elect Director Lee S. Wielansky For For Management 2 Ratify Auditors For For Management ACCENTURE PLC Ticker: ACN Security ID: G1150G111 Meeting Date: AUG 5, 2009 Meeting Type: Special Record Date: JUN 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Adjourn Meeting For For Management 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Adjourn Meeting For For Management 1 Approve the Creation of Distributable For For Management Reserves for Accenture plc 2 Adjourn Meeting For For Management ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 4, 2010 Meeting Type: Annual Record Date: DEC 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Reelect William L. Kimsey as a Director For For Management 1.2 Reelect Robert I. Lipp as a Director For For Management 1.3 Reelect Wulf von Schimmelmann as a For For Management Director 2 Approve KPMG as Auditors and Authorize For For Management Board to Fix Their Remuneration 3 Approve 2010 Share Incentive Plan For Against Management 4 Approve 2010 Employee Share Purchase For For Management Plan 5 Change Location of Annual Meeting For For Management 6 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 7 Authorize Board to Determine Price For For Management Range for the Issuance of Acquired Treasury Stock AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 3, 2010 Meeting Type: Annual Record Date: FEB 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel P. Amos For For Management 1.2 Elect Director John Shelby Amos II For For Management 1.3 Elect Director Paul S. Amos II For For Management 1.4 Elect Director Michael H. Armacost For For Management 1.5 Elect Director Kriss Cloninger III For For Management 1.6 Elect Director Joe Frank Harris For For Management 1.7 Elect Director Elizabeth J. Hudson For For Management 1.8 Elect Director Douglas W. Johnson For For Management 1.9 Elect Director Robert B. Johnson For For Management 1.10 Elect Director Charles B. Knapp For For Management 1.11 Elect Director E. Stephen Purdom, M.d. For For Management 1.12 Elect Director Barbara K. Rimer, PhD For For Management 1.13 Elect Director Marvin R. Schuster For For Management 1.14 Elect Director David Gary Thompson For For Management 1.15 Elect Director Robert L. Wright For For Management 1.16 Elect Director Takuro Yoshida For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Ratify Auditors For For Management AMERICAN ELECTRIC POWER COMPANY, INC. Ticker: AEP Security ID: 025537101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director E. R. Brooks For For Management 1.2 Elect Director Donald M. Carlton For For Management 1.3 Elect Director James F. Cordes For For Management 1.4 Elect Director Ralph D. Crosby, Jr. For For Management 1.5 Elect Director Linda A. Goodspeed For For Management 1.6 Elect Director Thomas E. Hoaglin For For Management 1.7 Elect Director Lester A. Hudson, Jr. For For Management 1.8 Elect Director Michael G. Morris For For Management 1.9 Elect Director Lionel L. Nowell III For For Management 1.10 Elect Director Richard L. Sandor For For Management 1.11 Elect Director Kathryn D. Sullivan For For Management 1.12 Elect Director Sara Martinez Tucker For For Management 1.13 Elect Director John F. Turner For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management AMERICAN FINANCIAL GROUP, INC. Ticker: AFG Security ID: 025932104 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carl H. Lindner For For Management 1.2 Elect Director Carl H. Lindner III For For Management 1.3 Elect Director S. Craig Lindner For For Management 1.4 Elect Director Kenneth C. Ambrecht For For Management 1.5 Elect Director Theodore H. Emmerich For For Management 1.6 Elect Director James E. Evans For For Management 1.7 Elect Director Terry S. Jacobs For For Management 1.8 Elect Director Gregory G. Joseph For For Management 1.9 Elect Director William W. Verity For For Management 1.10 Elect Director John I. Von Lehman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management ANNALY CAPITAL MANAGEMENT INC. Ticker: NLY Security ID: 035710409 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin P. Brady For For Management 1.2 Elect Director E. Wayne Nordberg For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management ASTRAZENECA PLC Ticker: AZN Security ID: 046353108 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Confirm First Interim Dividend; Confirm For For Management as Final Dividend the Second Interim Dividend 3 Reappoint KPMG Audit plc as Auditors of For For Management the Company 4 Authorise Board to Fix Remuneration of For For Management Auditors 5a Re-elect Louis Schweitzer as Director For For Management 5b Re-elect David Brennan as Director For For Management 5c Re-elect Simon Lowth as Director For For Management 5d Re-elect Jean-Philippe Courtois as For For Management Director 5e Re-elect Jane Henney as Director For For Management 5f Re-elect Michele Hooper as Director For For Management 5g Re-elect Rudy Markham as Director For For Management 5h Re-elect Dame Nancy Rothwell as For For Management Director 5i Re-elect John Varley as Director For For Management 5j Re-elect Marcus Wallenberg as Director For For Management 6 Approve Remuneration Report For For Management 7 Authorise EU Political Donations and For For Management Expenditure 8 Authorise Issue of Equity with For For Management Pre-emptive Rights 9 Authorise Issue of Equity without For For Management Pre-emptive Rights 10 Authorise Market Purchase For For Management 11 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 12 Adopt New Articles of Association For For Management 13 Approve the Investment Plan For For Management AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Randall L. Stephenson For For Management 2 Elect Director Gilbert F. Amelio For For Management 3 Elect Director Reuben V. Anderson For For Management 4 Elect Director James H. Blanchard For For Management 5 Elect Director Jaime Chico Pardo For For Management 6 Elect Director James P. Kelly For For Management 7 Elect Director Jon C. Madonna For For Management 8 Elect Director Lynn M. Martin For For Management 9 Elect Director John B. McCoy For For Management 10 Elect Director Joyce M. Roche For For Management 11 Elect Director Laura D Andrea Tyson For For Management 12 Elect Director Patricia P. Upton For For Management 13 Ratify Auditors For For Management 14 Provide for Cumulative Voting Against For Shareholder 15 Exclude Pension Credits from Against For Shareholder Calculations of Performance-Based Pay 16 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 17 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings AVON PRODUCTS, INC. Ticker: AVP Security ID: 054303102 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Don Cornwell For For Management 1.2 Elect Director V. Ann Hailey For For Management 1.3 Elect Director Fred Hassan For For Management 1.4 Elect Director Andrea Jung For For Management 1.5 Elect Director Maria Elena Lagomasino For For Management 1.6 Elect Director Ann S. Moore For For Management 1.7 Elect Director Paul S. Pressler For For Management 1.8 Elect Director Gary M. Rodkin For For Management 1.9 Elect Director Paula Stern For For Management 1.10 Elect Director Lawrence A. Weinbach For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management BANK OF NEW YORK MELLON CORPORATION, THE Ticker: BK Security ID: 064058100 Meeting Date: APR 13, 2010 Meeting Type: Annual Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ruth E. Bruch For For Management 1.2 Elect Director Nicholas M. Donofrio For For Management 1.3 Elect Director Gerald L. Hassell For For Management 1.4 Elect Director Edmund F. Kelly For For Management 1.5 Elect Director Robert P. Kelly For For Management 1.6 Elect Director Richard J. Kogan For For Management 1.7 Elect Director Michael J. Kowalski For For Management 1.8 Elect Director John A. Luke, Jr. For For Management 1.9 Elect Director Robert Mehrabian For For Management 1.10 Elect Director Mark A. Nordenberg For For Management 1.11 Elect Director Catherine A. Rein For For Management 1.12 Elect Director William C. Richardson For For Management 1.13 Elect Director Samuel C. Scott III For For Management 1.14 Elect Director John P. Surma For For Management 1.15 Elect Director Wesley W. von Schack For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Ratify Auditors For For Management 4 Provide for Cumulative Voting Against For Shareholder 5 Stock Retention/Holding Period Against For Shareholder 6 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote BAXTER INTERNATIONAL INC. Ticker: BAX Security ID: 071813109 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Blake E. Devitt For For Management 2 Elect Director John D. Forsyth For For Management 3 Elect Director Gail D. Fosler For For Management 4 Elect Director Carole J. Shapazian For For Management 5 Ratify Auditors For For Management 6 Reduce Supermajority Vote Requirement Against For Shareholder BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lamberto Andreotti For For Management 2 Elect Director Lewis B. Campbell For For Management 3 Elect Director James M. Cornelius For For Management 4 Elect Director Louis J. Freeh For For Management 5 Elect Director Laurie H. Glimcher, M.D For For Management 6 Elect Director Michael Grobstein For For Management 7 Elect Director Leif Johansson For For Management 8 Elect Director Alan J. Lacy For For Management 9 Elect Director Vicki L. Sato, Ph.D. For For Management 10 Elect Director Togo D. West, Jr. For For Management 11 Elect Director R. Sanders Williams, For For Management M.D. 12 Ratify Auditors For For Management 13 Provide Right to Call Special Meeting For For Management 14 Reduce Supermajority Vote Requirements For For Management Applicable to Common Stock 15 Reduce Supermajority Vote Requirement For For Management Applicable to Preferred Stock 16 Increase Disclosure of Executive Against Against Shareholder Compensation 17 Provide Right to Act by Written Consent Against For Shareholder 18 Report and Set Goals Related to Animal Against Against Shareholder Use and Testing CENTURYTEL, INC. Ticker: CTL Security ID: 156700106 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Bruce Hanks For For Management 1.2 Elect Director C. G. Melville, Jr. For For Management 1.3 Elect Director William A. Owens For For Management 1.4 Elect Director Glen F. Post, III For For Management 2 Ratify Auditors For For Management 3 Change Company Name For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Report on Internet Network Management Against For Shareholder Practices Regarding Privacy and Freedom of Expression 6 Limit Executive Compensation Against Against Shareholder 7 Stock Retention/Holding Period Against For Shareholder 8 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director S.H. Armacost For For Management 2 Elect Director L.F. Deily For For Management 3 Elect Director R.E. Denham For For Management 4 Elect Director R.J. Eaton For For Management 5 Elect Director C. Hagel For For Management 6 Elect Director E. Hernandez For For Management 7 Elect Director F.G. Jenifer For For Management 8 Elect Director G.L. Kirkland For For Management 9 Elect Director S. Nunn For For Management 10 Elect Director D.B. Rice For For Management 11 Elect Director K.W. Sharer For For Management 12 Elect Director C.R. Shoemate For For Management 13 Elect Director J.G. Stumpf For For Management 14 Elect Director R.D. Sugar For For Management 15 Elect Director C. Ware For For Management 16 Elect Director J.S. Watson For For Management 17 Ratify Auditors For For Management 18 Provide Right to Call Special Meeting For For Management 19 Request Director Nominee with Against For Shareholder Environmental Qualifications 20 Stock Retention/Holding Period Against For Shareholder 21 Disclose Payments To Host Governments Against Against Shareholder 22 Adopt Guidelines for Country Selection Against For Shareholder 23 Report on Financial Risks From Climate Against Against Shareholder Change 24 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights CHUBB CORPORATION, THE Ticker: CB Security ID: 171232101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Zoe Baird For For Management 2 Elect Director Sheila P. Burke For For Management 3 Elect Director James I. Cash, Jr. For For Management 4 Elect Director John D. Finnegan For For Management 5 Elect Director Martin G. Mcguinn For For Management 6 Elect Director Lawrence M. Small For For Management 7 Elect Director Jess Soderberg For For Management 8 Elect Director Daniel E. Somers For For Management 9 Elect Director Karen Hastie Williams For For Management 10 Elect Director James M. Zimmerman For For Management 11 Elect Director Alfred W. Zollar For For Management 12 Ratify Auditors For For Management COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director S. Decker Anstrom For For Management 1.2 Elect Director Kenneth J. Bacon For For Management 1.3 Elect Director Sheldon M. Bonovitz For For Management 1.4 Elect Director Edward D. Breen For For Management 1.5 Elect Director Julian A. Brodsky For For Management 1.6 Elect Director Joseph J. Collins For For Management 1.7 Elect Director J. Michael Cook For For Management 1.8 Elect Director Gerald L. Hassell For For Management 1.9 Elect Director Jeffrey A. Honickman For For Management 1.10 Elect Director Brian L. Roberts For For Management 1.11 Elect Director Ralph J. Roberts For For Management 1.12 Elect Director Judith Rodin For For Management 1.13 Elect Director Michael I. Sovern For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Provide for Cumulative Voting Against For Shareholder 5 Adopt Policy on Succession Planning Against For Shareholder 6 Require Independent Board Chairman Against For Shareholder CONAGRA FOODS INC. Ticker: CAG Security ID: 205887102 Meeting Date: SEP 25, 2009 Meeting Type: Annual Record Date: JUL 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mogens C. Bay For For Management 1.2 Elect Director Stephen G. Butler For For Management 1.3 Elect Director Steven F. Goldstone For For Management 1.4 Elect Director Joie A. Gregor For For Management 1.5 Elect Director Rajive Johri For For Management 1.6 Elect Director W.g. Jurgensen For For Management 1.7 Elect Director Richard H. Lenny For For Management 1.8 Elect Director Ruth Ann Marshall For For Management 1.9 Elect Director Gary M. Rodkin For For Management 1.10 Elect Director Andrew J. Schindler For For Management 1.11 Elect Director Kenneth E. Stinson For For Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Armitage For For Management 1.2 Elect Director Richard H. Auchinleck For For Management 1.3 Elect Director James E. Copeland, Jr. For For Management 1.4 Elect Director Kenneth M. Duberstein For For Management 1.5 Elect Director Ruth R. Harkin For For Management 1.6 Elect Director Harold W. Mcgraw III For For Management 1.7 Elect Director James J. Mulva For For Management 1.8 Elect Director Robert A. Niblock For For Management 1.9 Elect Director Harald J. Norvik For For Management 1.10 Elect Director William K. Reilly For For Management 1.11 Elect Director Bobby S. Shackouls For For Management 1.12 Elect Director Victoria J. Tschinkel For For Management 1.13 Elect Director Kathryn C. Turner For For Management 1.14 Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Report on Board Risk Management Against Against Shareholder Oversight 4 Adopt Quantitative GHG Goals for Against For Shareholder Products and Operations 5 Report on Environmental Impact of Oil Against For Shareholder Sands Operations in Canada 6 Adopt Policy to Address Coastal Against Against Shareholder Louisiana Environmental Impacts 7 Report on Financial Risks of Climate Against Against Shareholder Change 8 Adopt Goals to Reduce Emission of TRI Against Against Shareholder Chemicals 9 Amend EEO Policy to Prohibit Against For Shareholder Discrimination Based on Sexual Orientation and Gender Identity 10 Report on Political Contributions Against For Shareholder COOPER INDUSTRIES PLC Ticker: CBE Security ID: G24182100 Meeting Date: AUG 31, 2009 Meeting Type: Court Record Date: JUL 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Approve the Creation of Distributable For For Management Reserves DELPHI FINANCIAL GROUP, INC. Ticker: DFG Security ID: 247131105 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip R. O'Connor For For Management 1.2 Elect Director Robert Rosenkranz For For Management 1.3 Elect Director Donald A. Sherman For For Management 1.4 Elect Director Kevin R. Brine For For Management 1.5 Elect Director Edward A. Fox For For Management 1.6 Elect Director Steven A. Hirsh For For Management 1.7 Elect Director Harold F. Ilg For For Management 1.8 Elect Director James M. Litvack For For Management 1.9 Elect Director James N. Meehan For For Management 1.10 Elect Director Robert F. Wright For For Management 2 Approve Non-Employee Director Omnibus For Against Management Stock Plan 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management DUKE ENERGY CORPORATION Ticker: DUK Security ID: 26441C105 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Barnet, III For For Management 1.2 Elect Director G. Alex Bernhardt, Sr. For For Management 1.3 Elect Director Michael G. Browning For For Management 1.4 Elect Director Daniel R. DiMicco For For Management 1.5 Elect Director John H. Forsgren For For Management 1.6 Elect Director Ann Maynard Gray For For Management 1.7 Elect Director James H. Hance, Jr. For For Management 1.8 Elect Director E. James Reinsch For For Management 1.9 Elect Director James T. Rhodes For For Management 1.10 Elect Director James E. Rogers For For Management 1.11 Elect Director Philip R. Sharp For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Report on Global Warming Lobbying Against Against Shareholder Activities 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Stock Retention/Holding Period Against For Shareholder EASTGROUP PROPERTIES, INC. Ticker: EGP Security ID: 277276101 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director D. Pike Aloian For For Management 1.2 Elect Director H.C. Bailey, Jr. For For Management 1.3 Elect Director Hayden C. Eaves, III For For Management 1.4 Elect Director Fredric H. Gould For For Management 1.5 Elect Director David H. Hoster II For For Management 1.6 Elect Director Mary E. McCormick For For Management 1.7 Elect Director David M. Osnos For For Management 1.8 Elect Director Leland R. Speed For For Management 2 Ratify Auditors For For Management ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: APR 19, 2010 Meeting Type: Annual Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director R. Alvarez For For Management 2 Elect Director W. Bischoff For For Management 3 Elect Director R.D. Hoover For Against Management 4 Elect Director F.G. Prendergast For For Management 5 Elect Director K.P. Seifert For For Management 6 Ratify Auditors For For Management 7 Declassify the Board of Directors For For Management 8 Reduce Supermajority Vote Requirement For For Management 9 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 10 Prohibit CEOs from Serving on Against Against Shareholder Compensation Committee 11 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 12 Stock Retention/Holding Period Against For Shareholder ENTERTAINMENT PROPERTIES TRUST Ticker: EPR Security ID: 29380T105 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barrett Brady For For Management 1.2 Elect Director Peter Brown For For Management 2 Ratify Auditors For For Management EQUITY RESIDENTIAL Ticker: EQR Security ID: 29476L107 Meeting Date: JUN 16, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee John W. Alexander For For Management 1.2 Elect Trustee Charles L. Atwood For For Management 1.3 Elect Trustee Linda Walker Bynoe For For Management 1.4 Elect Trustee Boone A. Knox For For Management 1.5 Elect Trustee John E. Neal For For Management 1.6 Elect Trustee David J. Neithercut For For Management 1.7 Elect Trustee Mark S. Shapiro For For Management 1.8 Elect Trustee Gerald A. Spector For For Management 1.9 Elect Trustee B. Joseph White For For Management 1.10 Elect Trustee Samuel Zell For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Against For Shareholder Election of Trustees EVEREST RE GROUP LTD Ticker: RE Security ID: G3223R108 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Kenneth J. Duffy as Director For For Management 1.2 Elect Joseph V. Taranto as Director For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Approve Omnibus Stock Plan For Against Management EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director L.R. Faulkner For For Management 1.4 Elect Director J.S. Fishman For For Management 1.5 Elect Director K.C. Frazier For For Management 1.6 Elect Director W.W. George For For Management 1.7 Elect Director M.C. Nelson For For Management 1.8 Elect Director S.J. Palmisano For For Management 1.9 Elect Director S.C. Reinemund For For Management 1.10 Elect Director R.W. Tillerson For For Management 1.11 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 4 Reincorporate in Another State [from Against Against Shareholder New Jersey to North Dakota] 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 7 Adopt Policy on Human Right to Water Against Against Shareholder 8 Adopt Policy to Address Coastal Against Against Shareholder Louisiana Environmental Impacts 9 Report on Environmental Impact of Oil Against For Shareholder Sands Operations in Canada 10 Report on Environmental Impacts of Against For Shareholder Natural Gas Fracturing 11 Report on Energy Technologies Against Against Shareholder Development 12 Adopt Quantitative GHG Goals from Against For Shareholder Products and Operations 13 Report on Risks of Alternative Against Against Shareholder Long-term Fossil Fuel Demand Estimates FAMILY DOLLAR STORES, INC. Ticker: FDO Security ID: 307000109 Meeting Date: JAN 21, 2010 Meeting Type: Annual Record Date: NOV 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark R. Bernstein For For Management 1.2 Elect Director Pamela L. Davies For For Management 1.3 Elect Director Sharon Allred Decker For For Management 1.4 Elect Director Edward C. Dolby For For Management 1.5 Elect Director Glenn A. Eisenberg For For Management 1.6 Elect Director Howard R. Levine For For Management 1.7 Elect Director George R. Mahoney, Jr. For For Management 1.8 Elect Director James G. Martin For For Management 1.9 Elect Director Harvey Morgan For For Management 1.10 Elect Director Dale C. Pond For For Management 2 Ratify Auditors For For Management FLOWSERVE CORPORATION Ticker: FLS Security ID: 34354P105 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gayla Delly For For Management 1.2 Elect Director Rick Mills For For Management 1.3 Elect Director Charles Rampacek For For Management 1.4 Elect Director William Rusnack For For Management 1.5 Elect Director Mark Blinn For For Management 2 Ratify Auditors For For Management GENERAL MILLS, INC. Ticker: GIS Security ID: 370334104 Meeting Date: SEP 21, 2009 Meeting Type: Annual Record Date: JUL 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Bradbury H. Anderson For For Management 2 Elect Director R. Kerry Clark For For Management 3 Elect Director Paul Danos For For Management 4 Elect Director William T. Esrey For For Management 5 Elect Director Raymond V. Gilmartin For For Management 6 Elect Director Judith Richards Hope For For Management 7 Elect Director Heidi G. Miller For For Management 8 Elect Director Hilda Ochoa-Brillembourg For For Management 9 Elect Director Steve Odland For For Management 10 Elect Director Kendall J. Powell For For Management 11 Elect Director Lois E. Quam For For Management 12 Elect Director Michael D. Rose For For Management 13 Elect Director Robert L. Ryan For For Management 14 Elect Director Dorothy A. Terrell For For Management 15 Approve Omnibus Stock Plan For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation HALLIBURTON COMPANY Ticker: HAL Security ID: 406216101 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A.M. Bennett For For Management 2 Elect Director J.R. Boyd For For Management 3 Elect Director M. Carroll For For Management 4 Elect Director N.K. Dicciani For For Management 5 Elect Director S.M. Gillis For For Management 6 Elect Director J.T. Hackett For For Management 7 Elect Director D.J. Lesar For For Management 8 Elect Director R.A. Malone For For Management 9 Elect Director J.L. Martin For For Management 10 Elect Director D.L. Reed For For Management 11 Ratify Auditors For For Management 12 Review and Assess Human Rights Policies Against For Shareholder 13 Report on Political Contributions Against For Shareholder 14 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 15 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings HCP, INC. Ticker: HCP Security ID: 40414L109 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James F. Flaherty III For For Management 1.2 Elect Director Christine N. Garvey For For Management 1.3 Elect Director David B. Henry For For Management 1.4 Elect Director Lauralee E. Martin For For Management 1.5 Elect Director Michael D. Mckee For For Management 1.6 Elect Director Harold M. Messmer, Jr. For For Management 1.7 Elect Director Peter L. Rhein For For Management 1.8 Elect Director Kenneth B. Roath For For Management 1.9 Elect Director Richard M. Rosenberg For For Management 1.10 Elect Director Joseph P. Sullivan For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Against For Shareholder Election of Directors HEALTH CARE REIT, INC. Ticker: HCN Security ID: 42217K106 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas J. DeRosa For For Management 1.2 Elect Director Jeffrey H. Donahue For For Management 1.3 Elect Director Fred S. Klipsch For For Management 2 Ratify Auditors For For Management HIGHWOODS PROPERTIES, INC. Ticker: HIW Security ID: 431284108 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gene H. Anderson For For Management 1.2 Elect Director Edward J. Fritsch For For Management 1.3 Elect Director David J. Hartzell For For Management 1.4 Elect Director Lawrence S. Kaplan For For Management 1.5 Elect Director Sherry A. Kellett For For Management 1.6 Elect Director L. Glenn Orr, Jr. For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan HUNTINGTON FUNDS Ticker: Security ID: 446327496 Meeting Date: JAN 29, 2010 Meeting Type: Special Record Date: NOV 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee Alistair Jessiman For For Management 1.2 Elect Trustee B. Randolph Bateman For For Management 1.3 Elect Trustee William H. Zimmer, III For For Management INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Susan L. Decker For For Management 3 Elect Director John J. Donahoe For For Management 4 Elect Director Reed E. Hundt For For Management 5 Elect Director Paul S. Otellini For For Management 6 Elect Director James D. Plummer For For Management 7 Elect Director David S. Pottruck For For Management 8 Elect Director Jane E. Shaw For For Management 9 Elect Director Frank D. Yeary For For Management 10 Elect Director David B. Yoffie For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A. J. P. Belda For For Management 2 Elect Director C. Black For For Management 3 Elect Director W. R. Brody For For Management 4 Elect Director K. I. Chenault For For Management 5 Elect Director M. L. Eskew For For Management 6 Elect Director S. A. Jackson For For Management 7 Elect Director A. N. Liveris For For Management 8 Elect Director W. J. McNerney, Jr. For For Management 9 Elect Director T. Nishimuro For For Management 10 Elect Director J. W. Owens For For Management 11 Elect Director S. J. Palmisano For For Management 12 Elect Director J. E. Spero For For Management 13 Elect Director S. Taurel For For Management 14 Elect Director L. H. Zambrano For For Management 15 Ratify Auditors For For Management 16 Adopt Policy on Bonus Banking Against For Shareholder 17 Provide for Cumulative Voting Against For Shareholder 18 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 19 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation J. C. PENNEY COMPANY, INC. Ticker: JCP Security ID: 708160106 Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Colleen C. Barrett For For Management 2 Elect Director M. Anthony Burns For For Management 3 Elect Director Maxine K. Clark For For Management 4 Elect Director Thomas J. Engibous For For Management 5 Elect Director Kent B. Foster For For Management 6 Elect Director G.B. Laybourne For For Management 7 Elect Director Burl Osborne For For Management 8 Elect Director Leonard H. Roberts For For Management 9 Elect Director Javier G. Teruel For For Management 10 Elect Director R. Gerald Turner For For Management 11 Elect Director Myron E. Ullman, III For For Management 12 Elect Director Mary Beth West For For Management 13 Ratify Auditors For For Management JOY GLOBAL, INC. Ticker: JOYG Security ID: 481165108 Meeting Date: MAR 9, 2010 Meeting Type: Annual Record Date: JAN 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven L. Gerard For For Management 1.2 Elect Director John Nils Hanson For For Management 1.3 Elect Director Ken C. Johnsen For For Management 1.4 Elect Director Gale E. Klappa For For Management 1.5 Elect Director Richard B. Loynd For For Management 1.6 Elect Director P. Eric Siegert For For Management 1.7 Elect Director Michael W. Sutherlin For For Management 1.8 Elect Director James H. Tate For For Management 2 Ratify Auditors For For Management JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Crandall C. Bowles For For Management 1.2 Elect Director Stephen B. Burke For For Management 1.3 Elect Director David M. Cote For For Management 1.4 Elect Director James S. Crown For For Management 1.5 Elect Director James Dimon For For Management 1.6 Elect Director Ellen V. Futter For For Management 1.7 Elect Director William H. Gray, III For For Management 1.8 Elect Director Laban P. Jackson, Jr. For For Management 1.9 Elect Director David C. Novak For For Management 1.10 Elect Director Lee R. Raymond For For Management 1.11 Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Affirm Political Non-Partisanship Against Against Shareholder 5 Amend Bylaws Call Special Meetings Against For Shareholder 6 Report on Collateral in Derivatives Against For Shareholder Trading 7 Provide Right to Act by Written Consent Against For Shareholder 8 Require Independent Board Chairman Against For Shareholder 9 Report on Pay Disparity Against Against Shareholder 10 Stock Retention/Holding Period Against For Shareholder KIMBERLY-CLARK CORPORATION Ticker: KMB Security ID: 494368103 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John R. Alm For For Management 2 Elect Director Dennis R. Beresford For For Management 3 Elect Director John F. Bergstrom For For Management 4 Elect Director Abelardo E. Bru For For Management 5 Elect Director Robert W. Decherd For For Management 6 Elect Director Thomas J. Falk For For Management 7 Elect Director Mae C. Jemison, M.D. For For Management 8 Elect Director James M. Jenness For For Management 9 Elect Director Ian C. Read For For Management 10 Elect Director Linda Johnson Rice For For Management 11 Elect Director Marc J. Shapiro For For Management 12 Elect Director G. Craig Sullivan For For Management 13 Ratification Of Auditors For For Management 14 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings LIBERTY PROPERTY TRUST Ticker: LRY Security ID: 531172104 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee J. Anthony Hayden For For Management 1.2 Elect Trustee M. Leanne Lachman For For Management 1.3 Elect Trustee Stephen D. Steinour For For Management 2 Declassify the Board of Trustees For For Management 3 Ratify Auditors For For Management M&T BANK CORPORATION Ticker: MTB Security ID: 55261F104 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brent D. Baird For For Management 1.2 Elect Director Robert J. Bennett For For Management 1.3 Elect Director C. Angela Bontempo For For Management 1.4 Elect Director Robert T. Brady For Withhold Management 1.5 Elect Director Michael D. Buckley For For Management 1.6 Elect Director T. Jefferson Cunningham, For For Management III 1.7 Elect Director Mark J. Czarnecki For For Management 1.8 Elect Director Colm E. Doherty For For Management 1.9 Elect Director Gary N. Geisel For For Management 1.10 Elect Director Patrick W.E. Hodgson For For Management 1.11 Elect Director Richard G. King For For Management 1.12 Elect Director Jorge G. Pereira For For Management 1.13 Elect Director Michael P. Pinto For For Management 1.14 Elect Director Melinda R. Rich For For Management 1.15 Elect Director Robert E. Sadler, Jr. For For Management 1.16 Elect Director Herbert L. Washington For For Management 1.17 Elect Director Robert G. Wilmers For For Management 2 Advisory Vote on Executive Compensation For For Management 3 Ratify Auditors For For Management MACK-CALI REALTY CORPORATION Ticker: CLI Security ID: 554489104 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: APR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan S. Bernikow For For Management 1.2 Elect Director Kenneth M. Duberstein For For Management 1.3 Elect Director Vincent Tese For For Management 1.4 Elect Director Roy J. Zuckerberg For For Management 2 Ratify Auditors For For Management MASCO CORPORATION Ticker: MAS Security ID: 574599106 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis W. Archer For For Management 2 Elect Director Anthony F. Earley, Jr. For For Management 3 Elect Director Lisa A. Payne For For Management 4 Ratify Auditors For For Management 5 Amend Omnibus Stock Plan For Against Management MEADWESTVACO CORPORATION Ticker: MWV Security ID: 583334107 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael E. Campbell For For Management 2 Elect Director Thomas W. Cole, Jr., For For Management Ph.D. 3 Elect Director James G. Kaiser For For Management 4 Elect Director Richard B. Kelson For For Management 5 Elect Director James M. Kilts For For Management 6 Elect Director Susan J. Kropf For For Management 7 Elect Director Douglas S. Luke For For Management 8 Elect Director John A. Luke, Jr. For For Management 9 Elect Director Robert C. McCormack For For Management 10 Elect Director Timothy H. Powers For For Management 11 Elect Director Edward M. Straw For For Management 12 Elect Director Jane L. Warner For For Management 13 Ratify Auditors For For Management 14 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings MERCK & CO., INC. Ticker: MRK Security ID: 589331107 Meeting Date: AUG 7, 2009 Meeting Type: Special Record Date: JUN 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition For For Management MID-AMERICA APARTMENT COMMUNITIES, INC. Ticker: MAA Security ID: 59522J103 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director H. Eric Bolton, Jr. For For Management 1.2 Elect Director Alan B. Graf, Jr. For For Management 1.3 Elect Director John S. Grinalds For For Management 1.4 Elect Director Ralph Horn For For Management 1.5 Elect Director W. Reid Sanders For For Management 1.6 Elect Director William B. Sansom For For Management 1.7 Elect Director Philip W. Norwood For For Management 1.8 Elect Director Simon R.C. Wadsworth For For Management 2 Ratify Auditors For For Management NATIONAL HEALTH INVESTORS, INC. Ticker: NHI Security ID: 63633D104 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ted H. Welch For For Management 1.2 Elect Director J. Justin Hutchens For For Management 2 Ratify Auditors For For Management NATIONAL RETAIL PROPERTIES, INC. Ticker: NNN Security ID: 637417106 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Don DeFosset For For Management 1.2 Elect Director Dennis E. Gershenson For For Management 1.3 Elect Director Kevin B. Habicht For For Management 1.4 Elect Director Richard B. Jennings For For Management 1.5 Elect Director Ted B. Lanier For For Management 1.6 Elect Director Robert C. Legler For For Management 1.7 Elect Director Craig Macnab For For Management 1.8 Elect Director Robert Martinez For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management NEWELL RUBBERMAID INC. Ticker: NWL Security ID: 651229106 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Scott S. Cowen For For Management 2 Elect Director Cynthia A. Montgomery For For Management 3 Elect Director Michael B. Polk For For Management 4 Elect Director Michael A. Todman For For Management 5 Approve Omnibus Stock Plan For For Management 6 Ratify Auditors For For Management PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis A. Ausiello For For Management 2 Elect Director Michael S. Brown For For Management 3 Elect Director M. Anthony Burns For For Management 4 Elect Director Robert N. Burt For For Management 5 Elect Director W. Don Cornwell For For Management 6 Elect Director Frances D. Fergusson For For Management 7 Elect Director William H. Gray III For For Management 8 Elect Director Constance J. Horner For For Management 9 Elect Director James M. Kilts For For Management 10 Elect Director Jeffrey B. Kindler For For Management 11 Elect Director George A. Lorch For For Management 12 Elect Director John P. Mascotte For For Management 13 Elect Director Suzanne Nora Johnson For For Management 14 Elect Director Stephen W. Sanger For For Management 15 Elect Director William C. Steere, Jr. For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 18 Provide Right to Call Special Meeting For For Management 19 Prohibit Executive Stock-Based Awards Against Against Shareholder PS BUSINESS PARKS, INC. Ticker: PSB Security ID: 69360J107 Meeting Date: MAY 3, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald L. Havner, Jr. For For Management 1.2 Elect Director Joseph D. Russell, Jr. For For Management 1.3 Elect Director R. Wesley Burns For For Management 1.4 Elect Director Jennifer H. Dunbar For For Management 1.5 Elect Director Arthur M. Friedman For For Management 1.6 Elect Director James H. Kropp For For Management 1.7 Elect Director Harvey Lenkin For For Management 1.8 Elect Director Sara Grootwassink Lewis For For Management 1.9 Elect Director Michael V. McGee For For Management 2 Ratify Auditors For For Management RAMCO-GERSHENSON PROPERTIES TRUST Ticker: RPT Security ID: 751452202 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis E. Gershenson For For Management 1.2 Elect Director Robert A. Meister For For Management 1.3 Elect Director Michael A. Ward For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Restrict Right to Call Special Meeting For For Management RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Vernon E. Clark For For Management 2 Elect Director John M. Deutch For For Management 3 Elect Director Stephen J. Hadley For For Management 4 Elect Director Frederic M. Poses For For Management 5 Elect Director Michael C. Ruettgers For For Management 6 Elect Director Ronald L. Skates For For Management 7 Elect Director William R. Spivey For For Management 8 Elect Director Linda G. Stuntz For For Management 9 Elect Director William H. Swanson For For Management 10 Ratify Auditors For For Management 11 Provide Right to Call Special Meeting For For Management 12 Approve Omnibus Stock Plan For For Management 13 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 14 Submit SERP to Shareholder Vote Against For Shareholder 15 Provide Right to Act by Written Consent Against For Shareholder REYNOLDS AMERICAN INC. Ticker: RAI Security ID: 761713106 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin D. Feinstein For For Management 1.2 Elect Director Susan M. Ivey For For Management 1.3 Elect Director Lionel L. Nowell, III For For Management 1.4 Elect Director Neil R. Withington For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder 4 Stock Retention/Holding Period Against For Shareholder 5 Amend Marketing Material to Disclose Against Against Shareholder Truthful Data on Health Risks 6 Adopt Human Rights Protocols for Against For Shareholder Company and Suppliers ROYAL BANK OF CANADA Ticker: RY Security ID: 780087102 Meeting Date: MAR 3, 2010 Meeting Type: Annual Record Date: JAN 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect W.G. Beattie as Director For For Management 1.2 Elect D.T. Elix as Director For For Management 1.3 Elect J.T. Ferguson as Director For For Management 1.4 Elect P. Gauthier as Director For For Management 1.5 Elect T.J. Hearn as Director For For Management 1.6 Elect A.D. Laberge as Director For For Management 1.7 Elect J. Lamarre as Director For For Management 1.8 Elect B.C. Louie as Director For For Management 1.9 Elect M.H. McCain as Director For For Management 1.10 Elect G.M. Nixon as Director For For Management 1.11 Elect D.P. O'Brien as Director For For Management 1.12 Elect J.P. Reinhard as Director For For Management 1.13 Elect E. Sonshine as Director For For Management 1.14 Elect K.P. Taylor as Director For For Management 1.15 Elect V.L. Young as Director For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote on Executive Compensation For For Management Approach 4 Submit to Shareholder Vote More Against Against Shareholder Nominees Than There are Vacancies on the Board of Directors 5 Disclose Equity Ratio Between Total Against Against Shareholder Compensation of the CEO, Five Named Officers and Average Total Employee Compensation SIMON PROPERTY GROUP, INC. Ticker: SPG Security ID: 828806109 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Melvyn E. Bergstein For For Management 2 Elect Director Linda Walker Bynoe For For Management 3 Elect Director Larry C. Glasscock For For Management 4 Elect Director Karen N. Horn, PhD For For Management 5 Elect Director Allan Hubbard For For Management 6 Elect Director Reuben S. Leibowitz For For Management 7 Elect Director Daniel C. Smith, PhD For For Management 8 Elect Director J. Albert Smith, Jr. For For Management 9 Ratify Auditors For For Management SOUTHERN COPPER CORPORATION Ticker: SCCO Security ID: 84265V105 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director German Larrea For Withhold Management Mota-Velasco 1.2 Elect Director Oscar Gonzalez Rocha For Withhold Management 1.3 Elect Director Emilio Carrillo Gamboa For For Management 1.4 Elect Director Alfredo Casar Perez For Withhold Management 1.5 Elect Director Alberto de la Parra For Withhold Management Zavala 1.6 Elect Director Xavier Garcia de Quevedo For Withhold Management Topete 1.7 Elect Director Genaro Larrea For Withhold Management Mota-Velasco 1.8 Elect Director Daniel Mu?iz Quintanilla For Withhold Management 1.9 Elect Director Armando Ortega Gomez For Withhold Management 1.10 Elect Director Luis Manuel Palomino For For Management Bonilla 1.11 Elect Director Gilberto Perezalonso For Withhold Management Cifuentes 1.12 Elect Director Juan Rebolledo Gout For Withhold Management 1.13 Elect Director Carlos Ruiz Sacristan For For Management 1.14 Elect Director Luis Tellez Kuenzler For For Management 2 Ratify Auditors For For Management SOVRAN SELF STORAGE, INC. Ticker: SSS Security ID: 84610H108 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Attea For For Management 1.2 Elect Director Kenneth F. Myszka For For Management 1.3 Elect Director John E. Burns For For Management 1.4 Elect Director Anthony P. Gammie For For Management 1.5 Elect Director Charles E. Lannon For For Management 1.6 Elect Director James R. Boldt For For Management 2 Ratify Auditors For For Management SPECTRA ENERGY CORP Ticker: SE Security ID: 847560109 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William T. Esrey For For Management 1.2 Elect Director Gregory L. Ebel For For Management 1.3 Elect Director Pamela L. Carter For For Management 1.4 Elect Director Peter B. Hamilton For For Management 1.5 Elect Director Dennis R. Hendrix For For Management 1.6 Elect Director Michael E.J. Phelps For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Against For Shareholder Election of Directors TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Ticker: 2330 Security ID: 874039100 Meeting Date: JUN 15, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Amend Articles of Association For For Management 4 Amend Operating Procedures for For For Management Derivatives Transactions 5 Transact Other Business None None Management TESORO CORPORATION Ticker: TSO Security ID: 881609101 Meeting Date: JUN 4, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney F. Chase For For Management 1.2 Elect Director Gregory J. Goff For For Management 1.3 Elect Director Robert W. Goldman For For Management 1.4 Elect Director Steven H. Grapstein For For Management 1.5 Elect Director William J. Johnson For For Management 1.6 Elect Director J.W. (Jim) Nokes For For Management 1.7 Elect Director Donald H. Schmude For For Management 1.8 Elect Director Michael E. Wiley For For Management 2 Ratify Auditors For For Management TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 15, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director R.W. Babb, Jr. For For Management 2 Elect Director D.L. Boren For For Management 3 Elect Director D.A. Carp For For Management 4 Elect Director C.S. Cox For For Management 5 Elect Director D.R. Goode For For Management 6 Elect Director S.P. MacMillan For For Management 7 Elect Director P.H. Patsley For For Management 8 Elect Director W.R. Sanders For For Management 9 Elect Director R.J. Simmons For For Management 10 Elect Director R.K. Templeton For For Management 11 Elect Director C.T. Whitman For For Management 12 Ratify Auditors For For Management TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James L. Barksdale For For Management 2 Elect Director William P. Barr For For Management 3 Elect Director Jeffrey L. Bewkes For For Management 4 Elect Director Stephen F. Bollenbach For For Management 5 Elect Director Frank J. Caufield For For Management 6 Elect Director Robert C. Clark For For Management 7 Elect Director Mathias Dopfner For For Management 8 Elect Director Jessica P. Einhorn For For Management 9 Elect Director Fred Hassan For For Management 10 Elect Director Michael A. Miles For For Management 11 Elect Director Kenneth J. Novack For For Management 12 Elect Director Deborah C. Wright For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For For Management 15 Provide Right to Call Special Meeting For For Management 16 Reduce Supermajority Vote Requirement Against For Shareholder 17 Stock Retention/Holding Period Against For Shareholder 18 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation TJX COMPANIES, INC., THE Ticker: TJX Security ID: 872540109 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jose B. Alvarez For For Management 2 Elect Director Alan M. Bennett For For Management 3 Elect Director David A. Brandon For For Management 4 Elect Director Bernard Cammarata For For Management 5 Elect Director David T. Ching For For Management 6 Elect Director Michael F. Hines For For Management 7 Elect Director Amy B. Lane For For Management 8 Elect Director Carol Meyrowitz For For Management 9 Elect Director John F. O'Brien For For Management 10 Elect Director Willow B. Shire For For Management 11 Elect Director Fletcher H. Wiley For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation TRAVELERS COMPANIES, INC., THE Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Beller For For Management 1.2 Elect Director John H. Dasburg For For Management 1.3 Elect Director Janet M. Dolan For For Management 1.4 Elect Director Kenneth M. Duberstein For For Management 1.5 Elect Director Jay S. Fishman For For Management 1.6 Elect Director Lawrence G. Graev For For Management 1.7 Elect Director Patricia L. Higgins For For Management 1.8 Elect Director Thomas R. Hodgson For For Management 1.9 Elect Director Cleve L. Killingsworth, For For Management Jr. 1.10 Elect Director Blythe J. McGarvie For For Management 1.11 Elect Director Donald J. Shepard For For Management 1.12 Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management UNITRIN, INC. Ticker: UTR Security ID: 913275103 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James E. Annable For For Management 1.2 Elect Director Eric J. Draut For For Management 1.3 Elect Director Douglas G. Geoga For For Management 1.4 Elect Director Reuben L. Hedlund For For Management 1.5 Elect Director Julie M. Howard For For Management 1.6 Elect Director Wayne Kauth For For Management 1.7 Elect Director Fayez S. Sarofim For For Management 1.8 Elect Director Donald G. Southwell For For Management 1.9 Elect Director David P. Storch For For Management 1.10 Elect Director Richard C. Vie For For Management 1.11 Elect Director Ann E. Ziegler For For Management 2 Ratify Auditors For For Management VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Carrion For For Management 2 Elect Director M. Frances Keeth For For Management 3 Elect Director Robert W. Lane For For Management 4 Elect Director Sandra O. Moose For For Management 5 Elect Director Joseph Neubauer For For Management 6 Elect Director Donald T. Nicolaisen For For Management 7 Elect Director Thomas H. O'Brien For For Management 8 Elect Director Clarence Otis, Jr. For For Management 9 Elect Director Hugh B. Price For For Management 10 Elect Director Ivan G. Seidenberg For For Management 11 Elect Director Rodney E. Slater For For Management 12 Elect Director John W. Snow For For Management 13 Elect Director John R. Stafford For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Prohibit Executive Stock-Based Awards Against Against Shareholder 17 Amend EEO Policy to Prohibit Against For Shareholder Discrimination Based on Sexual Orientation and Gender Identity 18 Performance-Based Equity Awards Against For Shareholder 19 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 20 Adopt Policy on Succession Planning Against For Shareholder 21 Adopt a Policy in which the Company Against For Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives 22 Stock Retention/Holding Period Against For Shareholder VF CORPORATION Ticker: VFC Security ID: 918204108 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard T. Carucci For For Management 1.2 Elect Director Juliana L. Chugg For For Management 1.3 Elect Director George Fellows For For Management 1.4 Elect Director Clarence Otis, Jr. For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management WALT DISNEY COMPANY, THE Ticker: DIS Security ID: 254687106 Meeting Date: MAR 10, 2010 Meeting Type: Annual Record Date: JAN 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan E. Arnold For For Management 2 Elect Director John E. Bryson For For Management 3 Elect Director John S. Chen For For Management 4 Elect Director Judith L. Estrin For For Management 5 Elect Director Robert A. Iger For For Management 6 Elect Director Steven P. Jobs For For Management 7 Elect Director Fred H. Langhammer For For Management 8 Elect Director Aylwin B. Lewis For For Management 9 Elect Director Monica C. Lozano For For Management 10 Elect Director Robert W. Matschullat For For Management 11 Elect Director John E. Pepper, Jr. For For Management 12 Elect Director Sheryl Sandberg For For Management 13 Elect Director Orin C. Smith For For Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For Against Management 16 Reduce Supermajority Vote Requirement For For Management 17 Reduce Supermajority Vote Requirement For For Management 18 Amend Articles of Incorporation to For For Management Delete Certain Tracking Stock Provisions 19 Amend Articles of Incorporation to For For Management Delete Classified Board Transition Provisions 20 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 21 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination Based on Ex-Gay Status XCEL ENERGY INC. Ticker: XEL Security ID: 98389B100 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect DirectorFredric W. Corrigan For For Management 1.2 Elect Director Richard K. Davis For For Management 1.3 Elect Director Benjamin G.S. Fowke, III For For Management 1.4 Elect Director Richard C. Kelly For For Management 1.5 Elect Director Albert F. Moreno For For Management 1.6 Elect Director Christopher J. For For Management Policinski 1.7 Elect Director A. Patricia Sampson For For Management 1.8 Elect Director David A. Westerlund For For Management 1.9 Elect Director Kim Williams For For Management 1.10 Elect Director Timothy V. Wolf For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation Huntington Fixed Income Securities Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Huntington Global Select Markets Fund ASIA CEMENT CORPORATION Ticker: 1102 Security ID: Y0275F107 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2009 Earnings For For Management Surpus and Issuance of New Shares 4 Approve Amendments on the Procedures For For Management for Loans to Other Parties 5 Approve Amendments on the Procedures For For Management for Endorsement and Guarantees 6 Transact Other Business None None Management ASSECO POLAND S.A. Ticker: ACP Security ID: X02540130 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting; Elect Meeting Chairman For For Management 2 Acknowledge Proper Convening of For For Management Meeting; Elect Members of Vote Counting Commission 3 Approve Agenda of Meeting For For Management 4 Receive Management Board Report on None None Management Company's Operations in Fiscal 2009 5 Receive Financial Statements None None Management 6 Receive Auditor's Report on Review of None None Management Financial Statements 7 Receive Supervisory Board Report None None Management 8.1 Approve Management Board Report on For For Management Company's Operations in Fiscal 2009 8.2 Approve Financial Statements For For Management 9 Receive Report on Group's Operations in None None Management Fiscal 2009 and Consolidated Financial Statements 10 Receive Auditor's Report on Review of None None Management Consolidated Financial Statements 11 Approve Management Board Report on For For Management Group's Operations in Fiscal 2009 and Consolidated Financial Statements 12.1 Approve Discharge of Adam Goral (CEO) For For Management 12.2 Approve Discharge of Zbigniew Pomianek For For Management (Deputy CEO) 12.3 Approve Discharge of Przemyslaw For For Management Borzestowski (Deputy CEO) 12.4 Approve Discharge of Piotr Jelenski For For Management (Deputy CEO) 12.5 Approve Discharge of Marek Panek For For Management (Deputy CEO) 12.6 Approve Discharge of Adam Rusinek For For Management (Deputy CEO) 12.7 Approve Discharge of Przemyslaw For For Management Seczkowski (Deputy CEO) 12.8 Approve Discharge of Robert Smulkowski For For Management (Deputy CEO) 12.9 Approve Discharge of Wlodzimierz For For Management Serwinski (Deputy CEO) 12.10 Approve Discharge of Krzysztof Kardas For For Management (Deputy CEO) 12.11 Approve Discharge of Tadeusz Dyrga For For Management (Deputy CEO) 12.12 Approve Discharge of Renata Bojdo For For Management (Deputy CEO) 12.13 Approve Discharge of Pawel Piwowar For For Management (Deputy CEO) 13.1 Approve Discharge of Jacek Duch For For Management (Supervisory Board Chairman) 13.2 Approve Discharge of Adam Noga (Deputy For For Management Chairman of Supervisory Board) 13.3 Approve Discharge of Jaroslaw Adamski For For Management (Supervisory Board Member) 13.4 Approve Discharge of Andrzej Szukalski For For Management (Supervisory Board Member) 13.5 Approve Discharge of Bo Denysyk For For Management (Supervisory Board Member) 13.6 Approve Discharge of Dariusz Brzeski For For Management (Supervisory Board Member) 14 Approve Allocation of Income and For For Management Dividends of PLN 1.47 per Share 15 Receive Financial Statements and None None Management Management Board Report on Operations of Systemy Informacyjne KAPITAL SA in Fiscal 2009 16 Receive Supervisory Board Report on Its None None Management Review of Financial Statements and Management Board Report on Operations of Systemy Informacyjne KAPITAL SA in Fiscal 2009 17.1 Approve Management Board Report on For For Management Operations of Systemy Informacyjne KAPITAL SA in Fiscal 2009 17.2 Approve Financial Statements of Systemy For For Management Informacyjne KAPITAL SA 18 Approve Discharge of Ludomir Piotr For For Management Krzysztofiak (CEO of Systemy Informacyjne KAPITAL SA) 19.1 Approve Discharge of Andrzej Zwara For For Management (Chairman of Supervisory Board at Systemy Informacyjne KAPITAL SA) 19.2 Approve Discharge of Margi Rene For For Management (Supervisory Board Member of Systemy Informacyjne KAPITAL SA) 19.3 Approve Discharge of Cezary Lewandowski For For Management (Supervisory Board Member of Systemy Informacyjne KAPITAL SA) 20 Receive Financial Statements and None None Management Management Board Report on Operations of Studio Komputerowe GALKOM Sp. z o.o. in Fiscal 2009 21 Receive Supervisory Board Report on Its None None Management Review of Financial Statements and Management Board Report on Operations of Studio Komputerowe GALKOM Sp. z o.o. 22.1 Approve Management Board Report on For For Management Operations of Studio Komputerowe GALKOM Sp. z o.o. in Fiscal 2009 22.2 Approve Financial Statements of Studio For For Management Komputerowe GALKOM Sp. z o.o. 23.1 Approve Discharge of Cezary Wierzcholek For For Management (CEO of Studio Komputerowe GALKOM Sp. z o.o.) 23.2 Approve Discharge of Magdalena For For Management Kaczmarek (Deputy CEO of Studio Komputerowe GALKOM Sp. z o.o.) 24.1 Approve Discharge of Marek Pawlak For For Management (Chairman of Supervisory Board of Studio Komputerowe GALKOM Sp. z o.o.) 24.2 Approve Discharge of Tomasz Bendlewski For For Management (Chairman of Supervisory Board of Studio Komputerowe GALKOM Sp. z o.o.) 24.3 Approve Discharge of Piotr Koba (Member For For Management of Supervisory Board of Studio Komputerowe GALKOM Sp. z o.o.) 24.4 Approve Discharge of Zbigniew Kuklinski For For Management (Member of Supervisory Board of Studio Komputerowe GALKOM Sp. z o.o.) 24.5 Approve Discharge of Pawel Piwowar For For Management (Member of Supervisory Board of Studio Komputerowe GALKOM Sp. z o.o.) 25 Receive Financial Statements and None None Management Management Board Report on Operations of ABG SA in Fiscal 2009 26 Receive Supervisory Board Report on Its None None Management Review of Financial Statements and Management Board Report on Operations of ABG SA 27.1 Approve Management Board Reports on For For Management Operations of ABG SA and ABG SA Group in Fiscal 2009 27.2 Approve Financial Statements of ABG SA For For Management and Consolidated Financial Statements of ABG SA Group 28.1 Approve Discharge of Dariusz Brzeski For For Management (CEO of ABG SA) 28.2 Approve Discharge of Adam Goral (CEO of For For Management ABG SA) 28.3 Approve Discharge of Karol Cieslak For For Management (Deputy CEO of ABG SA) 28.4 Approve Discharge of Andrzej Jaskulski For For Management (Deputy CEO of ABG SA) 28.5 Approve Discharge of Pawel Piwowar For For Management (Deputy CEO of ABG SA) 28.6 Approve Discharge of Jadwiga Nowotnik For For Management (Deputy CEO of ABG SA) 29.1 Approve Discharge of Adam Goral For For Management (Chairman of Supervisory Board of ABG SA) 29.2 Approve Discharge of Adam Pawlowicz For For Management (Chairman of Supervisory Board of ABG SA) 29.3 Approve Discharge of Jan Myszk (Deputy For For Management Chairman of Supervisory Board of ABG SA) 29.4 Approve Discharge of Andrzej Musiol For For Management (Deputy Chairman of Supervisory Board of ABG SA) 30 Approve Sale of Fixed Assets (Real For For Management Estate) 31.1 Approve Sale of Fixed Assets (Real For For Management Estate) 31.2 Approve Sale of Fixed Assets (Real For For Management Estate) 31.3 Approve Sale of Fixed Assets (Real For For Management Estate) 32 Close Meeting None None Management AXIS BANK LTD. Ticker: 532215 Security ID: Y0487S103 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: MAY 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reappoint R.H. Patil as Director For Against Management 3 Reappoint R. Bijapurkar as Director For For Management 4 Approve Dividend of INR 12 per share For For Management 5 Approve Deloitte Haskins & Sells as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Appoint S. Sharma as Director For For Management 7 Appoint M.M. Agarwal as Director For For Management 8 Appoint V.R. Kaundinya as Director For For Management 9 Appoint A. Kishore as Director For For Management 10 Appoint S.B. Mathur as Director For For Management 11 Approve Appointment and Remuneration of For For Management A. Kishore as Non-Executive Chairman 12 Approve Revision in Remuneration of S. For For Management Sharma, Managing Director and CEO 13 Approve Appointment and Remuneration of For For Management M.M. Agarwal as Deputy Managing Director 14 Amend Employee Stock Option Scheme For Against Management (ESOS) to Increase the Number of Stock Options to be Granted Under the ESOS 15 Approve Stock Option Plan Grants to For Against Management Employees and Directors of Subsidiaries Under the ESOS BANK OF CHINA LIMITED Ticker: 601988 Security ID: Y0698A107 Meeting Date: MAR 19, 2010 Meeting Type: Special Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 2a Approve Issuance of Convertible For For Management Corporate Bonds (Convertible Bonds) 2b Approve Issue Size of Convertible Bonds For For Management 2c Approve Par Value and Issue Price of For For Management Convertible Bonds 2d Approve Term of Convertible Bonds For For Management 2e Approve Interest Rate of Convertible For For Management Bonds 2f Approve Method and Timing of Interest For For Management Payment of Convertible Bonds 2g Approve Conversion Period of For For Management Convertible Bonds 2h Approve Conversion Price and Adjustment For For Management of Convertible Bonds 2i Approve Downward Adjustment to For For Management Convertible Bonds' Conversion Price 2j Approve Conversion Method of Fractional For For Management Share of the Convertible Bonds 2k Approve Terms of Redemption of the For For Management Convertible Bonds 2l Approve Redemption at the Option of For For Management Holders of Convertible Bonds 2m Approve Dividend Rights of the Year of For For Management Conversion 2n Approve Method of Issuance and Target For For Management Subscribers 2o Approve Subscription Arrangement for For For Management Existing A Shareholders 2p Approve Convertible Bonds' Holders and For For Management Meetings 2q Approve Use of Proceeds from Fund For For Management Raising Activities 2r Approve Special Provisions in Relation For For Management to Supplementary Capital 2s Approve Guarantee and Security of the For For Management Convertible Bonds 2t Approve Validity Period of the For For Management Resolution of the Convertible Bonds' Issue 2u Approve Matters Relating to For For Management Authorization in Connection with the Convertible Bonds' Issue 3 Approve Capital Management Plan (2010 For For Management to 2012) 4 Approve Feasibility Analysis Report on For For Management the Use of Proceeds of the Public Issuance of A Share Convertible Corporate Bonds by the Bank 5 Approve Utilization Report on the For For Management Bank's Use of Proceeds from the Previous Issuance of Securities by the Bank 6 Elect Li Jun as Supervisor For For Management BANK OF CHINA LIMITED Ticker: 601988 Security ID: Y0698A107 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2009 Working Report of the Board For For Management of Directors 2 Accept 2009 Working Report of the For For Management Supervisors 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve the 2009 Profit Distribution For For Management Plan 5 Aprove the 2010 Annual Budget For For Management 6 Approve PricewaterhouseCoopers Zhong For For Management Tian CPAs Limited Company and PricewaterhouseCoopers Hong Kong as Auditors 7a Reelect Xiao Gang as an Executive For For Management Director 7b Reelect Li Lihui as an Executive For For Management Director 7c Reelect Li Zaohang as an Executive For For Management Director 7d Reelect Zhou Zaiqun as an Executive For Against Management Director 7e Reelect Anthony Francis Neoh as an For For Management Independent Non-Executive Directo 7f Reelect Huang Shizhong as an For For Management Independent Non-Executive Director 7g Reelect Huang Danhan as an Independent For For Management Non-Executive Director 8a Elect Qin Rongsheng as an External For For Management Supervisor 8b Elect Bai Jingming as an External For For Management Supervisor 8c1 Reelect Wang Xueqiang as a None For Shareholder Shareholders Representative Supervisor of the Bank 8c2 Reelect Liu Wanming as a Shareholders None For Shareholder Representative Supervisor of the Bank 9 Approve Remuneration Scheme for the For For Management External Supervisors 10 Amend Articles of Association For For Management 11 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 12 Approve Adjustments of Several Items of None For Shareholder the Delegation of Authorities by the Shareholders Meeting to the Board of Directors BANK PEKAO SA Ticker: PEO Security ID: X0641X106 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Meeting Chairman For For Management 3 Acknowledge Proper Convening of Meeting None None Management 4 Elect Members of Vote Counting For For Management Commission 5 Approve Agenda of Meeting For For Management 6 Receive Management Board Report on None None Management Company's Operations in Fiscal 2009 7 Receive Financial Statements None None Management 8 Receive Management Board Report on None None Management Group's Operations in Fiscal 2009 9 Receive Consolidated Financial None None Management Statements 10 Receive Management Board Proposal on None None Management Allocation of Income 11 Receive Supervisory Board Report None None Management 12.1 Approve Management Board Report on For For Management Company's Operations in Fiscal 2009 12.2 Approve Financial Statements For For Management 12.3 Approve Management Board Report on For For Management Group's Operations in Fiscal 2009 12.4 Approve Consolidated Financial For For Management Statements 12.5 Approve Allocation of Income and For For Management Dividends of PLN 2.90 per Share 12.6 Approve Supervisory Board Report on Its For For Management Activities in Fiscal 2009 12.7a Approve Discharge of Jerzy Woznicki For For Management (Supervisory Board Chairman) 12.7b Approve Discharge of Paolo Fiorentino For For Management (Deputy Chairman of Supervisory Board) 12.7c Approve Discharge of Federico Ghizzoni For For Management (Deputy Chairman of Supervisory Board) 12.7d Approve Discharge of Pawel Dangel For For Management (Supervisory Board Member) 12.7e Approve Discharge of Oliver Greene For For Management (Supervisory Board Member) 12.7f Approve Discharge of Enrico Pavoni For For Management (Supervisory Board Member) 12.7g Approve Discharge of Leszek Pawlowicz For For Management (Supervisory Board Member) 12.7h Approve Discharge of Krzysztof For For Management Pawlowski (Supervisory Board Member) 12.7i Approve Discharge of Fausto Galmarini For For Management (Supervisory Board Member) 12.7j Approve Discharge of Alicja For For Management Kornasiewicz (Supervisory Board Member) 12.8a Approve Discharge of Jan Krzysztof For For Management Bielecki (CEO) 12.8b Approve Discharge of Luigi Lovaglio For For Management (First Deputy CEO) 12.8c Approve Discharge of Diego Biondo For For Management (Deputy CEO) 12.8d Approve Discharge of Marco Iannaccone For For Management (Deputy CEO) 12.8e Approve Discharge of Andrzej Kopyrski For For Management (Deputy CEO) 12.8f Approve Discharge of Grzegorz Piwowar For For Management (Deputy CEO) 12.8g Approve Discharge of Marian Wazynski For For Management (Deputy CEO) 12.8h Approve Discharge of Paolo Iannone For For Management (Deputy CEO) 12.8i Approve Discharge of Katarzyna Against Against Management Niezgoda-Walczak 13 Approve Changes in Composition of For For Management Supervisory Board 14 Amend Remuneration of Supervisory Board For For Management Members 15 Ratify KPMG Audyt Sp. z o.o. as Auditor For For Management 16 Amend Statute For For Management 17 Authorize Supervisory Board to Approve For For Management Consolidated Text of Statute 18 Close Meeting None None Management BEIJING ENTERPRISES HOLDINGS Ticker: 392 Security ID: Y07702122 Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: JUN 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect Wang Dong as Director For For Management 3b Reelect Lei Zhengang as Director For Against Management 3c Reelect Jiang Xinhao as Director For For Management 3d Reelect Tam Chun Fai as Director For For Management 3e Reelect Wu Jiesi as Director For For Management 3f Reelect Lam Hoi Ham as Director For For Management 3g Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares CATHAY FINANCIAL HOLDING CO., LTD. Ticker: 2882 Security ID: Y11654103 Meeting Date: JUN 18, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Approve the Issuance of New Shares For For Management 4 Amend Articles of Association For For Management 5 Elect Directors and Independent For For Management Directors 6 Approve Release of Restrictions of For For Management Competitive Activities of Directors CHINA RESOURCES LAND LTD. (FRMRLY. CHINA RESOURCES BEIJING L Ticker: 1109 Security ID: G2108Y105 Meeting Date: JUN 1, 2010 Meeting Type: Annual Record Date: MAY 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect Wu Xiangdong as Director For For Management 3b Reelect Jiang Wei as Director For Against Management 3c Reelect Li Fuzuo as Director For For Management 3d Reelect Du Wenmin as Director For For Management 3e Reelect Wang Shi as Director For Against Management 3f Reelect Ma Si Hang Frederick as For For Management Director 3g Authorize the Board to Fix Remuneration For For Management of Directors 4 Reappoint Auditors and Authorize the For For Management Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares COMPANHIA DE SANEAMENTO DE MINAS GERAIS COPASA Ticker: CSMG3 Security ID: P28269101 Meeting Date: FEB 23, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Alfredo Vicente Salgado Faria as For Did Not Vote Management Director to Replace Resigning Director Geraldo de Oliveira Faria 2 Amend Articles that Were Not Amended For Did Not Vote Management during April 2009 Meeting Due to Lack of Quorum 3 Amend Articles to Reflect Increase in For Did Not Vote Management Share Capital Due to Debenture Conversion 4 Approve Financing through Banco For Did Not Vote Management Nacional de Desenvolvimento Economico e Social 5 Formalize Agreement with City of Belo For Did Not Vote Management Horizonte Regarding Taxes Owed by the Company COMPANHIA DE SANEAMENTO DE MINAS GERAIS COPASA Ticker: CSMG3 Security ID: P28269101 Meeting Date: APR 27, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Remuneration of Executive For For Management Officers, Non-Executive Directors, and Fiscal Council Members 2 Amend Articles to Reflect Changes in For For Management Capital COMPANHIA DE SANEAMENTO DE MINAS GERAIS COPASA Ticker: CSMG3 Security ID: P28269101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Allocation of Income and For For Management Dividends 3 Approve Investment Program for 2010 and For For Management 2011 4 Elect Corporate Bodies For For Management COMPANHIA DE SANEAMENTO DE MINAS GERAIS COPASA Ticker: CSMG3 Security ID: P28269101 Meeting Date: JUN 14, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financing through Caixa For For Management Economica Federal 2 Approve Financing through Banco For For Management Nacional de Desenvolvimento Economico e Social 3 Amend Bidding Process for Facility For For Management Expansion of Estacao de Tratamento de Esgotos da Bacia do Ribeiro de Arrudas 4 Approve Donation of Assets For For Management DONGFANG ELECTRIC CORP. LTD. Ticker: 600875 Security ID: Y20958107 Meeting Date: JUN 18, 2010 Meeting Type: Special Record Date: MAY 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Capitalization of RMB 1 Billion For For Management in the Capital Reserve Account into the Share Capital by Issuing New Shares on the Basis of 10 New Bonus Shares For Every 10 A Shares and For Every 10 H Shares 2 Approve Increase in Registered Share For For Management Capital from RMB 1 Billion to RMB 2 Billion upon Completion of the Bonus Issue 3 Authorize the Board to Ratify and For For Management Execute the Approved Resolution 4 Amend Articles Re: Issued Share For For Management Capital, Capital Structure and New Registered Capital DONGFANG ELECTRIC CORP. LTD. Ticker: 600875 Security ID: Y20958107 Meeting Date: JUN 18, 2010 Meeting Type: Annual Record Date: MAY 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Approve Proposal for Profit For For Management Distribution and Final Dividends 4 Accept Financial Statements and For For Management Statutory Reports 5 Reappoint Shinewing Certified Public For For Management Accountants and Shinewing (HK) CPA Limited as PRC and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration 6 Elect Peng Shaobing as Independent For For Management Non-Executive Director and Authorize Board to Fix His Remuneration 1a Approve Capitalization of RMB 1 Billion For For Management in the Capital Reserve Account into the Share Capital by Issuing New Shares on the Basis of 10 New Bonus Shares For Every 10 A Shares and For Every 10 H Shares 1b Approve Increase in Registered Share For For Management Capital from RMB 1 Billion to RMB 2 Billion Upon Completion of the Bonus Issue 1c Authorize the Board to Ratify and For For Management Execute the Approved Resolution 1d Amend Articles Re: Issued Share For For Management Capital, Capital Structure and New Registered Capital 2 Approve Issuance of Equity or None Against Management Equity-Linked Securities without Preemptive Rights GOME ELECTRICAL APPLIANCES HOLDINGS LTD (FORMERLY CHINA EAGL Ticker: 493 Security ID: G3978C124 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: APR 27, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Reelect Ng Kin Wah as an Executive For Against Management Director 2b Reelect Zhu Jia as a Non-Executive For For Management Director 2c Reelect Ian Andrew Reynolds as a For For Management Non-Executive Director 2d Reelect Wang Li Hong as a Non-Executive For For Management Director 2e Reelect Sze Tsai Ping, Michael as an For For Management Independent Non-Executive Director 2f Reelect Chan Yuk Sang as an Independent For For Management Non-Executive Director 2g Authorize Board to Fix Remuneration of For For Management Directors 3 Reappoint Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 4 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Authorize Reissuance of Repurchased For Against Management Shares HONG KONG EXCHANGES AND CLEARING LTD Ticker: 388 Security ID: Y3506N139 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: APR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend of HK$ 2.09 Per For For Management Share 3a Elect John Estmond Strickland as For For Management Director 3b Elect Wong Sai Hung, Oscar as Director For For Management 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6a Approve Remuneration of HK$500,000 and For For Management HK$350,000 Per Annum Payable to the Chairman and Each of the Other Non-executive Directors Respectively 6b Approve Attendance Fee of HK$2,500 Per For For Management Meeting Payable to the Chairman and Every Member (Excluding Executive Director) of Certain Board Committees 7 Amend Articles of Association For Against Management ITAU UNIBANCO HOLDING SA Ticker: BIHFI Security ID: P5968U113 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Allocation of Income and For For Management Dividends 3 Elect Corporate Bodies For For Management 4 Approve Remuneration of Executive For Against Management Officers, Non-Executive Directors, and Fiscal Council Members KOREAN REINSURANCE CO. Ticker: 3690 Security ID: Y49391108 Meeting Date: JUN 11, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Cash Dividend of KRW 165 per Share and Stock Dividend of 0.02 Shares per Share 2 Elect Two Inside Directors and Two For For Management Outside Directors (Bundled) 3 Approve Total Remuneration of Inside For For Management Directors and Outside Directors LOJAS AMERICANAS S.A. Ticker: LAME4 Security ID: P6329M105 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Capital Budget for Upcoming For Did Not Vote Management Fiscal Year 3 Approve Allocation of Income and For Did Not Vote Management Dividends 4 Approve Remuneration of Executive For Did Not Vote Management Officers, Non-Executive Directors 5 Elect Directors For Did Not Vote Management MEDIATEK INC. Ticker: 2454 Security ID: Y5945U103 Meeting Date: JUN 15, 2010 Meeting Type: Annual Record Date: APR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2009 For For Management Dividends and Employee Profit Sharing 4 Amend Articles of Association For For Management 5 Approve to Amend Rules and Procedures For For Management Regarding Shareholder's General Meeting 6 Transact Other Business None None Management NATURA COSMETICOS SA Ticker: NATU3 Security ID: P7088C106 Meeting Date: APR 6, 2010 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles to Reflect Changes in For Did Not Vote Management Capital 2 Amend Article 15 to Establish Co-Chair For Did Not Vote Management Casting Vote in the Even of Tied Vote 3 Amend Article 20 to Authorize the Board For Did Not Vote Management to Issue Promissory Notes 4 Accept Financial Statements and For Did Not Vote Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 5 Approve Capital Budget and Allocation For Did Not Vote Management of Income and Dividends 6 Elect Directors For Did Not Vote Management 7 Approve Remuneration of Executive For Did Not Vote Management Officers, Non-Executive Directors, and Fiscal Council Members PARKSON RETAIL GROUP LTD. Ticker: 3368 Security ID: G69370115 Meeting Date: MAY 17, 2010 Meeting Type: Annual Record Date: MAY 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of RMB 0.10 Per For For Management Share 3a1 Reelect Chew Fook Seng as Director For For Management 3a2 Reelect Yau Ming Kim, Robert as For For Management Director 3b Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint Ernst and Young as Auditors For For Management and Authorize the Board to Fix Their Remuneration 5a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5b Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5c Authorize Reissuance of Repurchased For Against Management Shares PT BANK MANDIRI (PERSERO) TBK Ticker: BMRI Security ID: Y7123S108 Meeting Date: MAY 17, 2010 Meeting Type: Annual Record Date: APR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report and For For Management Accountability Report on the Utilization of Proceeds from the Subordinated Bonds in 2009; and Ratify Financial Statements, Commissioners' Report, and Annual Report on the Partnership and Community Development Program 2 Approve Allocation of Income For For Management 3 Appoint Auditors For For Management 4 Approve Remuneration of Directors and For For Management Commissioners 5 Approve Increase in Issued and Paid-Up For For Management Capital 6 Approve Increase in Retirement Benefits For For Management for the Participants of the Bank Mandiri Pension Funds I-IV 7 Approve Increase in Shareholding in PT For For Management AXA Mandiri Financial Services 8 Elect Directors and Commissioners For Against Management PT HOLCIM INDONESIA TBK Ticker: SMCB Security ID: Y7125T104 Meeting Date: MAR 8, 2010 Meeting Type: Annual Record Date: FEB 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Directors' Report, Financial For Did Not Vote Management Statements, and Discharge of Directors and Commissioners 2 Approve Remuneration of Commissioners For Did Not Vote Management 3 Approve Remuneration of Directors For Did Not Vote Management 4 Elect Directors and Commissioners For Did Not Vote Management 5 Appoint Independent Auditors For Did Not Vote Management PT INDOFOOD SUKSES MAKMUR TBK Ticker: INDF Security ID: Y7128X128 Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: MAY 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Directors' Report For For Management 2 Accept Financial Statements For For Management 3 Approve Allocation of Income For For Management 4 Approve Remuneration of Directors and For For Management Commissioners 5 Appoint Auditors and Authorize Board to For For Management Fix Their Remuneration REDECARD SA Ticker: RDCD3 Security ID: P79941103 Meeting Date: APR 15, 2010 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Allocation of Income and For Did Not Vote Management Dividends 3 Elect Directors For Did Not Vote Management 4 Approve Remuneration of Executive For Did Not Vote Management Officers, Non-Executive Directors, and Audit Committee Members 5 Designate Newspapers to Publish Company For Did Not Vote Management Announcements 6 Change Articles 16, 18, and 19 and For Did Not Vote Management Change the Wording of Articles 9, 29, 30, 32, 34 and 36 7 Amend Stock Option Plan For Did Not Vote Management REDECARD SA Ticker: RDCD3 Security ID: P79941103 Meeting Date: JUN 16, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors For For Management SHOPPERS DRUG MART CORPORATION Ticker: SC Security ID: 82509W103 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M. Shan Atkins For For Management 1.2 Elect Director James F. Hankinson For For Management 1.3 Elect Director Krystyna Hoeg For For Management 1.4 Elect Director Holger Kluge For For Management 1.5 Elect Director Gaetan Lussier For For Management 1.6 Elect Director David Peterson For For Management 1.7 Elect Director Martha Piper For For Management 1.8 Elect Director Sarah Raiss For For Management 1.9 Elect Director Derek Ridout For For Management 1.10 Elect Director Jurgen Schreiber For For Management 1.11 Elect Director David M. Williams For For Management 2 Approve Deloitte & Touche LLP as and For For Management Authorize Board to Fix Their Remuneration SWIRE PACIFIC LIMITED Ticker: 19 Security ID: Y83310105 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAY 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Final Dividend For For Management 2a Reelect P A Johansen as Director For For Management 2b Reelect J R Slosar as Director For For Management 3 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 4 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights TAIWAN FERTILIZER CO., LTD. Ticker: 1722 Security ID: Y84171100 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: APR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Financial Statements For For Management 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Amend Articles of Association For For Management 4 Amend Operating Procedures for Loan of For For Management Funds to Other Parties and Endorsement and Guarantee 5 Transact Other Business None None Management TSINGTAO BREWERY CO Ticker: 600600 Security ID: Y8997D102 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: MAY 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Work Report of the Board of For For Management Directors 2 Accept Work Report of the Supervisory For For Management Committee 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Profit Distribution Proposal For For Management for the Year 2009 5 Reappoint PricewaterhouseCoopers Zhong For For Management Tian Certified Public Accountants Ltd. Co., and PricewaterhouseCoopers, Hong Kong as Domestic and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration 6 Approve Reward Proposal to Directors For For Management and Supervisors Awarded by Shanghai Stock Exchange UNIMICRON TECHNOLOGY CORP. (EX WORLD WISER ELECTRONICS INC) Ticker: 3037 Security ID: Y90668107 Meeting Date: JUN 18, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Approve Amendments on the Procedures For For Management for Loans to Other Parties 4 Approve Release of Restrictions of For For Management Competitive Activities of Directors 5 Amend Articles of Association For For Management Huntington Growth Fund 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linda G. Alvarado For For Management 2 Elect Director George W. Buckley For For Management 3 Elect Director Vance D. Coffman For For Management 4 Elect Director Michael L. Eskew For For Management 5 Elect Director W. James Farrell For For Management 6 Elect Director Herbert L. Henkel For For Management 7 Elect Director Edward M. Liddy For For Management 8 Elect Director Robert S. Morrison For For Management 9 Elect Director Aulana L. Peters For For Management 10 Elect Director Robert J. Ulrich For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For For Management 13 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings ACCENTURE PLC Ticker: ACN Security ID: G1150G111 Meeting Date: AUG 5, 2009 Meeting Type: Special Record Date: JUN 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Adjourn Meeting For For Management 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Adjourn Meeting For For Management 1 Approve the Creation of Distributable For For Management Reserves for Accenture plc 2 Adjourn Meeting For For Management AETNA INC. Ticker: AET Security ID: 00817Y108 Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Frank M. Clark For Against Management 2 Elect Director Betsy Z. Cohen For Against Management 3 Elect Director Molly J. Coye For For Management 4 Elect Director Roger N. Farah For Against Management 5 Elect Director Barbara Hackman Franklin For Against Management 6 Elect Director Jeffrey E. Garten For Against Management 7 Elect Director Earl G. Graves For For Management 8 Elect Director Gerald Greenwald For For Management 9 Elect Director Ellen M. Hancock For For Management 10 Elect Director Richard J. Harrington For For Management 11 Elect Director Edward J. Ludwig For For Management 12 Elect Director Joseph P. Newhouse For For Management 13 Elect Director Ronald A. Williams For For Management 14 Ratify Auditors For For Management 15 Approve Omnibus Stock Plan For For Management 16 Approve Non-Employee Director Omnibus For For Management Stock Plan 17 Amend Executive Incentive Bonus Plan For For Management 18 Provide for Cumulative Voting Against For Shareholder 19 Require Independent Board Chairman Against For Shareholder AGRIUM INC. Ticker: AGU Security ID: 008916108 Meeting Date: MAY 12, 2010 Meeting Type: Annual/Special Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ralph S. Cunningham For For Management 1.2 Elect Director Germaine Gibara For For Management 1.3 Elect Director Russell K. Girling For For Management 1.4 Elect Director Susan A. Henry For For Management 1.5 Elect Director Russell J. Horner For For Management 1.6 Elect Director A. Anne McLellan For For Management 1.7 Elect Director David J. Lesar For For Management 1.8 Elect Director John E. Lowe For For Management 1.9 Elect Director Derek G. Pannell For For Management 1.10 Elect Director Frank W. Proto For For Management 1.11 Elect Director Michael M. Wilson For For Management 1.12 Elect Director Victor J. Zaleschuk For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Approve Shareholder Rights Plan For For Management 4 Advisory Vote on Executive Compensation For For Management Approach ALLERGAN, INC. Ticker: AGN Security ID: 018490102 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael R. Gallagher For For Management 2 Elect Director Gavin S. Herbert For For Management 3 Elect Director Dawn Hudson For For Management 4 Elect Director Stephen J. Ryan, MD For For Management 5 Ratify Auditors For For Management 6 Reduce Supermajority Vote Requirement For For Management Relating to the Removal of Directors 7 Reduce Supermajority Vote Requirement For For Management Relating to Business Combinations 8 Reduce Supermajority Vote Requirement For For Management Relating to Amendments to Certificate of Incorporation 9 Amend Articles of Incorporation to For For Management Update and Simplify Provisions ALPHA NATURAL RESOURCES, INC. Ticker: ANR Security ID: 02076X102 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Quillen For For Management 1.2 Elect Director William J. Crowley Jr. For For Management 1.3 Elect Director Kevin S. Crutchfield For For Management 1.4 Elect Director E. Linn Draper, Jr. For For Management 1.5 Elect Director Glenn A. Eisenberg For For Management 1.6 Elect Director John W. Fox, Jr. For For Management 1.7 Elect Director P. Michael Giftos For For Management 1.8 Elect Director Joel Richards, III For For Management 1.9 Elect Director James F. Roberts For For Management 1.10 Elect Director Ted G. Wood For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management ALUMINUM CORPORATION OF CHINA LTD. Ticker: 601600 Security ID: 022276109 Meeting Date: JUN 22, 2010 Meeting Type: Annual Record Date: MAY 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Non-Payment of 2009 Final For For Management Dividends and Non-Implementation of Increasing Share Capital 5a Reelect Xiong Weiping as Executive For For Management Director 5b Reelect Luo Jianchuan as Executive For For Management Director 5c Reelect Chen Jihua as Executive For For Management Director 5d Reelect Liu Xiangmin as Executive For For Management Director 6a Reelect Shi Chungui as Non-Executive For For Management Director 6b Reelect Lv Youqing as Non-Executive For For Management Director 7a Reelect Zhang Zhuoyuan as Independent For For Management Non-Executive Director 7b Reelect Wang Mengkui as Independent For For Management Non-Executive Director 7c Reelect Zhu Demiao as Independent For For Management Non-Executive Director 8a Reelect Ao Hong as Supervisor For For Management 8b Reelect Zhang Zhankui as Supervisor For For Management 9 Authorize Board to Fix Remuneration of For For Management Directors and Supervisors 10 Approve Renewal of One-Year Liability For Against Management Insurance for Directors, Supervisors, and Senior Management 11 Reelect PricewaterhouseCoopers, Hong For For Management Kong Certified Public Accountants and PricewaterhouseCoopers Zhong Tian CPAs Ltd. Co. as International and PRC Auditors, Respectively; and Authorize Audit Committee to Fix Their Remuneration 12 Other Business (Voting) For Against Management 13 Amend Articles of Association For For Management 14 Approve Issuance of H Shares without For Against Management Preemptive Rights 15 Approve Issuance of Short-term Bills For For Management 16 Approve Issuance of Medium-term Notes For For Management AMERICA MOVIL S.A.B. DE C.V. Ticker: AMXL Security ID: 02364W105 Meeting Date: APR 7, 2010 Meeting Type: Special Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors for Class L Shares For Against Management 2 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting AMERICA MOVIL, S.A.B. DE C.V. Ticker: AMXL Security ID: 02364W105 Meeting Date: MAR 17, 2010 Meeting Type: Special Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Board to Carry Out Operations For Against Management that Represent 20 Percent or More of the Assets of the Consolidated Group, in Compliance with Clause 17 of Company Bylaws and Article 47 of the Mexican Stock Exchange Law 2 Authorize Board to Ratify and Execute For Against Management Approved Resolutions AMERICAN TOWER CORPORATION Ticker: AMT Security ID: 029912201 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director: Raymond P. Dolan For For Management 1.2 Elect Director: Ronald M. Dykes For For Management 1.3 Elect Director: Carolyn F. Katz For For Management 1.4 Elect Director: Gustavo Lara Cantu For For Management 1.5 Elect Director: Joann A. Reed For For Management 1.6 Elect Director: Pamela D.a. Reeve For For Management 1.7 Elect Director: David E. Sharbutt For For Management 1.8 Elect Director: James D. Taiclet, Jr. For For Management 1.9 Elect Director: Samme L. Thompson For For Management 2 Ratify Auditors For For Management ANADARKO PETROLEUM CORPORATION Ticker: APC Security ID: 032511107 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director H. Paulett Eberhart For For Management 2 Elect Director Preston M. Geren III For For Management 3 Elect Director James T. Hackett For For Management 4 Ratify Auditors For For Management 5 Amend EEO Policy to Prohibit Against For Shareholder Discrimination based on Sexual Orientation and Gender Identity 6 Reimburse Expenses Incurred by Against For Shareholder Stockholder in Contested Election of Directors APACHE CORPORATION Ticker: APA Security ID: 037411105 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Eugene C. Fiedorek For For Management 2 Elect Director Patricia Albjerg Graham For For Management 3 Elect Director F.H. Merelli For For Management 4 Ratify Auditors For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 25, 2010 Meeting Type: Annual Record Date: DEC 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William V. Campbell For For Management 1.2 Elect Director Millard S. Drexler For For Management 1.3 Elect Director Albert A. Gore, Jr. For For Management 1.4 Elect Director Steven P. Jobs For For Management 1.5 Elect Director Andrea Jung For For Management 1.6 Elect Director Arthur D. Levinson For For Management 1.7 Elect Director Jerome B. York For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Non-Employee Director Omnibus For For Management Stock Plan 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Ratify Auditors For For Management 6 Prepare Sustainability Report Against Against Shareholder 7 Establish Other Board Committee Against Against Shareholder ARCELORMITTAL Ticker: MT Security ID: 03938L104 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive and Approve Directors' and None None Management Auditors' Reports 2 Accept Consolidated Financial For For Management Statements 3 Accept Financial Statements For For Management 4 Approve Allocation of Income and For For Management Dividends of USD 0.75 per Share 5 Approve Remuneration of Directors For For Management 6 Approve Discharge of Directors For For Management 7 Acknowledge Cooptation of Jeannot For For Management Krecke as Director 8 Reelect Vanisha Mittal Bhatia as For Against Management Director 9 Elect Jeannot Krecke as Director For Against Management 10 Approve Share Repurchase Program For Against Management 11 Ratify Deloitte SA as Auditors For For Management 12 Approve Share Plan Grant For Against Management 13 Approve Employee Stock Purchase Plan For For Management 14 Waive Requirement for Mandatory Offer For For Management to All Shareholders BAXTER INTERNATIONAL INC. Ticker: BAX Security ID: 071813109 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Blake E. Devitt For For Management 2 Elect Director John D. Forsyth For For Management 3 Elect Director Gail D. Fosler For For Management 4 Elect Director Carole J. Shapazian For For Management 5 Ratify Auditors For For Management 6 Reduce Supermajority Vote Requirement Against For Shareholder BED BATH & BEYOND INC. Ticker: BBBY Security ID: 075896100 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAY 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Warren Eisenberg For For Management 2 Elect Director Leonard Feinstein For For Management 3 Elect Director Steven H. Temares For For Management 4 Elect Director Dean S. Adler For For Management 5 Elect Director Stanley F. Barshay For For Management 6 Elect Director Klaus Eppler For For Management 7 Elect Director Patrick R. Gaston For For Management 8 Elect Director Jordan Heller For For Management 9 Elect Director Victoria A. Morrison For For Management 10 Ratify Auditors For For Management BLACKROCK, INC. Ticker: BLK Security ID: 09247X101 Meeting Date: MAY 24, 2010 Meeting Type: Annual Record Date: APR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Abdlatif Yousef Al-Hamad For For Management 1.2 Elect Director Mathis Cabiallavetta For For Management 1.3 Elect Director Dennis D. Dammerman For For Management 1.4 Elect Director Robert E. Diamond, Jr. For For Management 1.5 Elect Director David H. Komansky For For Management 1.6 Elect Director James E. Rohr For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management CAMERON INTERNATIONAL CORPORATION Ticker: CAM Security ID: 13342B105 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael E. Patrick For For Management 1.2 Elect Director Jon Erik Reinhardsen For For Management 1.3 Elect Director Bruce W. Wilkinson For For Management 2 Ratify Auditors For For Management CATERPILLAR INC. Ticker: CAT Security ID: 149123101 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John T. Dillon For For Management 1.2 Elect Director Juan Gallardo For For Management 1.3 Elect Director William A. Osborn For For Management 1.4 Elect Director Edward B. Rust, Jr. For For Management 1.5 Elect Director Susan C. Schwab For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Declassify the Board of Directors For For Management 5 Reduce Supermajority Vote Requirement For For Management 6 Require Independent Board Chairman Against Against Shareholder 7 Amend Human Rights Policy Against For Shareholder 8 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director S.H. Armacost For For Management 2 Elect Director L.F. Deily For For Management 3 Elect Director R.E. Denham For For Management 4 Elect Director R.J. Eaton For For Management 5 Elect Director C. Hagel For For Management 6 Elect Director E. Hernandez For For Management 7 Elect Director F.G. Jenifer For For Management 8 Elect Director G.L. Kirkland For For Management 9 Elect Director S. Nunn For For Management 10 Elect Director D.B. Rice For For Management 11 Elect Director K.W. Sharer For For Management 12 Elect Director C.R. Shoemate For For Management 13 Elect Director J.G. Stumpf For For Management 14 Elect Director R.D. Sugar For For Management 15 Elect Director C. Ware For For Management 16 Elect Director J.S. Watson For For Management 17 Ratify Auditors For For Management 18 Provide Right to Call Special Meeting For For Management 19 Request Director Nominee with Against For Shareholder Environmental Qualifications 20 Stock Retention/Holding Period Against For Shareholder 21 Disclose Payments To Host Governments Against Against Shareholder 22 Adopt Guidelines for Country Selection Against For Shareholder 23 Report on Financial Risks From Climate Against Against Shareholder Change 24 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights CHINA LIFE INSURANCE CO. LIMITED Ticker: 601628 Security ID: 16939P106 Meeting Date: JUN 4, 2010 Meeting Type: Annual Record Date: MAY 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of the Board of For For Management Directors 2 Approve Report of the Supervisory For For Management Committee 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Profit Distribution and Cash For For Management Dividend Distribution Plan for 2009 5 Reappoint PricewaterhouseCoopers Zhong For For Management Tian Certified Public Accountants Limited Company and PricewaterhouseCoopers as PRC and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration 6 Elect Anthony Francis Neoh as For For Management Independent Non-Executive Director 7 Approve Renewal of Liability Insurance For Against Management for Directors and Senior Management Officers 8 Amend Articles of Association For For Management CHINA PETROLEUM & CHEMICAL CORP. Ticker: 600028 Security ID: 16941R108 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Consolidated Financial For For Management Statements 4 Approve Plan for Allocating Any Surplus For For Management Common Reserve Funds of RMB 20 Billion From the After-Tax Profit 5 Approve the Profit Distribution Plan For For Management for the Year Ended Dec. 31, 2009 6 Authorise the Board to Determine the For For Management Interim Profit Distribution Plan for 2010 7 Reappoint KPMG Huazhen and KPMG as For For Management Domestic and Overseas Auditors, Respectively, and Authorize Board to Fix Their Remuneration 8 Acquire Certain Equity Interest and For For Management Loans Held by Sinopec International Petroleum Exploration and Production Corp. 9 Authorize Board to Determine the For For Management Proposed Plan for Issuance of Debt Financing Instruments 10.1 Approve Type of Securities to be Issued For For Management in Relation to the Issuance of the A Shares Convertible Corporate Bonds 10.2 Approve Issuance Size in Relation to For For Management the Issuance of the A Shares Convertible Corporate Bonds 10.3 Approve Nominal Value and Issue Price For For Management in Relation to the Issuance of the A Shares Convertible Corporate Bonds 10.4 Approve Terms in Relation to the For For Management Issuance of the A Shares Convertible Corporate Bonds 10.5 Approve Interest Rate in Relation to For For Management the Issuance of the A Shares Convertible Corporate Bonds 10.6 Approve Method and Timing of Interest For For Management Payment inin Relation to the Issuance of the A Shares Convertible Corporate Bonds 10.7 Approve Conversion Period in Relation For For Management to the Issuance of the A Shares Convertible Corporate Bonds 10.8 Approve Determination and Adjustment of For For Management Conversion Price in Relation to the Issuance of the A Shares Convertible Corporate Bonds 10.9 Approve Downward Adjustment to For For Management Conversion Price in Relation to the Issuance of the A Shares Convertible Corporate Bonds 10.10 Approve Conversion Method of Fractional For For Management Share in Relation to the Issuance of the A Shares Convertible Corporate Bonds 10.11 Approve Terms of Redemption in Relation For For Management to the Issuance of the A Shares Convertible Corporate Bonds 10.13 Approve Terms of Sale Back in Relation For For Management to the Issuance of the A Shares Convertible Corporate Bonds 10.14 Approve Dividend Rights of the Year of For For Management Conversion in Relation to the Issuance of the A Shares Convertible Corporate Bonds 10.15 Approve Method of Issuance and Target For For Management Subscribers in Relation to the Issuance of the A Shares Convertible Corporate Bonds 10.16 Approve Subscription Arrangement for For For Management Existing Shareholders in Relation to the Issuance of the A Shares Convertible Corporate Bonds 10.17 Approve CB Holders and Bondholder For For Management Meetings in Relation to the Issuance of the A Shares Convertible Corporate Bonds 10.18 Approve Use of Proceeds from the For For Management Issuance of Convertible Bonds 10.19 Approve Guarantee in Relation to the For For Management Issuance of the A Shares Convertible Corporate Bonds 10.20 Approve Validity Period of the For For Management Resolutions in Relation to the Issuance of the A Shares Convertible Corporate Bonds 10.21 Approve Matters Relating to For For Management Authorisation in Relation to the Issuance of the A Shares Convertible Corporate Bonds 10.22 Accept Feasibility Analysis Report on For For Management the Use of Proceeds from the Issuance of the A Shares Convertible Corporate Bonds 10.23 Approve Report on the Use of Proceeds For For Management from the Last Issuance of Securities 11 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights CME GROUP INC. Ticker: CME Security ID: 12572Q105 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terrence A. Duffy For For Management 1.2 Elect Director Charles P. Carey For For Management 1.3 Elect Director Mark E. Cermak For For Management 1.4 Elect Director Martin J. Gepsman For For Management 1.5 Elect Director Leo Melamed For For Management 1.6 Elect Director Joseph Niciforo For For Management 1.7 Elect Director C.C. Odom For For Management 1.8 Elect Director John F. Sandner For For Management 1.9 Elect Director Dennis A. Suskind For For Management 2 Ratify Auditors For For Management COLGATE-PALMOLIVE COMPANY Ticker: CL Security ID: 194162103 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John T. Cahill For For Management 2 Elect Director Ian Cook For For Management 3 Elect Director Helene D. Gayle For For Management 4 Elect Director Ellen M. Hancock For For Management 5 Elect Director Joseph Jimenez For For Management 6 Elect Director David W. Johnson For For Management 7 Elect Director Richard J. Kogan For For Management 8 Elect Director Delano E. Lewis For For Management 9 Elect Director J. Pedro Reinhard For For Management 10 Elect Director Stephen I. Sadove For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Report on Charitable Contributions Against Against Shareholder 14 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Armitage For For Management 1.2 Elect Director Richard H. Auchinleck For For Management 1.3 Elect Director James E. Copeland, Jr. For For Management 1.4 Elect Director Kenneth M. Duberstein For For Management 1.5 Elect Director Ruth R. Harkin For For Management 1.6 Elect Director Harold W. Mcgraw III For For Management 1.7 Elect Director James J. Mulva For For Management 1.8 Elect Director Robert A. Niblock For For Management 1.9 Elect Director Harald J. Norvik For For Management 1.10 Elect Director William K. Reilly For For Management 1.11 Elect Director Bobby S. Shackouls For For Management 1.12 Elect Director Victoria J. Tschinkel For For Management 1.13 Elect Director Kathryn C. Turner For For Management 1.14 Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Report on Board Risk Management Against Against Shareholder Oversight 4 Adopt Quantitative GHG Goals for Against For Shareholder Products and Operations 5 Report on Environmental Impact of Oil Against For Shareholder Sands Operations in Canada 6 Adopt Policy to Address Coastal Against Against Shareholder Louisiana Environmental Impacts 7 Report on Financial Risks of Climate Against Against Shareholder Change 8 Adopt Goals to Reduce Emission of TRI Against Against Shareholder Chemicals 9 Amend EEO Policy to Prohibit Against For Shareholder Discrimination Based on Sexual Orientation and Gender Identity 10 Report on Political Contributions Against For Shareholder CORNING INCORPORATED Ticker: GLW Security ID: 219350105 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: FEB 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Cummings, Jr. For For Management 1.2 Elect Director Carlos M. Gutierrez For For Management 1.3 Elect Director William D. Smithburg For For Management 1.4 Elect Director Hansel E. Tookes, II For For Management 1.5 Elect Director Wendell P. Weeks For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Non-Employee Director Omnibus For For Management Stock Plan 5 Declassify the Board of Directors For For Management 6 Reduce Supermajority Vote Requirement Against For Shareholder CROCS, INC. Ticker: CROX Security ID: 227046109 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: APR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Raymond D. Croghan For For Management 2 Elect Director Peter Jacobi For For Management 3 Elect Director Richard L. Sharp For For Management 4 Ratify Auditors For For Management CSX CORPORATION Ticker: CSX Security ID: 126408103 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director D. M. Alvarado For For Management 1.2 Elect Director A. Behring For For Management 1.3 Elect Director Sen. J. B. Breaux For For Management 1.4 Elect Director S. T. Halverson For For Management 1.5 Elect Director E. J. Kelly, III For For Management 1.6 Elect Director G. H. Lamphere For For Management 1.7 Elect Director J. D. McPherson For For Management 1.8 Elect Director T. T. O'Toole For For Management 1.9 Elect Director D. M. Ratcliffe For For Management 1.10 Elect Director D. J. Shepard For For Management 1.11 Elect Director M. J. Ward For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management DIRECTV Ticker: DTV Security ID: 25490A101 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neil R. Austrian For For Management 1.2 Elect Director Ralph F. Boyd, Jr. For For Management 1.3 Elect Director Paul A. Gould For For Management 1.4 Elect Director Charles R. Lee For For Management 1.5 Elect Director Peter A. Lund For For Management 1.6 Elect Director Gregory B. Maffei For For Management 1.7 Elect Director John C. Malone For For Management 1.8 Elect Director Nancy S. Newcomb For For Management 1.9 Elect Director Haim Saban For For Management 1.10 Elect Director Michael D. White For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Stock Retention/Holding Period Against For Shareholder ENBRIDGE INC. Ticker: ENB Security ID: 29250N105 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Arledge For For Management 1.2 Elect Director James J. Blanchard For For Management 1.3 Elect Director J. Lorne Braithwaite For For Management 1.4 Elect Director Patrick D. Daniel For For Management 1.5 Elect Director J. Herb England For For Management 1.6 Elect Director Charles W. Fischer For For Management 1.7 Elect Director David A. Leslie For For Management 1.8 Elect Director George K. Petty For For Management 1.9 Elect Director Charles E. Shultz For For Management 1.10 Elect Director Dan C. Tutcher For For Management 1.11 Elect Director Catherine L. Williams For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration ENCANA CORPORATION Ticker: ECA Security ID: 292505104 Meeting Date: NOV 25, 2009 Meeting Type: Special Record Date: OCT 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reorganization/Restructuring For For Management Plan to Create Two Companies 2 Approve Employee Stock Option Plan for For For Management Cenovus Energy Inc. 3 Approve Shareholder Rights Plan for For For Management Cenovus Energy Inc. ENCANA CORPORATION Ticker: ECA Security ID: 292505104 Meeting Date: APR 21, 2010 Meeting Type: Annual/Special Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Peter A. Dea as Director For For Management 1.2 Elect Randall K. Eresman as Director For For Management 1.3 Elect Claire S. Farley as Director For For Management 1.4 Elect Fred J. Fowler as Director For For Management 1.5 Elect Barry W. Harrison as Director For For Management 1.6 Elect Suzanne P Nimocks as Director For For Management 1.7 Elect David P. O?Brien as Director For For Management 1.8 Elect Jane L. Peverett as Director For For Management 1.9 Elect Allan P. Sawin as Director For For Management 1.10 Elect Bruce G. Waterman as Director For For Management 1.11 Elect Clayton H. Woitas as Director For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Approve Shareholder Rights Plan For For Management 4 Amend By-Law No.1 For For Management EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director George A. Alcorn For For Management 2 Elect Director Charles R. Crisp For For Management 3 Elect Director James C. Day For For Management 4 Elect Director Mark G. Papa For For Management 5 Elect Director H. Leighton Steward For For Management 6 Elect Director Donald F. Textor For For Management 7 Elect Director Frank G. Wisner For For Management 8 Ratify Auditors For For Management 9 Amend Omnibus Stock Plan For For Management 10 Amend Qualified Employee Stock Purchase For For Management Plan 11 Amend Executive Incentive Bonus Plan For For Management 12 Report on Environmental Impacts of Against For Shareholder Natural Gas Fracturing 13 Stock Retention/Holding Period Against For Shareholder 14 Double Trigger on Equity Plans Against For Shareholder EXPEDITORS INTERNATIONAL OF WASHINGTON, INC. Ticker: EXPD Security ID: 302130109 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Emmert For For Management 1.2 Elect Director R. Jordan Gates For For Management 1.3 Elect Director Dan P. Kourkoumelis For For Management 1.4 Elect Director Michael J. Malone For For Management 1.5 Elect Director John W. Meisenbach For For Management 1.6 Elect Director Peter J. Rose For For Management 1.7 Elect Director James L.K. Wang For For Management 1.8 Elect Director Robert R. Wright For For Management 2 Approve Stock Option Plan For For Management 3 Ratify Auditors For For Management EXPRESS SCRIPTS, INC. Ticker: ESRX Security ID: 302182100 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gary G. Benanav For For Management 2 Elect Director Frank J. Borelli For For Management 3 Elect Director Maura C. Breen For For Management 4 Elect Director Nicholas J. LaHowchic For For Management 5 Elect Director Thomas P. Mac Mahon For For Management 6 Elect Director Frank Mergenthaler For For Management 7 Elect Director Woodrow A Myers, Jr., For For Management M.D. 8 Elect Director John O. Parker, Jr. For For Management 9 Elect Director George Paz For For Management 10 Elect Director Samuel K. Skinner For For Management 11 Elect Director Seymour Sternberg For For Management 12 Elect Director Barrett A. Toan For For Management 13 Ratify Auditors For For Management 14 Report on Political Contributions Against For Shareholder 15 Require Independent Board Chairman Against Against Shareholder FLUOR CORPORATION Ticker: FLR Security ID: 343412102 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James T. Hackett For For Management 2 Elect Director Kent Kresa For For Management 3 Elect Director Nader H. Sultan For For Management 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against For Shareholder FOSTER WHEELER AG Ticker: FWLT Security ID: H27178104 Meeting Date: NOV 4, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Election Of Director: Clayton C. Daley, For For Management Jr. 2 In The Event Counterproposals, For Against Management Alterations Or Amendments Of The agenda Items Or Other Matters Are Raised At The Extraordinary general Meeting, I Instruct The Appointed Proxies To Vote As follows. FOSTER WHEELER AG Ticker: FWLT Security ID: H27178104 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Reelect Eugene Atkinson as Director For For Management 1.2 Reelect Steven Demetriou For For Management 1.3 Reelect Stephanie Hanbury-Brown as For For Management Director 1.4 Elect Robert Flexon as Director For For Management 2 Ratify PricewaterhouseCoopers AG as For For Management Auditors 3 Ratify PricewaterhouseCoopers LLP as For For Management Independent Registered Public Accounting Firm 4 Accept Financial Statements and For For Management Statutory Reports, Allocation of Income 5 Approve Discharge of Board and Senior For For Management Management 6 Approve Release of Additional Paid-In For For Management Capital from Capital Contribution to Reserves 7 Change Location of Registered Office to For For Management Baar, Switzerland 8 Amend Articles Re: Eliminate For For Management Requirement to List Citizenship of Shareholders in Share Register 9 Amend Articles Re: Share Certificates For For Management due to New Swiss Federal Act on Intermediated Securities 10 Transact Other Business (Voting) For Against Management FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For For Management 1.3 Elect Director Robert A. Day For For Management 1.4 Elect Director Gerald J. Ford For For Management 1.5 Elect Director H. Devon Graham, Jr. For For Management 1.6 Elect Director Charles C. Krulak For For Management 1.7 Elect Director Bobby Lee Lackey For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Dustan E. McCoy For For Management 1.10 Elect Director James R. Moffett For For Management 1.11 Elect Director B.M. Rankin, Jr. For For Management 1.12 Elect Director Stephen H. Siegele For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Request Director Nominee with Against For Shareholder Environmental Qualifications 5 Stock Retention/Holding Period Against For Shareholder FRESENIUS MEDICAL CARE AG & CO. KGAA Ticker: FME Security ID: 358029106 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and For For Management Statutory Reports for Fiscal 2009; Accept Financial Statements and Statutory Reports for Fiscal 2009 2 Approve Allocation of Income and For For Management Dividends of EUR 0.61 per Common Share and EUR 0.63 per Preference Share 3 Approve Discharge of Personally Liable For For Management Partner for Fiscal 2009 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2009 5 Approve Remuneration System for For For Management Management Board Members of Personally Liable Partner 6 Ratify KPMG AG as Auditors for Fiscal For For Management 2010 7a Approve Creation of EUR 35 Million Pool For For Management of Capital with Preemptive Rights 7b Approve Creation of EUR 25 Million Pool For For Management of Capital without Preemptive Rights 8 Amend Articles Re: Convocation of, For For Management Registration for, Voting Rights Representation at, and Participation in General Meeting due to New German Legislation (Law on Transposition of EU Shareholder's Rights Directive) GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric Schmidt For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Larry Page For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director John L. Hennessy For For Management 1.6 Elect Director Ann Mather For For Management 1.7 Elect Director Paul S. Otellini For For Management 1.8 Elect Director K. Ram Shriram For For Management 1.9 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Prepare Sustainability Report Against For Shareholder 5 Adopt Principles for Online Advertising Against Against Shareholder 6 Amend Human Rights Policies Regarding Against Against Shareholder Chinese Operations HALLIBURTON COMPANY Ticker: HAL Security ID: 406216101 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A.M. Bennett For For Management 2 Elect Director J.R. Boyd For For Management 3 Elect Director M. Carroll For For Management 4 Elect Director N.K. Dicciani For For Management 5 Elect Director S.M. Gillis For For Management 6 Elect Director J.T. Hackett For For Management 7 Elect Director D.J. Lesar For For Management 8 Elect Director R.A. Malone For For Management 9 Elect Director J.L. Martin For For Management 10 Elect Director D.L. Reed For For Management 11 Ratify Auditors For For Management 12 Review and Assess Human Rights Policies Against For Shareholder 13 Report on Political Contributions Against For Shareholder 14 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 15 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 17, 2010 Meeting Type: Annual Record Date: JAN 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Lawrence T. Babbio, Jr. For For Management 1.3 Elect Director Sari M. Baldauf For For Management 1.4 Elect Director Rajiv L. Gupta For For Management 1.5 Elect Director John H. Hammergren For For Management 1.6 Elect Director Mark V. Hurd For For Management 1.7 Elect Director Joel Z. Hyatt For For Management 1.8 Elect Director John R. Joyce For For Management 1.9 Elect Director Robert L. Ryan For For Management 1.10 Elect Director Lucille S. Salhany For For Management 1.11 Elect Director G. Kennedy Thompson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Company Request on Advisory Vote on For For Management Executive Compensation HORMEL FOODS CORP. Ticker: HRL Security ID: 440452100 Meeting Date: JAN 26, 2010 Meeting Type: Annual Record Date: NOV 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terrell K. Crews For For Management 1.2 Elect Director Jeffrey M. Ettinger For For Management 1.3 Elect Director Jody H. Feragen For For Management 1.4 Elect Director Susan I. Marvin For For Management 1.5 Elect Director John L. Morrison For For Management 1.6 Elect Director Elsa A. Murano For For Management 1.7 Elect Director Robert C. Nakasone For For Management 1.8 Elect Director Susan K. Nestergard For For Management 1.9 Elect Director Ronald D. Pearson For For Management 1.10 Elect Director Dakota A. Pippins For For Management 1.11 Elect Director Huch C. Smith For For Management 1.12 Elect Director John G. Turner For For Management 2 Ratify Auditors For For Management 3 Implement Specific Animal Welfare Against Against Shareholder Policies and Practices for Suppliers HUNTINGTON FUNDS Ticker: Security ID: 446327496 Meeting Date: JAN 29, 2010 Meeting Type: Special Record Date: NOV 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee Alistair Jessiman For For Management 1.2 Elect Trustee B. Randolph Bateman For For Management 1.3 Elect Trustee William H. Zimmer, III For For Management INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A. J. P. Belda For For Management 2 Elect Director C. Black For For Management 3 Elect Director W. R. Brody For For Management 4 Elect Director K. I. Chenault For For Management 5 Elect Director M. L. Eskew For For Management 6 Elect Director S. A. Jackson For For Management 7 Elect Director A. N. Liveris For For Management 8 Elect Director W. J. McNerney, Jr. For For Management 9 Elect Director T. Nishimuro For For Management 10 Elect Director J. W. Owens For For Management 11 Elect Director S. J. Palmisano For For Management 12 Elect Director J. E. Spero For For Management 13 Elect Director S. Taurel For For Management 14 Elect Director L. H. Zambrano For For Management 15 Ratify Auditors For For Management 16 Adopt Policy on Bonus Banking Against For Shareholder 17 Provide for Cumulative Voting Against For Shareholder 18 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 19 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation KELLOGG COMPANY Ticker: K Security ID: 487836108 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin Carson For For Management 1.2 Elect Director Gordon Gund For For Management 1.3 Elect Director Dorothy Johnson For For Management 1.4 Elect Director Ann McLaughlin Korologos For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement Against For Shareholder KIMBERLY-CLARK CORPORATION Ticker: KMB Security ID: 494368103 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John R. Alm For For Management 2 Elect Director Dennis R. Beresford For For Management 3 Elect Director John F. Bergstrom For For Management 4 Elect Director Abelardo E. Bru For For Management 5 Elect Director Robert W. Decherd For For Management 6 Elect Director Thomas J. Falk For For Management 7 Elect Director Mae C. Jemison, M.D. For For Management 8 Elect Director James M. Jenness For For Management 9 Elect Director Ian C. Read For For Management 10 Elect Director Linda Johnson Rice For For Management 11 Elect Director Marc J. Shapiro For For Management 12 Elect Director G. Craig Sullivan For For Management 13 Ratification Of Auditors For For Management 14 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Walter E. Massey For For Management 2 Elect Director John W. Rogers, Jr. For For Management 3 Elect Director Roger W. Stone For For Management 4 Elect Director Miles D. White For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 7 Reduce Supermajority Vote Requirement Against For Shareholder 8 Require Suppliers to Adopt CAK Against Against Shareholder 9 Adopt Cage-Free Eggs Purchasing Policy Against Against Shareholder MEDCO HEALTH SOLUTIONS, INC. Ticker: MHS Security ID: 58405U102 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Howard W. Barker, Jr. For For Management 2 Elect Director John L. Cassis For For Management 3 Elect Director Michael Goldstein For For Management 4 Elect Director Charles M. Lillis For For Management 5 Elect Director Myrtle S. Potter For For Management 6 Elect Director William L. Roper For For Management 7 Elect Director David B. Snow, Jr. For For Management 8 Elect Director David D. Stevens For Against Management 9 Elect Director Blenda J. Wilson For For Management 10 Ratify Auditors For For Management 11 Provide Right to Call Special Meeting For For Management MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Thomas R. Cech For For Management 3 Elect Director Richard T. Clark For For Management 4 Elect Director Thomas H. Glocer For For Management 5 Elect Director Steven F. Goldstone For For Management 6 Elect Director William B. Harrison, Jr. For For Management 7 Elect Director Harry R. Jacobson For For Management 8 Elect Director William N. Kelley For For Management 9 Elect Director C. Robert Kidder For For Management 10 Elect Director Rochelle B. Lazarus For For Management 11 Elect Director Carlos E. Represas For For Management 12 Elect Director Patricia F. Russo For For Management 13 Elect Director Thomas E. Shenk For For Management 14 Elect Director Anne M. Tatlock For For Management 15 Elect Director Craig B. Thompson For For Management 16 Elect Director Wendell P. Weeks For For Management 17 Elect Director Peter C. Wendell For For Management 18 Ratify Auditors For For Management 19 Approve Omnibus Stock Plan For For Management 20 Approve Non-Employee Director Omnibus For For Management Stock Plan MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2009 Meeting Type: Annual Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William H. Gates, III For For Management 2 Elect Director Steven A. Ballmer For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Ratify Auditors For For Management 11 Permit Right to Call Special Meeting For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Adopt Principles for Health Care Reform Against Against Shareholder 14 Report on Charitable Contributions Against Against Shareholder NATIONAL OILWELL VARCO, INC. Ticker: NOV Security ID: 637071101 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ben A. Guill For For Management 1.2 Elect Director Roger L. Jarvis For For Management 1.3 Elect Director Eric L. Mattson For For Management 2 Ratify Auditors For For Management NETFLIX, INC. Ticker: NFLX Security ID: 64110L106 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy M. Haley For Withhold Management 1.2 Elect Director Gregory S. Stanger For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan NIKE, INC. Ticker: NKE Security ID: 654106103 Meeting Date: SEP 21, 2009 Meeting Type: Annual Record Date: JUL 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jill K. Conway For For Management 1.2 Elect Director Alan B. Graf, Jr. For For Management 1.3 Elect Director John C. Lechleiter For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management NOBLE CORPORATION Ticker: NE Security ID: H5833N103 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1a Reelect Michael Cawley as Director For For Management 1b Reelect Gordon Hall as Director For For Management 1c Reelect Jack Little as Director For For Management 2 Approve Creation of CHF 663.0 Million For Against Management Pool of Capital without Preemptive Rights 3 Approve CHF 143.7 Million Reduction in For For Management Share Capital and Capital Repayment of CHF 0.52 per Share 4 Approve CHF 154.7 Million Reduction in For For Management Share Capital and Capital Repayment of CHF 0.56 per Share 5 Ratify PricewaterhouseCoopers LLP as For For Management Independent Registered Public Accounting Firm and PricewaterhouseCoopers AG as Statutory Auditor 6 Accept Financial Statements and For For Management Statutory Reports 7 Approve Discharge of Board and Senior For For Management Management NOBLE ENERGY, INC. Ticker: NBL Security ID: 655044105 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jeffrey L. Berenson For Against Management 2 Elect Director Michael A. Cawley For For Management 3 Elect Director Edward F. Cox For Against Management 4 Elect Director Charles D. Davidson For For Management 5 Elect Director Thomas J. Edelman For For Management 6 Elect Director Eric P. Grubman For For Management 7 Elect Director Kirby L. Hedrick For Against Management 8 Elect Director Scott D. Urban For For Management 9 Elect Director William T. Van Kleef For For Management 10 Ratify Auditors For For Management ORACLE CORP. Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 7, 2009 Meeting Type: Annual Record Date: AUG 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For Withhold Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For Withhold Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Donald L. Lucas For For Management 1.11 Elect Director Charles E. Phillips, Jr. For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Stock Retention/Holding Period Against For Shareholder PEABODY ENERGY CORPORATION Ticker: BTU Security ID: 704549104 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory H. Boyce For For Management 1.2 Elect Director William A. Coley For For Management 1.3 Elect Director William E. James For For Management 1.4 Elect Director Robert B. Karn, III For For Management 1.5 Elect Director M. Frances Keeth For For Management 1.6 Elect Director Henry E. Lentz For For Management 1.7 Elect Director Robert A. Malone For For Management 1.8 Elect Director William C. Rusnack For For Management 1.9 Elect Director John F. Turner For For Management 1.10 Elect Director Alan H. Washkowitz For For Management 2 Ratify Auditors For For Management POSCO (FORMERLY POHANG IRON & STEEL) Ticker: 5490 Security ID: 693483109 Meeting Date: FEB 26, 2010 Meeting Type: Annual Record Date: DEC 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Annual Dividend of KRW 8,000 per Share 2 Amend Articles of Incorporation For For Management 3.1 Elect Park Han-Yong as Inside Director For For Management 3.2 Elect Oh Chang-Kwan as Inside Director For For Management 3.3 Elect Kim Jin-Il as Inside Director For For Management 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors PRICELINE.COM INCORPORATED Ticker: PCLN Security ID: 741503403 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffery H. Boyd For For Management 1.2 Elect Director Ralph M. Bahna For For Management 1.3 Elect Director Howard W. Barker, Jr. For For Management 1.4 Elect Director Jan L. Docter For For Management 1.5 Elect Director Jeffrey E. Epstein For For Management 1.6 Elect Director James M. Guyette For For Management 1.7 Elect Director Nancy B. Peretsman For For Management 1.8 Elect Director Craig W. Rydin For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings PULTE HOMES INC. Ticker: PHM Security ID: 745867101 Meeting Date: AUG 18, 2009 Meeting Type: Special Record Date: JUL 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Increase Authorized Common Stock For For Management 3 Change Company Name For For Management 4 Adjourn Meeting For For Management QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 2, 2010 Meeting Type: Annual Record Date: JAN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barbara T. Alexander For For Management 1.2 Elect Director Stephen M. Bennett For For Management 1.3 Elect Director Donald G. Cruickshank For For Management 1.4 Elect Director Raymond V. Dittamore For For Management 1.5 Elect Director Thomas W. Horton For For Management 1.6 Elect Director Irwin Mark Jacobs For For Management 1.7 Elect Director Paul E. Jacobs For For Management 1.8 Elect Director Robert E. Kahn For For Management 1.9 Elect Director Sherry Lansing For For Management 1.10 Elect Director Duane A. Nelles For For Management 1.11 Elect Director Brent Scowcroft For For Management 1.12 Elect Director Marc I. Stern For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management QUEST DIAGNOSTICS INCORPORATED Ticker: DGX Security ID: 74834L100 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John C. Baldwin For For Management 1.2 Elect Director Surya N. Mohapatra For For Management 1.3 Elect Director Gary M. Pfeiffer For For Management 2 Ratify Auditors For For Management RANGE RESOURCES CORPORATION Ticker: RRC Security ID: 75281A109 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charles L. Blackburn For For Management 2 Elect Director Anthony V. Dub For For Management 3 Elect Director V. Richard Eales For For Management 4 Elect Director Allen Finkelson For For Management 5 Elect Director James M. Funk For For Management 6 Elect Director Jonathan S. Linker For For Management 7 Elect Director Kevin S. McCarthy For For Management 8 Elect Director John H. Pinkerton For For Management 9 Elect Director Jeffrey L. Ventura For For Management 10 Amend Omnibus Stock Plan For For Management 11 Ratify Auditors For For Management RESEARCH IN MOTION LTD Ticker: RIM Security ID: 760975102 Meeting Date: JUL 14, 2009 Meeting Type: Annual Record Date: MAY 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mike Lazaridis For For Management 1.2 Elect Director James Estill For For Management 1.3 Elect Director David Kerr For For Management 1.4 Elect Director Roger Martin For For Management 1.5 Elect Director John Richardson For For Management 1.6 Elect Director Barbara Stymiest For For Management 1.7 Elect Director John Wetmore For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: APR 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stratton Sclavos For For Management 1.2 Elect Director Lawrence Tomlinson For For Management 1.3 Elect Director Shirley Young For For Management 2 Ratify Auditors For For Management SANDISK CORP. Ticker: SNDK Security ID: 80004C101 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eli Harari For For Management 1.2 Elect Director Kevin DeNuccio For For Management 1.3 Elect Director Irwin Federman For For Management 1.4 Elect Director Steven J. Gomo For For Management 1.5 Elect Director Eddy W. Hartenstein For For Management 1.6 Elect Director Chenming Hu For For Management 1.7 Elect Director Catherine P. Lego For For Management 1.8 Elect Director Michael E. Marks For For Management 1.9 Elect Director James D. Meindl For For Management 2 Ratify Auditors For For Management SCHLUMBERGER LTD. Ticker: SLB Security ID: 806857108 Meeting Date: APR 7, 2010 Meeting Type: Annual Record Date: FEB 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect P. Camus as Director For For Management 1.2 Elect P. Currie as Director For For Management 1.3 Elect J.S. Gorelick as Director For For Management 1.4 Elect A. Gould as Director For For Management 1.5 Elect T. Isaac as Director For For Management 1.6 Elect K.V. Kamath as Director For For Management 1.7 Elect N. Kudryavtsev as Director For For Management 1.8 Elect A. Lajous as Director For For Management 1.9 Elect M.E. Marks as Director For For Management 1.10 Elect L.R. Reif as Director For For Management 1.11 Elect T.I. Sandvold as Director For For Management 1.12 Elect H. Seydoux as Director For For Management 2 Adopt and Approve Financials and For For Management Dividends 3 Approve 2010 Omnibus Stock Incentive For For Management Plan 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors SEAGATE TECHNOLOGY Ticker: STX Security ID: G7945J104 Meeting Date: APR 14, 2010 Meeting Type: Special Record Date: MAR 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approval Of The Scheme Of Arrangement, For For Management A Copy Of Which Is attached To The Accompanying Proxy Statement As Annex A . 2 Approval Of A Motion To Adjourn The For For Management Special Meeting To A Later Date To Solicit Additional Proxies If There Are Insufficient Proxies Or Shareholders 1 Approval Of The Cancellation Of For For Management Seagate-Cayman's Share Capital,which Is Necessary In Order To Effect The Scheme Of Arrangement and Is A Condition To Proceeding With The Scheme Of Arrangement(the Capital Reduction Proposal ). 2 Approval Of The Creation Of For For Management Distributable Reserves Of Seagate-Ireland Which Are Required Under Irish Law In Order To Permit Us To Pay Dividends And Repurchase Or Redeem Shares 3 Approval Of A Motion To Adjourn The For For Management Meeting To A Later Date To Solicit Additional Proxies If There Are Insufficient Proxies Or Shareholders, All As More Fully Described In Proxy Statement SOUTHWESTERN ENERGY COMPANY Ticker: SWN Security ID: 845467109 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lewis E. Epley, Jr. For For Management 1.2 Elect Director Robert L. Howard For For Management 1.3 Elect Director Harold M. Korell For For Management 1.4 Elect Director Vello A. Kuuskraa For For Management 1.5 Elect Director Kenneth R. Mourton For For Management 1.6 Elect Director Steven L. Mueller For For Management 1.7 Elect Director Charles E. Scharlau For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management 4 Require a Majority Vote for the Against For Shareholder Election of Directors 5 Report on Political Contributions Against For Shareholder STATE STREET CORPORATION Ticker: STT Security ID: 857477103 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director K. Burnes For For Management 2 Elect Director P. Coym For For Management 3 Elect Director P. De Saint-Aignan For For Management 4 Elect Director A. Fawcett For For Management 5 Elect Director D. Gruber For For Management 6 Elect Director L. Hill For For Management 7 Elect Director J. Hooley For For Management 8 Elect Director R. Kaplan For For Management 9 Elect Director C. LaMantia For For Management 10 Elect Director R. Logue For For Management 11 Elect Director R. Sergel For For Management 12 Elect Director R. Skates For For Management 13 Elect Director G. Summe For For Management 14 Elect Director R. Weissman For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Ratify Auditors For For Management 17 Require Independent Board Chairman Against Against Shareholder 18 Report on Pay Disparity Against Against Shareholder STRYKER CORPORATION Ticker: SYK Security ID: 863667101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Howard E. Cox, Jr. For For Management 1.2 Elect Director Srikant M. Datar, Ph.D. For For Management 1.3 Elect Director Donald M. Engelman, For For Management Ph.D. 1.4 Elect Director Louise L. Francesconi For For Management 1.5 Elect Director Howard L. Lance For For Management 1.6 Elect Director Stephen P. MacMillan For For Management 1.7 Elect Director William U. Parfet For For Management 1.8 Elect Director Ronda E. Stryker For For Management 2 Ratify Auditors For For Management SYBASE, INC. Ticker: SY Security ID: 871130100 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John S. Chen For For Management 1.2 Elect Director Richard C. Alberding For For Management 1.3 Elect Director Cecilia Claudio For For Management 1.4 Elect Director Michael A. Daniels For For Management 1.5 Elect Director L. William Krause For For Management 1.6 Elect Director Alan B. Salisbury For For Management 1.7 Elect Director Jack E. Sum For For Management 1.8 Elect Director Robert P. Wayman For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management SYMANTEC CORPORATION Ticker: SYMC Security ID: 871503108 Meeting Date: SEP 23, 2009 Meeting Type: Annual Record Date: JUL 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael A. Brown For For Management 1.2 Elect Director William T. Coleman For For Management 1.3 Elect Director Frank E. Dangeard For For Management 1.4 Elect Director Geraldine B. Laybourne For For Management 1.5 Elect Director David L. Mahoney For For Management 1.6 Elect Director Robert S. Miller For For Management 1.7 Elect Director Enrique Salem For For Management 1.8 Elect Director Daniel H. Schulman For For Management 1.9 Elect Director John W. Thompson For For Management 1.10 Elect Director V. Paul Unruh For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 15, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director R.W. Babb, Jr. For For Management 2 Elect Director D.L. Boren For For Management 3 Elect Director D.A. Carp For For Management 4 Elect Director C.S. Cox For For Management 5 Elect Director D.R. Goode For For Management 6 Elect Director S.P. MacMillan For For Management 7 Elect Director P.H. Patsley For For Management 8 Elect Director W.R. Sanders For For Management 9 Elect Director R.J. Simmons For For Management 10 Elect Director R.K. Templeton For For Management 11 Elect Director C.T. Whitman For For Management 12 Ratify Auditors For For Management TIDEWATER INC. Ticker: TDW Security ID: 886423102 Meeting Date: JUL 9, 2009 Meeting Type: Annual Record Date: MAY 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M. Jay Allison For For Management 1.2 Elect Director James C. Day For Withhold Management 1.3 Elect Director Richard T. Du Moulin For Withhold Management 1.4 Elect Director J. Wayne Leonard For For Management 1.5 Elect Director Jon C. Madonna For For Management 1.6 Elect Director Joseph H. Netherland For For Management 1.7 Elect Director Richard A. Pattarozzi For For Management 1.8 Elect Director Nicholas Sutton For Withhold Management 1.9 Elect Director Cindy B. Taylor For For Management 1.10 Elect Director Dean E. Taylor For For Management 1.11 Elect Director Jack E. Thompson For Withhold Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management U.S. BANCORP Ticker: USB Security ID: 902973304 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Douglas M. Baker, Jr. For For Management 2 Elect Director Y. Marc Belton For For Management 3 Elect Director Victoria Buyniski For For Management Gluckman 4 Elect Director Arthur D. Collins, Jr. For For Management 5 Elect Director Richard K. Davis For For Management 6 Elect Director Joel W. Johnson For For Management 7 Elect Director Olivia F. Kirtley For For Management 8 Elect Director Jerry W. Levin For For Management 9 Elect Director David B. O'Maley For For Management 10 Elect Director O'dell M. Owens, M.D., For For Management M.P.H. 11 Elect Director Richard G. Reiten For For Management 12 Elect Director Craig D. Schnuck For For Management 13 Elect Director Patrick T. Stokes For For Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For For Management 16 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andrew H. Card, Jr. For For Management 2 Elect Director Erroll B. Davis, Jr. For For Management 3 Elect Director Thomas J. Donohue For For Management 4 Elect Director Archie W. Dunham For For Management 5 Elect Director Judith Richards Hope For For Management 6 Elect Director Charles C. Krulak For For Management 7 Elect Director Michael R. McCarthy For For Management 8 Elect Director Michael W. McConnell For For Management 9 Elect Director Thomas F. McLarty III For For Management 10 Elect Director Steven R. Rogel For For Management 11 Elect Director Jose H. Villarreal For For Management 12 Elect Director James R. Young For For Management 13 Ratify Auditors For For Management 14 Require Independent Board Chairman Against Against Shareholder 15 Reduce Supermajority Vote Requirement Against For Shareholder UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 14, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Louis R. Chenevert For For Management 1.2 Elect Director John V. Faraci For For Management 1.3 Elect Director Jean-Pierre Garnier, For For Management Ph.D. 1.4 Elect Director Jamie S. Gorelick For For Management 1.5 Elect Director Carlos M. Gutierrez For For Management 1.6 Elect Director Edward A. Kangas For For Management 1.7 Elect Director Charles R. Lee For For Management 1.8 Elect Director Richard D. McCormick For For Management 1.9 Elect Director Harold McGraw, III For For Management 1.10 Elect Director Richard B. Myers For For Management 1.11 Elect Director H. Patrick Swygert For For Management 1.12 Elect Director Andre Villeneuve For For Management 1.13 Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation VALE S.A. Ticker: VALE.P Security ID: 91912E105 Meeting Date: JAN 22, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Nomination of Alternate Member For For Management of Board of Directors 2 Approve Agreement to Absorb Mineracao For For Management Estrela de Apolo and Mineracao Vale Corumba 3 Appoint Domingues e Pinho Contadores to For For Management Appraise Proposed Merger 4 Approve Appraisal of Proposed Merger For For Management 5 Approve Absorption of Mineracao Estrela For For Management de Apolo and Mineracao Vale Corumba VALE S.A. Ticker: VALE3 Security ID: 91912E105 Meeting Date: APR 27, 2010 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Allocation of Income and For For Management Dividends 3 Elect Fiscal Council Members For For Management 4 Approve Remuneration of Executive For Against Management Officers, Non-Executive Directors, and Fiscal Council Members 1 Authorize Capitalization of Reserves For For Management 2 Elect Director For Against Management VALE S.A. Ticker: VALE3 Security ID: 91912E105 Meeting Date: JUN 22, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Jose Mauro Mettrau Carneiro da For For Management Cunha as Director VARIAN MEDICAL SYSTEMS INC Ticker: VAR Security ID: 92220P105 Meeting Date: FEB 11, 2010 Meeting Type: Annual Record Date: DEC 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Seely Brown For For Management 1.2 Elect Director R. Andrew Eckert For For Management 1.3 Elect Director Mark R. Laret For For Management 2 Amend Omnibus Stock Plan For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management W.W. GRAINGER, INC. Ticker: GWW Security ID: 384802104 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian P. Anderson For For Management 1.2 Elect Director Wilbur H. Gantz For For Management 1.3 Elect Director V. Ann Hailey For For Management 1.4 Elect Director William K. Hall For For Management 1.5 Elect Director Stuart L. Levenick For For Management 1.6 Elect Director John W. McCarter, Jr. For For Management 1.7 Elect Director Neil S. Novich For For Management 1.8 Elect Director Michael J. Roberts For For Management 1.9 Elect Director Gary L. Rogers For For Management 1.10 Elect Director James T. Ryan For For Management 1.11 Elect Director E. Scott Santi For For Management 1.12 Elect Director James D. Slavik For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 4, 2010 Meeting Type: Annual Record Date: APR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For For Management 4 Elect Director James I. Cash, Jr. For For Management 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For Against Management 7 Elect Director Michael T. Duke For For Management 8 Elect Director Gregory B. Penner For For Management 9 Elect Director Steven S. Reinemund For For Management 10 Elect Director H. Lee Scott, Jr. For For Management 11 Elect Director Arne M. Sorenson For For Management 12 Elect Director Jim C. Walton For For Management 13 Elect Director S. Robson Walton For For Management 14 Elect Director Christopher J. Williams For For Management 15 Elect Director Linda S. Wolf For Against Management 16 Ratify Auditors For For Management 17 Approve Omnibus Stock Plan For Against Management 18 Amend Sharesave Plan For For Management 19 Amend EEO Policy to Prohibit Against For Shareholder Discrimination based on Sexual Orientation and Gender Identity 20 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 21 Report on Political Contributions Against For Shareholder 22 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 23 Require Suppliers to Adopt CAK Against Against Shareholder 24 Report on Process for Identifying and Against Against Shareholder Prioritizing Public Policy Activities WALGREEN CO. Ticker: WAG Security ID: 931422109 Meeting Date: JAN 13, 2010 Meeting Type: Annual Record Date: NOV 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven A. Davis For For Management 1.2 Elect Director William C. Foote For For Management 1.3 Elect Director Mark P. Frissora For For Management 1.4 Elect Director Alan G. McNally For For Management 1.5 Elect Director Nancy M. Schlichting For For Management 1.6 Elect Director David Y. Schwartz For For Management 1.7 Elect Director Alejandro Silva For For Management 1.8 Elect Director James A. Skinner For For Management 1.9 Elect Director Gregory D. Wasson For For Management 2 Ratify Auditors For For Management 3 Amend Stock Option Plan For For Management 4 Reduce Supermajority Vote Requirement Against For Shareholder 5 Performance-Based Equity Awards Against For Shareholder 6 Report on Charitable Contributions Against Against Shareholder WATSON PHARMACEUTICALS, INC. Ticker: WPI Security ID: 942683103 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul M. Bisaro For For Management 1.2 Elect Director Christopher W. Bodine For For Management 1.3 Elect Director Michel J. Feldman For For Management 1.4 Elect Director Fred G. Weiss For Withhold Management 2 Ratify Auditors For For Management WYNDHAM WORLDWIDE CORPORATION Ticker: WYN Security ID: 98310W108 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Honourable B. Mulroney For For Management 1.2 ElectDirector Michael H. Wargotz For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management XILINX, INC. Ticker: XLNX Security ID: 983919101 Meeting Date: AUG 12, 2009 Meeting Type: Annual Record Date: JUN 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip T. Gianos For For Management 1.2 Elect Director Moshe N. Gavrielov For For Management 1.3 Elect Director John L. Doyle For For Management 1.4 Elect Director Jerald G. Fishman For For Management 1.5 Elect Director William G. Howard, Jr. For For Management 1.6 Elect Director J. Michael Patterson For For Management 1.7 Elect Director Marshall C. Turner For For Management 1.8 Elect Director E.W. Vanderslice For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management Huntington Income Equity Fund 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linda G. Alvarado For For Management 2 Elect Director George W. Buckley For For Management 3 Elect Director Vance D. Coffman For For Management 4 Elect Director Michael L. Eskew For For Management 5 Elect Director W. James Farrell For For Management 6 Elect Director Herbert L. Henkel For For Management 7 Elect Director Edward M. Liddy For For Management 8 Elect Director Robert S. Morrison For For Management 9 Elect Director Aulana L. Peters For For Management 10 Elect Director Robert J. Ulrich For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For For Management 13 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings ASTRAZENECA PLC Ticker: AZN Security ID: 046353108 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Confirm First Interim Dividend; Confirm For For Management as Final Dividend the Second Interim Dividend 3 Reappoint KPMG Audit plc as Auditors of For For Management the Company 4 Authorise Board to Fix Remuneration of For For Management Auditors 5a Re-elect Louis Schweitzer as Director For For Management 5b Re-elect David Brennan as Director For For Management 5c Re-elect Simon Lowth as Director For For Management 5d Re-elect Jean-Philippe Courtois as For For Management Director 5e Re-elect Jane Henney as Director For For Management 5f Re-elect Michele Hooper as Director For For Management 5g Re-elect Rudy Markham as Director For For Management 5h Re-elect Dame Nancy Rothwell as For For Management Director 5i Re-elect John Varley as Director For For Management 5j Re-elect Marcus Wallenberg as Director For For Management 6 Approve Remuneration Report For For Management 7 Authorise EU Political Donations and For For Management Expenditure 8 Authorise Issue of Equity with For For Management Pre-emptive Rights 9 Authorise Issue of Equity without For For Management Pre-emptive Rights 10 Authorise Market Purchase For For Management 11 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 12 Adopt New Articles of Association For For Management 13 Approve the Investment Plan For For Management AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Randall L. Stephenson For For Management 2 Elect Director Gilbert F. Amelio For For Management 3 Elect Director Reuben V. Anderson For For Management 4 Elect Director James H. Blanchard For For Management 5 Elect Director Jaime Chico Pardo For For Management 6 Elect Director James P. Kelly For For Management 7 Elect Director Jon C. Madonna For For Management 8 Elect Director Lynn M. Martin For For Management 9 Elect Director John B. McCoy For For Management 10 Elect Director Joyce M. Roche For For Management 11 Elect Director Laura D Andrea Tyson For For Management 12 Elect Director Patricia P. Upton For For Management 13 Ratify Auditors For For Management 14 Provide for Cumulative Voting Against For Shareholder 15 Exclude Pension Credits from Against For Shareholder Calculations of Performance-Based Pay 16 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 17 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings BANCO SANTANDER S.A. Ticker: SAN Security ID: 05964H105 Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Individual and Consolidated For For Management Financial Statements and Statutory Reports and Discharge Directors for Fiscal Year Ended Dec. 31, 2009 2 Approve Allocation of Income For For Management 3.1 Elect Angel Jado Becerro de Bengoa as For For Management Director 3.2 Re-elect Francisco Javier Botin-Sanz de For For Management Sautuola y O'Shea as Director 3.3 Re-elect Isabel Tocino Biscarolasaga as For For Management Director 3.4 Re-elect Fernando de Asua Alvarez as For For Management Director 3.5 Re-elect Alfredo Saenz Abad For For Management 4 Reelect Auditors for Fiscal Year 2010 For For Management 5 Authorize Repurchase of Shares in For For Management Accordance With Article 75 of Spanish Company Law; Void Authorization Granted on June 19, 2009 6 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights in Accordance to Article 153 1.a) of the Spanish Corporate Law; Void Authorization Granted at the AGM held on June 19, 2009 7.1 Authorize Increase in Capital through For For Management Bonus Share Issuance 7.2 Authorize Increase in Capital through For For Management Bonus Share Issuance 8 Grant Board Authorization to Issue For For Management Convertible and/or Exchangeable Debt Securities without Preemptive Rights 9.1 Approve Bundled Incentive Plans Linked For For Management to Performance Objectives 9.2 Approve Savings Plan for Santander UK For For Management PLC' Employees and other Companies of Santander Group in the United Kingdom 10 Authorize Board to Ratify and Execute For For Management Approved Resolutions 11 Approve Director Remuneration Policy For For Management Report BANK OF MONTREAL Ticker: BMO Security ID: 063671101 Meeting Date: MAR 23, 2010 Meeting Type: Annual Record Date: FEB 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Robert M. Astley as Director For For Management 1.2 Elect David R. Beatty as Director For For Management 1.3 Elect Robert Chevrier as Director For For Management 1.4 Elect George A. Cope as Director For For Management 1.5 Elect William A. Downe as Director For For Management 1.6 Elect Ronald H. Farmer as Director For For Management 1.7 Elect David A. Galloway as Director For For Management 1.8 Elect Harold N. Kvisle as Director For For Management 1.9 Elect Bruce H. Mitchell as Director For For Management 1.10 Elect Philip S. Orsino as Director For For Management 1.11 Elect Martha C. Piper as Director For For Management 1.12 Elect J. Robert S. Prichard as Director For For Management 1.13 Elect Jeremy H. Reitman as Director For For Management 1.14 Elect Guylaine Saucier as Director For For Management 1.15 Elect Nancy C. Southern as Director For For Management 1.16 Elect Don M. Wilson III as Director For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend and Restate By-laws For For Management 4 Advisory Vote on Executive Compensation For For Management Approach 5 Submit to Shareholder Vote More Against Against Shareholder Nominees Than There are Vacancies on the Board of Directors 6 Disclose Equity Ratio Between Total Against Against Shareholder Compensation of the CEO, Five NEOs and Average Total Employee Compensation BANK OF NOVA SCOTIA Ticker: BNS Security ID: 064149107 Meeting Date: APR 8, 2010 Meeting Type: Annual Record Date: FEB 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald A. Brenneman For For Management 1.2 Elect Director C.J. Chen For For Management 1.3 Elect Director David A. Dodge For For Management 1.4 Elect Director N. Ashleigh Everett For For Management 1.5 Elect Director John C. Kerr For For Management 1.6 Elect Director Michael J.L. Kirby For For Management 1.7 Elect Director John T. Mayberry For For Management 1.8 Elect Director Thomas C. O'Neill For For Management 1.9 Elect Director Alexis E. Rovzar de la For For Management Torre 1.10 Elect Director Indira V. Samarasekera For For Management 1.11 Elect Director Allan C. Shaw For For Management 1.12 Elect Director Paul D. Sobey For For Management 1.13 Elect Director Barbara S. Thomas For For Management 1.14 Elect Director Richard E. Waugh For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote on Executive Compensation For For Management Approach 4 Submit to Shareholder Vote More Against Against Shareholder Nominees Than There are Vacancies on the Board of Directors 5 Disclose Equity Ratio Between Total Against Against Shareholder Compensation of the CEO, Five NEOs and Average Total Employee Compensation BARCLAYS PLC Ticker: NU.P Security ID: 06738E204 Meeting Date: AUG 6, 2009 Meeting Type: Special Record Date: JUL 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Disposal by Barclays plc of the For For Management Barclays Global Investors Business and Ancillary Arrangements BP PLC Ticker: BP. Security ID: 055622104 Meeting Date: APR 15, 2010 Meeting Type: Annual Record Date: FEB 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 To Receive The Directors Annual Report For For Management And Accounts 2 To Approve The Directors Remuneration For For Management Report 3 To Elect P Anderson As A Director For For Management 4 To Re-elect A Burgmans As A Director For For Management 5 To Re-elect C B Carroll As A Director For For Management 6 To Re-elect William Castell As A For For Management Director 7 To Re-elect I C Conn As A Director For For Management 8 To Re-elect G David As A Director For For Management 9 To Elect I E L Davis As A Director For For Management 10 To Re-elect R Dudley As A Director For For Management 11 To Re-elect D J Flint As A Director For For Management 12 To Re-elect B E Grote As A Director For For Management 13 To Re-elect A B Hayward As A Director For For Management 14 To Re-elect A G Inglis As A Director For For Management 15 To Re-elect D S Julius As A Director For For Management 16 To Elect C-H Svanberg As A Director For For Management 17 To Reappoint Ernst & Young Llp As For For Management Auditors And Authorize The board To Fix Their Remuneration 18 To Adopt New Articles Of Association For For Management 19 To Give Limited Authority For The For For Management Purchaseof Its Own Shares By The Company 20 To Give Limited Authority To Allot For For Management Shares Up To A Specified amount 21 To Give Authority To Allot A Limited For For Management Number of Shares For Cash Free Of Pre-emption Rights 22 To Authorize The Calling Of General For For Management Meetings(excluding Annual General Meetings) By Notice Of At Least 14 clear Days 23 To Approve The Renewal Of The Executive For For Management Directors Incentive Plan 24 To Approve The Scrip Dividend Programme For For Management 25 Special Resolution: To Instruct A Against Against Shareholder Committee Of The Board To Review The Assumptions Behind The Sunrise Project CEMEX S.A.B. DE C.V. Ticker: CXMBF Security ID: 151290889 Meeting Date: SEP 4, 2009 Meeting Type: Special Record Date: AUG 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Variable Portion of For For Management Share Capital Represented by CPOs and Issuance of Convertible Bonds by Up to 4.8 Billion Shares Withouth Preemptive Rights; Issuance of Convertible Instruments will be Carried Out within 24 Months CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director S.H. Armacost For For Management 2 Elect Director L.F. Deily For For Management 3 Elect Director R.E. Denham For For Management 4 Elect Director R.J. Eaton For For Management 5 Elect Director C. Hagel For For Management 6 Elect Director E. Hernandez For For Management 7 Elect Director F.G. Jenifer For For Management 8 Elect Director G.L. Kirkland For For Management 9 Elect Director S. Nunn For For Management 10 Elect Director D.B. Rice For For Management 11 Elect Director K.W. Sharer For For Management 12 Elect Director C.R. Shoemate For For Management 13 Elect Director J.G. Stumpf For For Management 14 Elect Director R.D. Sugar For For Management 15 Elect Director C. Ware For For Management 16 Elect Director J.S. Watson For For Management 17 Ratify Auditors For For Management 18 Provide Right to Call Special Meeting For For Management 19 Request Director Nominee with Against For Shareholder Environmental Qualifications 20 Stock Retention/Holding Period Against For Shareholder 21 Disclose Payments To Host Governments Against Against Shareholder 22 Adopt Guidelines for Country Selection Against For Shareholder 23 Report on Financial Risks From Climate Against Against Shareholder Change 24 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights CHUBB CORPORATION, THE Ticker: CB Security ID: 171232101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Zoe Baird For For Management 2 Elect Director Sheila P. Burke For For Management 3 Elect Director James I. Cash, Jr. For For Management 4 Elect Director John D. Finnegan For For Management 5 Elect Director Martin G. Mcguinn For For Management 6 Elect Director Lawrence M. Small For For Management 7 Elect Director Jess Soderberg For For Management 8 Elect Director Daniel E. Somers For For Management 9 Elect Director Karen Hastie Williams For For Management 10 Elect Director James M. Zimmerman For For Management 11 Elect Director Alfred W. Zollar For For Management 12 Ratify Auditors For For Management COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director S. Decker Anstrom For For Management 1.2 Elect Director Kenneth J. Bacon For For Management 1.3 Elect Director Sheldon M. Bonovitz For For Management 1.4 Elect Director Edward D. Breen For For Management 1.5 Elect Director Julian A. Brodsky For For Management 1.6 Elect Director Joseph J. Collins For For Management 1.7 Elect Director J. Michael Cook For For Management 1.8 Elect Director Gerald L. Hassell For For Management 1.9 Elect Director Jeffrey A. Honickman For For Management 1.10 Elect Director Brian L. Roberts For For Management 1.11 Elect Director Ralph J. Roberts For For Management 1.12 Elect Director Judith Rodin For For Management 1.13 Elect Director Michael I. Sovern For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Provide for Cumulative Voting Against For Shareholder 5 Adopt Policy on Succession Planning Against For Shareholder 6 Require Independent Board Chairman Against For Shareholder CONAGRA FOODS INC. Ticker: CAG Security ID: 205887102 Meeting Date: SEP 25, 2009 Meeting Type: Annual Record Date: JUL 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mogens C. Bay For For Management 1.2 Elect Director Stephen G. Butler For For Management 1.3 Elect Director Steven F. Goldstone For For Management 1.4 Elect Director Joie A. Gregor For For Management 1.5 Elect Director Rajive Johri For For Management 1.6 Elect Director W.g. Jurgensen For For Management 1.7 Elect Director Richard H. Lenny For For Management 1.8 Elect Director Ruth Ann Marshall For For Management 1.9 Elect Director Gary M. Rodkin For For Management 1.10 Elect Director Andrew J. Schindler For For Management 1.11 Elect Director Kenneth E. Stinson For For Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Armitage For For Management 1.2 Elect Director Richard H. Auchinleck For For Management 1.3 Elect Director James E. Copeland, Jr. For For Management 1.4 Elect Director Kenneth M. Duberstein For For Management 1.5 Elect Director Ruth R. Harkin For For Management 1.6 Elect Director Harold W. Mcgraw III For For Management 1.7 Elect Director James J. Mulva For For Management 1.8 Elect Director Robert A. Niblock For For Management 1.9 Elect Director Harald J. Norvik For For Management 1.10 Elect Director William K. Reilly For For Management 1.11 Elect Director Bobby S. Shackouls For For Management 1.12 Elect Director Victoria J. Tschinkel For For Management 1.13 Elect Director Kathryn C. Turner For For Management 1.14 Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Report on Board Risk Management Against Against Shareholder Oversight 4 Adopt Quantitative GHG Goals for Against For Shareholder Products and Operations 5 Report on Environmental Impact of Oil Against For Shareholder Sands Operations in Canada 6 Adopt Policy to Address Coastal Against Against Shareholder Louisiana Environmental Impacts 7 Report on Financial Risks of Climate Against Against Shareholder Change 8 Adopt Goals to Reduce Emission of TRI Against Against Shareholder Chemicals 9 Amend EEO Policy to Prohibit Against For Shareholder Discrimination Based on Sexual Orientation and Gender Identity 10 Report on Political Contributions Against For Shareholder DTE ENERGY COMPANY Ticker: DTE Security ID: 233331107 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anthony F. Earley, Jr. For For Management 1.2 Elect Director Allan D. Gilmour For For Management 1.3 Elect Director Frank M. Hennessey For For Management 1.4 Elect Director Gail J. McGovern For For Management 2 Ratify Auditors For For Management 3 Eliminate Cumulative Voting For For Management 4 Amend Omnibus Stock Plan For For Management 5 Report on Political Contributions Against For Shareholder 6 Declassify the Board of Directors Against For Shareholder DUKE ENERGY CORPORATION Ticker: DUK Security ID: 26441C105 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Barnet, III For For Management 1.2 Elect Director G. Alex Bernhardt, Sr. For For Management 1.3 Elect Director Michael G. Browning For For Management 1.4 Elect Director Daniel R. DiMicco For For Management 1.5 Elect Director John H. Forsgren For For Management 1.6 Elect Director Ann Maynard Gray For For Management 1.7 Elect Director James H. Hance, Jr. For For Management 1.8 Elect Director E. James Reinsch For For Management 1.9 Elect Director James T. Rhodes For For Management 1.10 Elect Director James E. Rogers For For Management 1.11 Elect Director Philip R. Sharp For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Report on Global Warming Lobbying Against Against Shareholder Activities 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Stock Retention/Holding Period Against For Shareholder EASTMAN CHEMICAL COMPANY Ticker: EMN Security ID: 277432100 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gary E. Anderson For For Management 2 Elect Director Renee J. Hornbaker For For Management 3 Elect Director Thomas H. McLain For For Management 4 Ratify Auditors For For Management 5 Provide Right to Call Special Meeting For For Management 6 Declassify the Board of Directors Against For Shareholder ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: APR 19, 2010 Meeting Type: Annual Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director R. Alvarez For For Management 2 Elect Director W. Bischoff For For Management 3 Elect Director R.D. Hoover For Against Management 4 Elect Director F.G. Prendergast For For Management 5 Elect Director K.P. Seifert For For Management 6 Ratify Auditors For For Management 7 Declassify the Board of Directors For For Management 8 Reduce Supermajority Vote Requirement For For Management 9 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 10 Prohibit CEOs from Serving on Against Against Shareholder Compensation Committee 11 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 12 Stock Retention/Holding Period Against For Shareholder EMERSON ELECTRIC CO. Ticker: EMR Security ID: 291011104 Meeting Date: FEB 2, 2010 Meeting Type: Annual Record Date: NOV 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. A. H. Boersig For For Management 1.2 Elect Director C. Fernandez G. For For Management 1.3 Elect Director W. J. Galvin For For Management 1.4 Elect Director R. L. Stephenson For For Management 1.5 Elect Director V. R. Loucks, Jr. For For Management 1.6 Elect Director R. L. Ridgway For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management ENERPLUS RESOURCES FUND Ticker: ERF.U Security ID: 29274D604 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Edwin V. Dodge as Director For For Management 1.2 Elect Robert B. Hodgins as Director For For Management 1.3 Elect Gordon J. Kerr as Director For For Management 1.4 Elect Douglas R. Martin as Director For For Management 1.5 Elect David P. O'Brien as Director For For Management 1.6 Elect Glen D. Roane as Director For For Management 1.7 Elect W.C. (Mike) Seth as Director For For Management 1.8 Elect Donald T. West as Director For For Management 1.9 Elect Harry B. Wheeler as Director For For Management 1.10 Elect Clayton H. Woitas as Director For For Management 1.11 Elect Robert L. Zorich as Director For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors GENERAL DYNAMICS CORPORATION Ticker: GD Security ID: 369550108 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Nicholas D. Chabraja For For Management 2 Elect Director James S. Crown For For Management 3 Elect Director William P. Fricks For For Management 4 Elect Director Jay L. Johnson For For Management 5 Elect Director George A. Joulwan For For Management 6 Elect Director Paul G. Kaminski For For Management 7 Elect Director John M. Keane For For Management 8 Elect Director Lester L. Lyles For For Management 9 Elect Director William A. Osborn For For Management 10 Elect Director Robert Walmsley For For Management 11 Ratify Auditors For For Management 12 Report on Space-based Weapons Program Against Against Shareholder GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director William M. Castell For For Management 4 Elect Director Ann M. Fudge For For Management 5 Elect Director Susan Hockfield For For Management 6 Elect Director Jeffrey R. Immelt For For Management 7 Elect Director Andrea Jung For For Management 8 Elect Director Alan G. (A.G.) Lafley For For Management 9 Elect Director Robert W. Lane For For Management 10 Elect Director Ralph S. Larsen For For Management 11 Elect Director Rochelle B. Lazarus For For Management 12 Elect Director James J. Mulva For For Management 13 Elect Director Sam Nunn For For Management 14 Elect Director Roger S. Penske For For Management 15 Elect Director Robert J. Swieringa For For Management 16 Elect Director Douglas A. Warner III For For Management 17 Ratify Auditors For For Management 18 Provide for Cumulative Voting Against For Shareholder 19 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 20 Require Independent Board Chairman Against For Shareholder 21 Report on Pay Disparity Against Against Shareholder 22 Adopt Policy Prohibiting Certain Against Against Shareholder Directors from Serving on Key Board Committees 23 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation GENERAL MILLS, INC. Ticker: GIS Security ID: 370334104 Meeting Date: SEP 21, 2009 Meeting Type: Annual Record Date: JUL 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Bradbury H. Anderson For For Management 2 Elect Director R. Kerry Clark For For Management 3 Elect Director Paul Danos For For Management 4 Elect Director William T. Esrey For For Management 5 Elect Director Raymond V. Gilmartin For For Management 6 Elect Director Judith Richards Hope For For Management 7 Elect Director Heidi G. Miller For For Management 8 Elect Director Hilda Ochoa-Brillembourg For For Management 9 Elect Director Steve Odland For For Management 10 Elect Director Kendall J. Powell For For Management 11 Elect Director Lois E. Quam For For Management 12 Elect Director Michael D. Rose For For Management 13 Elect Director Robert L. Ryan For For Management 14 Elect Director Dorothy A. Terrell For For Management 15 Approve Omnibus Stock Plan For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation HCP, INC. Ticker: HCP Security ID: 40414L109 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James F. Flaherty III For For Management 1.2 Elect Director Christine N. Garvey For For Management 1.3 Elect Director David B. Henry For For Management 1.4 Elect Director Lauralee E. Martin For For Management 1.5 Elect Director Michael D. Mckee For For Management 1.6 Elect Director Harold M. Messmer, Jr. For For Management 1.7 Elect Director Peter L. Rhein For For Management 1.8 Elect Director Kenneth B. Roath For For Management 1.9 Elect Director Richard M. Rosenberg For For Management 1.10 Elect Director Joseph P. Sullivan For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Against For Shareholder Election of Directors HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 17, 2010 Meeting Type: Annual Record Date: JAN 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Lawrence T. Babbio, Jr. For For Management 1.3 Elect Director Sari M. Baldauf For For Management 1.4 Elect Director Rajiv L. Gupta For For Management 1.5 Elect Director John H. Hammergren For For Management 1.6 Elect Director Mark V. Hurd For For Management 1.7 Elect Director Joel Z. Hyatt For For Management 1.8 Elect Director John R. Joyce For For Management 1.9 Elect Director Robert L. Ryan For For Management 1.10 Elect Director Lucille S. Salhany For For Management 1.11 Elect Director G. Kennedy Thompson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Company Request on Advisory Vote on For For Management Executive Compensation HUNTINGTON FUNDS Ticker: Security ID: 446327496 Meeting Date: JAN 29, 2010 Meeting Type: Special Record Date: NOV 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee Alistair Jessiman For For Management 1.2 Elect Trustee B. Randolph Bateman For For Management 1.3 Elect Trustee William H. Zimmer, III For For Management INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Susan L. Decker For For Management 3 Elect Director John J. Donahoe For For Management 4 Elect Director Reed E. Hundt For For Management 5 Elect Director Paul S. Otellini For For Management 6 Elect Director James D. Plummer For For Management 7 Elect Director David S. Pottruck For For Management 8 Elect Director Jane E. Shaw For For Management 9 Elect Director Frank D. Yeary For For Management 10 Elect Director David B. Yoffie For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A. J. P. Belda For For Management 2 Elect Director C. Black For For Management 3 Elect Director W. R. Brody For For Management 4 Elect Director K. I. Chenault For For Management 5 Elect Director M. L. Eskew For For Management 6 Elect Director S. A. Jackson For For Management 7 Elect Director A. N. Liveris For For Management 8 Elect Director W. J. McNerney, Jr. For For Management 9 Elect Director T. Nishimuro For For Management 10 Elect Director J. W. Owens For For Management 11 Elect Director S. J. Palmisano For For Management 12 Elect Director J. E. Spero For For Management 13 Elect Director S. Taurel For For Management 14 Elect Director L. H. Zambrano For For Management 15 Ratify Auditors For For Management 16 Adopt Policy on Bonus Banking Against For Shareholder 17 Provide for Cumulative Voting Against For Shareholder 18 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 19 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation J. C. PENNEY COMPANY, INC. Ticker: JCP Security ID: 708160106 Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Colleen C. Barrett For For Management 2 Elect Director M. Anthony Burns For For Management 3 Elect Director Maxine K. Clark For For Management 4 Elect Director Thomas J. Engibous For For Management 5 Elect Director Kent B. Foster For For Management 6 Elect Director G.B. Laybourne For For Management 7 Elect Director Burl Osborne For For Management 8 Elect Director Leonard H. Roberts For For Management 9 Elect Director Javier G. Teruel For For Management 10 Elect Director R. Gerald Turner For For Management 11 Elect Director Myron E. Ullman, III For For Management 12 Elect Director Mary Beth West For For Management 13 Ratify Auditors For For Management KIMBERLY-CLARK CORPORATION Ticker: KMB Security ID: 494368103 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John R. Alm For For Management 2 Elect Director Dennis R. Beresford For For Management 3 Elect Director John F. Bergstrom For For Management 4 Elect Director Abelardo E. Bru For For Management 5 Elect Director Robert W. Decherd For For Management 6 Elect Director Thomas J. Falk For For Management 7 Elect Director Mae C. Jemison, M.D. For For Management 8 Elect Director James M. Jenness For For Management 9 Elect Director Ian C. Read For For Management 10 Elect Director Linda Johnson Rice For For Management 11 Elect Director Marc J. Shapiro For For Management 12 Elect Director G. Craig Sullivan For For Management 13 Ratification Of Auditors For For Management 14 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings LIMITED BRANDS, INC. Ticker: LTD Security ID: 532716107 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis S. Hersch For For Management 1.2 Elect Director David T. Kollat For For Management 1.3 Elect Director William R. Loomis, Jr. For For Management 1.4 Elect Director Leslie H. Wexner For For Management 2 Ratify Auditors For For Management MACK-CALI REALTY CORPORATION Ticker: CLI Security ID: 554489104 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: APR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan S. Bernikow For For Management 1.2 Elect Director Kenneth M. Duberstein For For Management 1.3 Elect Director Vincent Tese For For Management 1.4 Elect Director Roy J. Zuckerberg For For Management 2 Ratify Auditors For For Management MEADWESTVACO CORPORATION Ticker: MWV Security ID: 583334107 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael E. Campbell For For Management 2 Elect Director Thomas W. Cole, Jr., For For Management Ph.D. 3 Elect Director James G. Kaiser For For Management 4 Elect Director Richard B. Kelson For For Management 5 Elect Director James M. Kilts For For Management 6 Elect Director Susan J. Kropf For For Management 7 Elect Director Douglas S. Luke For For Management 8 Elect Director John A. Luke, Jr. For For Management 9 Elect Director Robert C. McCormack For For Management 10 Elect Director Timothy H. Powers For For Management 11 Elect Director Edward M. Straw For For Management 12 Elect Director Jane L. Warner For For Management 13 Ratify Auditors For For Management 14 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings MERCK & CO., INC. Ticker: MRK Security ID: 589331107 Meeting Date: AUG 7, 2009 Meeting Type: Special Record Date: JUN 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition For For Management MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Thomas R. Cech For For Management 3 Elect Director Richard T. Clark For For Management 4 Elect Director Thomas H. Glocer For For Management 5 Elect Director Steven F. Goldstone For For Management 6 Elect Director William B. Harrison, Jr. For For Management 7 Elect Director Harry R. Jacobson For For Management 8 Elect Director William N. Kelley For For Management 9 Elect Director C. Robert Kidder For For Management 10 Elect Director Rochelle B. Lazarus For For Management 11 Elect Director Carlos E. Represas For For Management 12 Elect Director Patricia F. Russo For For Management 13 Elect Director Thomas E. Shenk For For Management 14 Elect Director Anne M. Tatlock For For Management 15 Elect Director Craig B. Thompson For For Management 16 Elect Director Wendell P. Weeks For For Management 17 Elect Director Peter C. Wendell For For Management 18 Ratify Auditors For For Management 19 Approve Omnibus Stock Plan For For Management 20 Approve Non-Employee Director Omnibus For For Management Stock Plan MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2009 Meeting Type: Annual Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William H. Gates, III For For Management 2 Elect Director Steven A. Ballmer For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Ratify Auditors For For Management 11 Permit Right to Call Special Meeting For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Adopt Principles for Health Care Reform Against Against Shareholder 14 Report on Charitable Contributions Against Against Shareholder MOLSON COORS BREWING COMPANY Ticker: TAP Security ID: 60871R209 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Directors John E. Cleghorn For For Management 1.2 Elect Directors Charles M. Herington For Withhold Management 1.3 Elect Directors David P. O'Brien For Withhold Management NISOURCE INC. Ticker: NI Security ID: 65473P105 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard A. Abdoo For For Management 2 Elect Director Steven C. Beering For For Management 3 Elect Director Dennis E. Foster For For Management 4 Elect Director Michael E. Jesanis For For Management 5 Elect Director Marty R. Kittrell For For Management 6 Elect Director W. Lee Nutter For For Management 7 Elect Director Deborah S. Parker For For Management 8 Elect Director Ian M. Rolland For For Management 9 Elect Director Robert C. Skaggs, Jr. For For Management 10 Elect Director Richard L. Thompson For For Management 11 Elect Director Carolyn Y. Woo For For Management 12 Ratify Auditors For For Management 13 Provide Right to Call Special Meeting For For Management 14 Approve Omnibus Stock Plan For For Management 15 Stock Retention/Holding Period Against For Shareholder NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Wesley G. Bush For For Management 2 Elect Director Lewis W. Coleman For For Management 3 Elect Director Thomas B. Fargo For For Management 4 Elect Director Victor H. Fazio For For Management 5 Elect Director Donald E. Felsinger For For Management 6 Elect Director Stephen E. Frank For For Management 7 Elect Director Bruce S. Gordon For For Management 8 Elect Director Madeleine Kleiner For For Management 9 Elect Director Karl J. Krapek For For Management 10 Elect Director Richard B. Myers For For Management 11 Elect Director Aulana L. Peters For For Management 12 Elect Director Kevin W. Sharer For For Management 13 Ratify Auditors For For Management 14 Amend Certificate of Incorporation to For For Management Provide Shareholders the Right to Call Special Meetings and Make Other Revisions 15 Amend Certificate of Incorporation of For For Management Subsidiary to Eliminate Requirement of Shareholder Approval of Certain Actions 16 Reincorporate in Another State [from Against Against Shareholder Delaware to North Dakota] PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis A. Ausiello For For Management 2 Elect Director Michael S. Brown For For Management 3 Elect Director M. Anthony Burns For For Management 4 Elect Director Robert N. Burt For For Management 5 Elect Director W. Don Cornwell For For Management 6 Elect Director Frances D. Fergusson For For Management 7 Elect Director William H. Gray III For For Management 8 Elect Director Constance J. Horner For For Management 9 Elect Director James M. Kilts For For Management 10 Elect Director Jeffrey B. Kindler For For Management 11 Elect Director George A. Lorch For For Management 12 Elect Director John P. Mascotte For For Management 13 Elect Director Suzanne Nora Johnson For For Management 14 Elect Director Stephen W. Sanger For For Management 15 Elect Director William C. Steere, Jr. For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 18 Provide Right to Call Special Meeting For For Management 19 Prohibit Executive Stock-Based Awards Against Against Shareholder PITNEY BOWES INC. Ticker: PBI Security ID: 724479100 Meeting Date: MAY 10, 2010 Meeting Type: Annual Record Date: MAR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linda G. Alvarado For For Management 2 Elect Director Ernie Green For For Management 3 Elect Director John S. McFarlane For For Management 4 Elect Director Eduardo R. Menasce For For Management 5 Ratify Auditors For For Management 6 Declassify the Board of Directors For For Management 7 Reduce Supermajority Vote Requirement Against For Shareholder PROGRESS ENERGY, INC. Ticker: PGN Security ID: 743263105 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John D. Baker, II For For Management 2 Elect Director James E. Bostic, Jr. For For Management 3 Elect Director Harris E. DeLoach, Jr. For For Management 4 Elect Director James B. Hyler, Jr. For For Management 5 Elect Director William D. Johnson For For Management 6 Elect Director Robert W. Jones For For Management 7 Elect Director W. Steven Jones For For Management 8 Elect Director Melquiades R. Martinez For For Management 9 Elect Director E. Marie McKee For For Management 10 Elect Director John H. Mullin, III For For Management 11 Elect Director Charles W. Pryor, Jr. For For Management 12 Elect Director Carlos A. Saladrigas For For Management 13 Elect Director Theresa M. Stone For For Management 14 Elect Director Alfred C. Tollison, Jr. For For Management 15 Ratify Auditors For For Management 16 Stock Retention/Holding Period Against For Shareholder R. R. DONNELLEY & SONS COMPANY Ticker: RRD Security ID: 257867101 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: APR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas J. Quinlan, III For For Management 2 Elect Director Stephen M. Wolf For For Management 3 Elect Director Lee A. Chaden For For Management 4 Elect Director Judith H. Hamilton For For Management 5 Elect Director Susan M. Ivey For For Management 6 Elect Director Thomas S. Johnson For For Management 7 Elect Director John C. Pope For For Management 8 Elect Director Michael T. Riordan For For Management 9 Elect Director Oliver R. Sockwell For For Management 10 Ratify Auditors For For Management 11 Adopt Sustainable Paper Purchasing Against Against Shareholder 12 Restrict Severance Agreements Against For Shareholder (Change-in-Control) 13 Other Business For Against Management REPSOL YPF S.A Ticker: REP Security ID: 76026T205 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Individual and Consolidated For For Management Financial Statements and Statutory Reports for the Year Ended Dec. 31, 2009; Approve Allocation of Income 1.2 Approve Discharge of Directors For For Management 2.1 Amend First Paragraph of Article 9 of For For Management Company By-laws Re: Passive Dividends 2.2 Amend Article 12 bis of Company By-laws For For Management Re: Preemptive Rights 2.3 Amend First Paragraph of Article 22 Re: For For Management Special Agreements, Constituion and Majority 3.1 Modify Section 3.5 of Article 3 of the For For Management General Meeting Guidelines Re: Competencies of the General Meeting 3.2 Modify Section 9.2 of Article 9 of the For For Management General Meeting Guidelines Re: Constitution of the General Meeting 4.1 Re-elect Paulina Beato Blanco as For For Management Director 4.2 Re-elect Artur Carulla Font as Director For For Management 4.3 Re-elect Javier Echenique Landiribar as For For Management Director 4.4 Re-elect Pemex Internacional Espana, For For Management S.A. as Director 4.5 Re-elect Henri Philippe Reichstul as For For Management Director 5 Elect Auditor for Repsol YPF and For For Management Consolidated Group for Fiscal Year 2010 6 Authorize Repurchase of Shares; Void For For Management Authorization Granted Last AGM of May 14, 2009 7 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights; Void Authorization Granted Last AGM of May 31, 2005 8 Authorize Board to Ratify and Execute For For Management Approved Resolutions REYNOLDS AMERICAN INC. Ticker: RAI Security ID: 761713106 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin D. Feinstein For For Management 1.2 Elect Director Susan M. Ivey For For Management 1.3 Elect Director Lionel L. Nowell, III For For Management 1.4 Elect Director Neil R. Withington For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder 4 Stock Retention/Holding Period Against For Shareholder 5 Amend Marketing Material to Disclose Against Against Shareholder Truthful Data on Health Risks 6 Adopt Human Rights Protocols for Against For Shareholder Company and Suppliers ROYAL DUTCH SHELL PLC Ticker: RDSA Security ID: 780259206 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: APR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Elect Charles Holliday as Director For For Management 4 Re-elect Josef Ackermann as Director For For Management 5 Re-elect Malcolm Brinded as Director For For Management 6 Re-elect Simon Henry as Director For For Management 7 Re-elect Lord Kerr of Kinlochard as For For Management Director 8 Re-elect Wim Kok as Director For For Management 9 Re-elect Nick Land as Director For For Management 10 Re-elect Christine Morin-Postel as For For Management Director 11 Re-elect Jorma Ollila as Director For For Management 12 Re-elect Jeroen van der Veer as For For Management Director 13 Re-elect Peter Voser as Director For For Management 14 Re-elect Hans Wijers as Director For For Management 15 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors 16 Authorise Board to Fix Remuneration of For For Management Auditors 17 Authorise Issue of Equity with For For Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase For For Management 20 Approve Scrip Dividend Scheme For For Management 21 Authorise EU Political Donations and For For Management Expenditure 22 Adopt New Articles of Association For For Management 23 Direct the Audit Committee or a Risk Against Against Shareholder Committee of the Board to Commission and Review a Report on Investment Risks Associated with Future Canadian Oil Sands Projects SANOFI AVENTIS Ticker: SAN Security ID: 80105N105 Meeting Date: MAY 17, 2010 Meeting Type: Annual/Special Record Date: APR 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.40 per Share 4 Receive Auditors' Special Report For Against Management Mentioning the Absence of New Related-Party Transactions 5 Ratify Appointment of Serge Weinberg as For For Management Director 6 Elect Catherine Brechignac as Director For For Management 7 Reelect Robert Castaigne as Director For For Management 8 Reelect Lord Douro as Director For For Management 9 Reelect Christian Mulliez as Director For For Management 10 Reelect Christopher Viehbacher as For For Management Director 11 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 12 Amend Articles 11 of Bylaws Re: For For Management Shareholding Requirements and Length of Term for Directors 13 Authorize Filing of Required For For Management Documents/Other Formalities SARA LEE CORP. Ticker: SLE Security ID: 803111103 Meeting Date: OCT 29, 2009 Meeting Type: Annual Record Date: SEP 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Brenda C. Barnes For For Management 2 Elect Director Christopher B. Begley For For Management 3 Elect Director Crandall C. Bowles For Against Management 4 Elect Director Virgis W. Colbert For For Management 5 Elect Director James S. Crown For Against Management 6 Elect Director Laurette T. Koellner For For Management 7 Elect Director Cornelis J.A. Van Lede For For Management 8 Elect Director Dr. John McAdam For For Management 9 Elect Director Sir Ian Prosser For For Management 10 Elect Director Norman R. Sorensen For Against Management 11 Elect Director Jeffrey W. Ubben For For Management 12 Elect Director Jonathan P. Ward For Against Management 13 Ratify Auditors For For Management THOMSON REUTERS CORPORATION Ticker: TRI Security ID: 884903105 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Thomson For For Management 1.2 Elect Director W. Geoffrey Beattie For Withhold Management 1.3 Elect Director Niall FitzGerald For For Management 1.4 Elect Director Thomas H. Glocer For For Management 1.5 Elect Director Manvinder S. Banga For For Management 1.6 Elect Director Mary Cirillo For For Management 1.7 Elect Director Steven A. Denning For For Management 1.8 Elect Director Lawton Fitt For For Management 1.9 Elect Director Roger L. Martin For For Management 1.10 Elect Director Deryck Maughan For For Management 1.11 Elect Director Ken Olisa For For Management 1.12 Elect Director Vance K. Opperman For For Management 1.13 Elect Director John M. Thompson For For Management 1.14 Elect Director Peter J. Thomson For For Management 1.15 Elect Director John A. Tory For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive Compensation For For Management Approach TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James L. Barksdale For For Management 2 Elect Director William P. Barr For For Management 3 Elect Director Jeffrey L. Bewkes For For Management 4 Elect Director Stephen F. Bollenbach For For Management 5 Elect Director Frank J. Caufield For For Management 6 Elect Director Robert C. Clark For For Management 7 Elect Director Mathias Dopfner For For Management 8 Elect Director Jessica P. Einhorn For For Management 9 Elect Director Fred Hassan For For Management 10 Elect Director Michael A. Miles For For Management 11 Elect Director Kenneth J. Novack For For Management 12 Elect Director Deborah C. Wright For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For For Management 15 Provide Right to Call Special Meeting For For Management 16 Reduce Supermajority Vote Requirement Against For Shareholder 17 Stock Retention/Holding Period Against For Shareholder 18 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation TORONTO-DOMINION BANK, THE Ticker: TD Security ID: 891160509 Meeting Date: MAR 25, 2010 Meeting Type: Annual Record Date: FEB 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect William E. Bennett as Director For For Management 1.2 Elect Hugh J. Bolton as Director For For Management 1.3 Elect John L. Bragg as Director For For Management 1.4 Elect W. Edmund Clark as Director For For Management 1.5 Elect Wendy K. Dobson as Director For For Management 1.6 Elect Henry H. Ketcham as Director For For Management 1.7 Elect Pierre H. Lessard as Director For For Management 1.8 Elect Brian M. Levitt as Director For For Management 1.9 Elect Harold H. MacKay as Director For For Management 1.10 Elect Irene R. Miller as Director For For Management 1.11 Elect Nadir H. Mohamed as Director For For Management 1.12 Elect Wilbur J. Prezzano as Director For For Management 1.13 Elect Helen K. Sinclair as Director For For Management 1.14 Elect Carole S. Taylor as Director For For Management 1.15 Elect John M. Thompson as Director For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote on Executive Compensation For For Management Approach 4 Submit to Shareholder Vote More Against Against Shareholder Nominees Than There are Vacancies on the Board of Directors 5 Disclose Equity Ratio Between Total Against Against Shareholder Compensation of CEO, the Five NEOs and Total Average Compensation of Employees TOTAL SA Ticker: FP Security ID: 89151E109 Meeting Date: MAY 21, 2010 Meeting Type: Annual/Special Record Date: APR 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.28 per Share 4 Approve Auditors' Special Report For For Management Regarding Related-Party Transactions 5 Approve Transaction with Christophe de For Against Management Margerie Re: Severance Payment 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Reelect Thierry Desmarest as Director For For Management 8 Reelect Thierry de Rudder as Director For Against Management 9 Elect Gunnar Brock as Director For For Management 10 Elect Claude Clement as Representative For For Management of Employee Shareholders to the Board 11 Elect Philippe Marchandise as Against For Management Representative of Employee Shareholders to the Board 12 Elect Mohammed Zaki as Representative Against For Management of Employee Shareholders to the Board 13 Reelect Ernst & Young Audit as Auditor For For Management 14 Reelect KPMG Audit as Auditor For For Management 15 Ratify Auditex as Alternate Auditor For For Management 16 Ratify KPMG Audit I.S. as Alternate For For Management Auditor 17 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 2.5 Billion 18 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 850 million 19 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 20 Approve Employee Stock Purchase Plan For For Management 21 Authorize up to 0.1 Percent of Issued For For Management Capital for Use in Stock Option Plan A Amend Article 9 of Bylaws Re: Mutual Against Against Shareholder Fund TRAVELERS COMPANIES, INC., THE Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Beller For For Management 1.2 Elect Director John H. Dasburg For For Management 1.3 Elect Director Janet M. Dolan For For Management 1.4 Elect Director Kenneth M. Duberstein For For Management 1.5 Elect Director Jay S. Fishman For For Management 1.6 Elect Director Lawrence G. Graev For For Management 1.7 Elect Director Patricia L. Higgins For For Management 1.8 Elect Director Thomas R. Hodgson For For Management 1.9 Elect Director Cleve L. Killingsworth, For For Management Jr. 1.10 Elect Director Blythe J. McGarvie For For Management 1.11 Elect Director Donald J. Shepard For For Management 1.12 Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management TYCO ELECTRONICS LTD. Ticker: TEL Security ID: H8912P106 Meeting Date: OCT 8, 2009 Meeting Type: Special Record Date: AUG 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 To Approve Payment Of A Distribution To For For Management Shareholders Through Areduction Of The Par Value Of Our Shares, Such Payment To Bemade In Two Installments On Or Before March 26, 2010 (the End Ofthe Second Fiscal Quarter Of 2010). 2 To Approve Any Adjournments Or For Against Management Postponements Of Theextraordinary General Meeting. 3 Transact Other Business (Voting) For Against Management TYCO ELECTRONICS LTD. Ticker: TEL Security ID: H8912P106 Meeting Date: MAR 10, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Reelect Pierre Brondeau as Director For For Management 1.2 Reelect Ram Charan as Director For For Management 1.3 Reelect Juergen Gromer as Director For For Management 1.4 Reelect Robert Hernandez as Director For For Management 1.5 Reelect Thomas Lynch as Director For For Management 1.6 Reelect Daniel Phelan as Director For For Management 1.7 Reelect Frederic Poses as Director For For Management 1.8 Reelect Lawrence Smith as Director For For Management 1.9 Reelect Paula Sneed as Director For For Management 1.10 Reelect David Steiner as Director For For Management 1.11 Reelect John Van Scoter as Director For For Management 2.1 Accept Annual Report for Fiscal For For Management 2008/2009 2.2 Accept Statutory Financial Statements For For Management for Fiscal 2008/2009 2.3 Accept Consolidated Financial For For Management Statements for Fiscal 2008/2009 3 Approve Share Capital Reduction and For For Management Repayment of $0.64 per Share 4 Approve Discharge of Board and Senior For For Management Management 5 Increase the Number of Shares Available For Against Management for Awards under Tyco Electronics Ltd. 2007 Stock and Incentive Plan 6.1 Ratify Deloitte & Touche LLP as For For Management Independent Registered Public Accounting Firm for Fiscal 2009/2010 6.2 Ratify Deloitte AG as Swiss Registered For For Management Auditors for Fiscal 2009/2010 6.3 Ratify PricewaterhouseCoopers AG as For For Management Special Auditor for Fiscal 2009/2010 7 Adjourn Meeting For Against Management 8 Transact Other Business (Voting) For Against Management TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: H89128104 Meeting Date: MAR 10, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal 2008/2009 2 Approve Discharge of Board and Senior For For Management Management 3.1 Reelect Edward Breen as Director For Withhold Management 3.2 Elect Michael Daniels as Director For For Management 3.3 Reelect Timothy Donahue as Director For For Management 3.4 Reelect Brian Duperreault as Director For For Management 3.5 Reelect Bruce Gordon as Director For For Management 3.6 Reelect Rajiv Gupta as Director For For Management 3.7 Reelect John Krol as Director For For Management 3.8 Reelect Brendan O'Neill as Director For For Management 3.9 Reelect William Stavropoulos as For For Management Director 3.10 Reelect Sandra Wijnberg as Director For For Management 3.11 Reelect R. David Yost as Director For For Management 4a Ratify Deloitte AG as Auditors For For Management 4b Appoint Deloitte & Touche LLP as For For Management Independent Registered Public Accounting Firm for Fiscal 2009/2010 4c Ratify PricewaterhouseCoopers AG as For For Management Special Auditor 5a Approve Carrying Forward of Net Loss For For Management 5b Approve CHF 407.4 Million Reduction in For For Management Share Capital and Repayment of CHF 0.85 per Share 6 Amend Articles Re: Plurality Voting For For Management Standard for Board Elections When the Number of Candidates Exceeds the Number of Board Positions Available 7 Transact Other Business (Voting) For Against Management VF CORPORATION Ticker: VFC Security ID: 918204108 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard T. Carucci For For Management 1.2 Elect Director Juliana L. Chugg For For Management 1.3 Elect Director George Fellows For For Management 1.4 Elect Director Clarence Otis, Jr. For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management VODAFONE GROUP PLC Ticker: VOD Security ID: 92857W209 Meeting Date: JUL 28, 2009 Meeting Type: Annual Record Date: JUN 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Re-elect Sir John Bond as Director For For Management 3 Re-elect John Buchanan as Director For For Management 4 Re-elect Vittorio Colao as Director For For Management 5 Elect Michel Combes as Director For For Management 6 Re-elect Andy Halford as Director For For Management 7 Re-elect Alan Jebson as Director For For Management 8 Elect Samuel Jonah as Director For For Management 9 Re-elect Nick Land as Director For For Management 10 Re-elect Anne Lauvergeon as Director For For Management 11 Re-elect Simon Murray as Director For For Management 12 Elect Stephen Pusey as Director For For Management 13 Re-elect Luc Vandevelde as Director For For Management 14 Re-elect Anthony Watson as Director For For Management 15 Re-elect Philip Yea as Director For For Management 16 Approve Final Dividend of 5.20 Pence For For Management Per Ordinary Share 17 Approve Remuneration Report For For Management 18 Reappoint Deloitte LLP as Auditors of For For Management the Company 19 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 20 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 1,193,532,658 21 Subject to the Passing of Resolution For For Management 20, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 330,323,367 22 Authorise 5,200,000,000 Ordinary Shares For For Management for Market Purchase 23 Adopt New Articles of Association For For Management 24 Approve That a General Meeting Other For For Management Than an Annual General Meeting May Be Called on Not Less Than 14 Clear Days' Notice WHIRLPOOL CORPORATION Ticker: WHR Security ID: 963320106 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael F. Johnston For For Management 1.2 Elect Director William T. Kerr For For Management 1.3 Elect Director William D. Perez For For Management 1.4 Elect Director Janice D. Stoney For For Management 1.5 Elect Director Michael D. White For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management WINDSTREAM CORP. Ticker: WIN Security ID: 97381W104 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol B. Armitage For For Management 2 Elect Director Samuel E. Beall, III For For Management 3 Elect Director Dennis E. Foster For For Management 4 Elect Director Francis X. Frantz For For Management 5 Elect Director Jeffery R. Gardner For For Management 6 Elect Director Jeffrey T. Hinson For For Management 7 Elect Director Judy K. Jones For For Management 8 Elect Director William A. Montgomery For For Management 9 Amend Omnibus Stock Plan For For Management 10 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 11 Ratify Auditors For For Management 12 Stock Retention/Holding Period Against For Shareholder WYETH Ticker: WYE Security ID: 983024100 Meeting Date: JUL 20, 2009 Meeting Type: Annual Record Date: JUN 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3.1 Elect Director Robert M. Amen For Against Management 3.2 Elect Director Michael J. Critelli For Against Management 3.3 Elect Director Frances D. Fergusson For For Management 3.4 Elect Director Victor F. Ganzi For Against Management 3.5 Elect Director Robert Langer For For Management 3.6 Elect Director John P. Mascotte For Against Management 3.7 Elect Director Raymond J. McGuire For Against Management 3.8 Elect Director Mary Lake Polan For For Management 3.9 Elect Director Bernard Poussot For For Management 3.10 Elect Director Gary L. Rogers For Against Management 3.11 Elect Director John R. Torell III For For Management 4 Ratify Auditors For For Management 5 Report on Political Contributions Against For Shareholder 6 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings XL CAPITAL LTD. Ticker: XL Security ID: G98255105 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Joseph Mauriello as Director For For Management 1.2 Elect Eugene M. McQuade as Director For For Management 1.3 Elect Clayton S. Rose as Director For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors XL CAPITAL LTD. Ticker: XL Security ID: G98255105 Meeting Date: APR 30, 2010 Meeting Type: Special Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reincorporation from Cayman For For Management Islands to Ireland through Scheme of Arrangement 1.2 Adjourn Special Scheme Meeting For For Management 2 Approve Distributable Reserves Proposal For For Management 3 Amend Articles Approve Director For For Management Nomination Procedures Proposal 4 Change Company Name to XL Group Ltd. For For Management 5 Adjourn Extraordinary General Meeting For For Management Huntington Intermediate Government Income Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Huntington International Equity Fund AMERICA MOVIL S.A.B. DE C.V. Ticker: AMXL Security ID: 02364W105 Meeting Date: APR 7, 2010 Meeting Type: Special Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors for Class L Shares For Against Management 2 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting AXA Ticker: CS Security ID: 054536107 Meeting Date: APR 29, 2010 Meeting Type: Annual/Special Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approval Of The Company's Financial For For Management Statements For 2009 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Earnings Allocation And Payment Of A For For Management Dividend Of 0.55 Euro per share 4 Approval Of The Statutory Auditors For For Management Special Report On Related-party agreements 5 Approval Of Pension And Social For For Management Protection Commitments Referred to In The Last Paragraph Of Article L.225-90-1 Of The French Commercial Code 6 Approval Of Commitments Referred To In For Against Management Article L.225-90-1 Of The French Commercial Code Granted To Henri De Castries In Order to Align His Status With The Afep/medef Recommendations 7 Approval Of Commitments Referred To In For For Management Article L.225-90-1 Of The French Commercial Code Granted To Denis Duverne In Order To align His Status With The Afep/medef Recommendations 8 Re-appointment Of Norbert Dentressangle For For Management To The Supervisory Board 9 Re-appointment Of Mazars As Incumbent For For Management Statutory Auditor 10 Appointment Of Jean-brice De Turkheim For For Management As Alternate Statutory Auditor 11 Authorization Granted To The Management For Against Management Board In Order To purchase Shares Of The Company 12 Authorization Granted To The Management For For Management Board In Order To increase The Share Capital By Issuing Ordinary Shares Or Securities Giving A Claim To The Company's Ordinary Shares, Reserved For Employees Enrolled In An Employer-sponsored Savings plan 13 Authorization Granted To The Management For For Management Board In Order To increase The Share Capital Of The Company By Issuing Ordinary shares, Without Preferential Subscription Rights, In Favor Of A Category Of Beneficiaries 14 Authorization Granted To The Management For For Management Board In Order To Reduce the Share Capital Through The Cancellation Of Ordinary Shares 15 Change In The Governance Structure Of For Against Management The Company; Amendments Ofthe Bylaws Accordingly; Acknowledgment Of The Continuity O fauthorizations And Delegations Granted To The Management Boardin Favor Of The Board Of Directors 16 Additional Amendments To The By-laws For For Management 17 Appointment Of Henri De Castries To The For Against Management Board Of Directors 18 Appointment Of Denis Duverne To The For For Management Board Of Directors 19 Appointment Of Jacques De Chateauvieux For Against Management To The Board Of Directors 20 Appointment Of Norbert Dentressangle To For For Management The Board Of Directors 21 Appointment Of Jean-martin Folz To The For Against Management Board Of Directors 22 Appointment Of Anthony Hamilton To The For For Management Board Of Directors 23 Appointment Of Francois Martineau To For For Management The Board Of Directors 24 Appointment Of Giuseppe Mussari To The For For Management Board Of Directors 25 Appointment Of Ramon De Oliveira To The For For Management Board Of Directors 26 Appointment Of Michel Pebereau To The For Against Management Board Of Directors 27 Appointment Of Dominique Reiniche To For For Management The Board Of Directors 28 Appointment Of Ezra Suleiman To The For For Management Board Of Directors 29 Appointment Of Isabelle Kocher To The For For Management Board Of Directors 30 Appointment Of Suet-fern Lee To The For For Management Board Of Directors 31 Appointment Of Wendy Cooper To The For For Management Board Of Directors Upon proposal Of The Employee Shareholders Of The Axa Group 32 Appointment Of John Coultrap To The Against Against Management Board Of Directors Upon proposal Of The Employee Shareholders Of The Axa Group 33 Appointment Of Paul Geiersbach To The Against Against Management Board Of Directors upon Proposal Of The Employee Shareholders Of The Axa Group 34 Appointment Of Sebastien Herzog To The Against Against Management Board Of Directors upon Proposal Of The Employee Shareholders Of The Axa Group 35 Appointment Of Rodney Koch To The Board Against Against Management Of Directors Upon proposal Of The Employee Shareholders Of The Axa Group 36 Appointment Of Jason Steinberg To The Against Against Management Board Of Directors upon Proposal Of The Employee Shareholders Of The Axa Group 37 Setting Of The Annual Amount Of For For Management Directors Fees Allocated To members Of The Board Of Directors 38 Authorize Filing of Required For For Management Documents/Other Formalities BANCO BILBAO VIZCAYA ARGENTARIA, S.A. Ticker: BBVA Security ID: 05946K101 Meeting Date: MAR 12, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Individual and Consolidated For For Management Financial Statements and Statutory Reports; Approve Allocation of Income and Distribution of Dividends for Fiscal Year Ended Dec. 31, 2009; Approve Discharge of Directors 2.1 Re-elect Francisco Gonzales Rodriguez For For Management 2.2 Ratify and Re-elect Angel Cano For For Management Fernandez 2.3 Re-elect Ramon Bustamente y de la Mora For For Management 2.4 Re-elect Ignacio Ferrero Jordi For For Management 3 Authorize Share Repurchase and For For Management Subsequent Capital Reduction via Amortization of Shares 4 Approve Share Incentive Scheme Plan for For For Management Management Team, Executive Directors and Executive Committee 5 Re-elect Auditors for Company and For For Management Consolidated Group for Fiscal Year 2010 6 Authorize Board to Ratify and Execute For For Management Approved Resolutions BANCO SANTANDER S.A. Ticker: SAN Security ID: E19790109 Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Individual and Consolidated For For Management Financial Statements and Statutory Reports and Discharge Directors for Fiscal Year Ended Dec. 31, 2009 2 Approve Allocation of Income For For Management 3.1 Elect Angel Jado Becerro de Bengoa as For For Management Director 3.2 Re-elect Francisco Javier Botin-Sanz de For For Management Sautuola y O'Shea as Director 3.3 Re-elect Isabel Tocino Biscarolasaga as For For Management Director 3.4 Re-elect Fernando de Asua Alvarez as For For Management Director 3.5 Re-elect Alfredo Saenz Abad For For Management 4 Reelect Auditors for Fiscal Year 2010 For For Management 5 Authorize Repurchase of Shares in For For Management Accordance With Article 75 of Spanish Company Law; Void Authorization Granted on June 19, 2009 6 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights in Accordance to Article 153 1.a) of the Spanish Corporate Law; Void Authorization Granted at the AGM held on June 19, 2009 7.1 Authorize Increase in Capital through For For Management Bonus Share Issuance 7.2 Authorize Increase in Capital through For For Management Bonus Share Issuance 8 Grant Board Authorization to Issue For For Management Convertible and/or Exchangeable Debt Securities without Preemptive Rights 9.1 Approve Bundled Incentive Plans Linked For For Management to Performance Objectives 9.2 Approve Savings Plan for Santander UK For For Management PLC' Employees and other Companies of Santander Group in the United Kingdom 10 Authorize Board to Ratify and Execute For For Management Approved Resolutions 11 Approve Director Remuneration Policy For For Management Report BCE INC. Ticker: BCE Security ID: 05534B760 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director B.K. Allen For For Management 1.2 Elect Director A. Berard For For Management 1.3 Elect Director R.A. Brenneman For For Management 1.4 Elect Director S. Brochu For For Management 1.5 Elect Director R.E. Brown For For Management 1.6 Elect Director G.A. Cope For For Management 1.7 Elect Director A.S. Fell For For Management 1.8 Elect Director D. Soble Kaufman For For Management 1.9 Elect Director B.M. Levitt For For Management 1.10 Elect Director E.C. Lumley For For Management 1.11 Elect Director T.C. O'Neill For For Management 1.12 Elect Director P.R. Weiss For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote on Executive Compensation For For Management Approach BG GROUP PLC Ticker: BG. Security ID: G1245Z108 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAY 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Elect Mark Seligman as Director For For Management 5 Re-elect Peter Backhouse as Director For For Management 6 Re-elect Lord Sharman as Director For For Management 7 Re-elect Philippe Varin as Director For For Management 8 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors 9 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 10 Authorise EU Political Donations and For For Management Expenditure 11 Authorise Issue of Equity with For For Management Pre-emptive Rights 12 Authorise Issue of Equity without For For Management Pre-emptive Rights 13 Authorise Market Purchase For For Management 14 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 15 Adopt New Articles of Association For For Management BHP BILLITON LIMITED (FORMERLY BHP LTD.) Ticker: BHP Security ID: Q1498M100 Meeting Date: NOV 26, 2009 Meeting Type: Annual Record Date: NOV 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for BHP Billiton Ltd and BHP Billiton Plc for the Fiscal Year Ended June 30, 2009 2 Elect Carlos Cordeiro as a Director of For For Management BHP Billiton Ltd and BHP Billiton Plc 3 Elect David Crawford as a Director of For For Management BHP Billiton Ltd and BHP Billiton Plc 4 Elect Gail de Planque as a Director of For For Management BHP Billiton Ltd and BHP Billiton Plc 5 Elect Marius Kloppers as a Director of For For Management BHP Billiton Ltd and BHP Billiton Plc 6 Elect Don Argus as a Director of BHP For For Management Billiton Ltd and BHP Billiton Plc 7 Elect Wayne Murdy as a Director of BHP For For Management Billiton Ltd and BHP Billiton Plc 8 Approve KPMG Audit Plc as Auditors of For For Management BHP Billiton Plc 9 Approve Renewal of General Authority to For For Management Issue of Up to 555.97 Million Shares in BHP Billiton Plc in Connection with Its Employee Share and Incentive Schemes 10 Renew the Disapplication of Pre-Emption For For Management Rights in BHP Billiton Plc 11 Authorize Repurchase of Up To 223.11 For For Management Million Shares in BHP Billiton Plc 12i Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd on April 30, 2010 12ii Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd on June 17, 2010 12iii Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd on Sept. 15, 2010 12iv Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd on Nov. 11, 2010 13 Approve Remuneration Report for the For For Management Fiscal Year Ended June 30, 2009 14 Approve Grant of Approximately 55,932 For For Management Deferred Shares, 223,739 Options, and 424,612 Performance Shares to Marius Kloppers, CEO, Pursuant to the Group Incentive Scheme and the Long Term Incentive Plan BNP PARIBAS Ticker: BNP Security ID: F1058Q238 Meeting Date: MAY 12, 2010 Meeting Type: Annual/Special Record Date: MAY 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Approve Financial Statements and For For Management Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.50 per Share 4 Acknowledge Auditors' Special Report For For Management Mentioning the Absence of New Related-Party Transactions 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Reelect Louis Schweitzer as Director For Against Management 7 Elect Michel Tilmant as Director For For Management 8 Elect Emiel Van Broekhoven as Director For For Management 9 Elect Meglena Kuneva as Director For For Management 10 Elect Jean Laurent Bonnafe as Director For For Management 11 Approve Remuneration of Directors in For For Management the Aggregate Amount of EUR 975,000 12 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1 Billion 13 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 350 Million 14 Authorize Capital Increase of Up to EUR For For Management 350 Million for Future Exchange Offers 15 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 16 Set Total Limit for Capital Increase to For For Management Result from Issuance Requests under Items 8 to 10 at EUR 350 Million 17 Authorize Capitalization of Reserves of For For Management Up to EUR 1 Billion for Bonus Issue or Increase in Par Value 18 Set Total Limit for Capital Increase to For For Management Result from Issuance Requests under Items 7 to 10 at EUR1 Billion 19 Approve Employee Stock Purchase Plan For For Management 20 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 21 Approve Merger by Absorption of Fortis For For Management Banque France 22 Amend Bylaws to Remove All References For For Management to Preferred Stock (Class B) Suscribed by SPPE on March 31, 2009; And Adopt new Version of Bylaws 23 Authorize Filing of Required For For Management Documents/Other Formalities CANON INC. Ticker: 7751 Security ID: J05124144 Meeting Date: MAR 30, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, With a For For Management Final Dividend of JPY 55 2.1 Elect Director For For Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 2.6 Elect Director For For Management 2.7 Elect Director For For Management 2.8 Elect Director For For Management 2.9 Elect Director For For Management 2.10 Elect Director For For Management 2.11 Elect Director For For Management 2.12 Elect Director For For Management 2.13 Elect Director For For Management 2.14 Elect Director For For Management 2.15 Elect Director For For Management 2.16 Elect Director For For Management 2.17 Elect Director For For Management 3.1 Appoint Statutory Auditor For For Management 3.2 Appoint Statutory Auditor For Against Management 3.3 Appoint Statutory Auditor For Against Management 4 Approve Retirement Bonus Payment for For For Management Directors 5 Approve Retirement Bonuses and Special For Against Management Payments in Connection with Abolition of Retirement Bonus System for Statutory Auditors 6 Approve Payment of Annual Bonuses to For For Management Directors 7 Approve Stock Option Plan For For Management DIAGEO PLC Ticker: DGE Security ID: 25243Q205 Meeting Date: OCT 14, 2009 Meeting Type: Annual Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Report And Accounts 2009 For For Management 2 Directors Remuneration Report 2009 For For Management 3 Declaration Of Final Dividend For For Management 4 Re-election Of LM Danon As A Director For For Management 5 Re-election Of Lord Hollick As A For For Management Director 6 Re-election Of PS Walsh As A Director For For Management 7 Election Of PB Bruzelius As A Director For For Management 8 Election Of BD Holden As A Director For For Management 9 Re-appointment Of Auditor For For Management 10 Remuneration Of Auditor For For Management 11 Authority To Allot Shares For For Management 12 Disapplication Of Pre-emption Rights For For Management 13 Authority To Purchase Own Ordinary For For Management Shares 14 Authority To Make Political Donations For For Management And/or To Incur Political Expenditure In The EU. 15 Adoption Of The Diageo Plc 2009 For For Management Discretionary Incentive Plan 16 Adoption Of The Diageo Plc 2009 For For Management Executive Long Term Incentive Plan 17 Adoption Of The Diageo Plc For For Management International Sharematch Plan 2009 18 Authority To Establish International For For Management Share Plans 19 Adoption Of The Diageo Plc 2009 Irish For For Management Sharesave Plan 20 Amendments To The Rules Of Diageo Plc For For Management Executive Share Option Plan 21 Amendments To The Rules Of Diageo Plc For For Management 2008 Senior Executive Share Option Plan 22 Amendments To The Rules Of Diageo Plc For For Management Senior Executive Share Option Plan 23 Reduced Notice Of A General Meeting For For Management Other Than An Annual General Meeting 24 Adoption Of Articles Of Association For For Management E.ON AG (FORMERLY VEBA AG) Ticker: EOAN Security ID: D24914133 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: APR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2009 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 1.50 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2009 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2009 5 Approve Remuneration System for For For Management Management Board Members 6a Ratify PriceWaterhouseCoopers AG as For For Management Auditors for Fiscal 2010 6b Ratify PriceWaterhouseCoopers AG as For For Management Auditors for the Inspection of the Abbreviated Financial Statements for the First Half of Fiscal 2010 7 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 8 Approve Issuance of Warrants/Bonds with For For Management Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 5 Billion; Approve Creation of EUR 175 Million Pool of Capital to Guarantee Conversion Rights 9 Amend Articles Re: Exercise of Voting For For Management Rights at General Meeting due to New German Legislation (Law on Transposition of EU Shareholder's Rights Directive) ENCANA CORPORATION Ticker: ECA Security ID: 292505104 Meeting Date: NOV 25, 2009 Meeting Type: Special Record Date: OCT 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reorganization/Restructuring For For Management Plan to Create Two Companies 2 Approve Employee Stock Option Plan for For For Management Cenovus Energy Inc. 3 Approve Shareholder Rights Plan for For For Management Cenovus Energy Inc. ENCANA CORPORATION Ticker: ECA Security ID: 292505104 Meeting Date: APR 21, 2010 Meeting Type: Annual/Special Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Peter A. Dea as Director For For Management 1.2 Elect Randall K. Eresman as Director For For Management 1.3 Elect Claire S. Farley as Director For For Management 1.4 Elect Fred J. Fowler as Director For For Management 1.5 Elect Barry W. Harrison as Director For For Management 1.6 Elect Suzanne P Nimocks as Director For For Management 1.7 Elect David P. O?Brien as Director For For Management 1.8 Elect Jane L. Peverett as Director For For Management 1.9 Elect Allan P. Sawin as Director For For Management 1.10 Elect Bruce G. Waterman as Director For For Management 1.11 Elect Clayton H. Woitas as Director For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Approve Shareholder Rights Plan For For Management 4 Amend By-Law No.1 For For Management FANUC LTD. Ticker: 6954 Security ID: J13440102 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 43.14 2.1 Elect Director Yoshiharu Inaba For For Management 2.2 Elect Director Hiroyuki Uchida For For Management 2.3 Elect Director Hideo Kojima For For Management 2.4 Elect Director Yoshihiro Gonda For For Management 2.5 Elect Director Kenji Yamaguchi For For Management 2.6 Elect Director Mitsuo Kurakake For For Management 2.7 Elect Director Hidehiro Miyajima For For Management 2.8 Elect Director Hiroshi Noda For For Management 2.9 Elect Director Hiroshi Araki For For Management 2.10 Elect Director Shunsuke Matsubara For For Management 2.11 Elect Director Richard E. Schneider For For Management 2.12 Elect Director Hajimu Kishi For For Management 2.13 Elect Director Takayuki Ito For For Management 2.14 Elect Director Mineko Yamasaki For For Management FOSTER'S GROUP LTD. Ticker: FGL Security ID: Q3944W187 Meeting Date: OCT 21, 2009 Meeting Type: Annual Record Date: OCT 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Max G Ould as a Director For For Management 2 Approve the Foster's Employee Share For For Management Grant Plan 3 Approve the Issuance of 343,000 Shares For For Management Based on a Share Price of A$5.25 Each to Ian Johnston Under the Long Term Incentive Plan in Respect of the 2008/09 Financial Year 4 Approve the Issuance of 515,400 Shares For For Management Based on a Share Price of A$5.24 Each to Ian Johnston Under the Long Term Incentive Plan in Respect of the 2009/10 Financial Year 5 Approve Remuneration Report for the For For Management Financial Year Ended June 30, 2009 GDF SUEZ Ticker: GSZ Security ID: 36160B105 Meeting Date: MAY 3, 2010 Meeting Type: Annual/Special Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.47 per Share 4 Approve Auditors' Special Report For For Management Regarding Related-Party Transactions 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 250 Million 7 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 250 Million 8 Approve Issuance of Shares up to 20 For For Management Percent of Issued Capital Per Year for a Private Placement, up to Aggregate Nominal Amount of EUR 250 Million 9 Authorize Board to Increase Capital in For For Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Under Items 6, 7 and 8 10 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 11 Approve Employee Stock Purchase Plan For For Management 12 Approve Employee Stock Purchase Plan For For Management for International Employees 13 Set Global Limit for Capital Increase For For Management to Result from All Issuance Requests under Items 6 to 12 at EUR 310 Million 14 Authorize Capitalization of Reserves For For Management for Bonus Issue or Increase in Par Value 15 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 16 Authorize up to 0.5 Percent of Issued For For Management Capital for Use in Stock Option Plan 17 Authorize up to 0.5 Percent of Issued For Against Management Capital for Use in Restricted Stock Plan 18 Authorize Filing of Required For For Management Documents/Other Formalities GDF SUEZ Ticker: GSZ Security ID: F42768105 Meeting Date: MAY 3, 2010 Meeting Type: Annual/Special Record Date: APR 28, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.47 per Share 4 Approve Auditors' Special Report For For Management Regarding Related-Party Transactions 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 250 Million 7 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 250 Million 8 Approve Issuance of Shares up to 20 For For Management Percent of Issued Capital Per Year for a Private Placement, up to Aggregate Nominal Amount of EUR 250 Million 9 Authorize Board to Increase Capital in For For Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Under Items 6, 7 and 8 10 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 11 Approve Employee Stock Purchase Plan For For Management 12 Approve Employee Stock Purchase Plan For For Management for International Employees 13 Set Global Limit for Capital Increase For For Management to Result from All Issuance Requests under Items 6 to 12 at EUR 310 Million 14 Authorize Capitalization of Reserves For For Management for Bonus Issue or Increase in Par Value 15 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 16 Authorize up to 0.5 Percent of Issued For For Management Capital for Use in Stock Option Plan 17 Authorize up to 0.5 Percent of Issued For Against Management Capital for Use in Restricted Stock Plan 18 Authorize Filing of Required For For Management Documents/Other Formalities A Approve Dividends of EUR 0.80 per Share Against Against Shareholder GLAXOSMITHKLINE PLC Ticker: GSK Security ID: 37733W105 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 To Receive And Adopt The Directors For For Management Report And The Financialstatements 2 To Approve The Remuneration Report For For Management 3 To Re-elect Dr Stephanie Burns As A For For Management Director 4 To Re-elect Mr Julian Heslop As A For For Management Director 5 To Re-elect Sir Deryck Maughan As A For For Management Director 6 To Re-elect Dr Daniel Podolsky As A For For Management Director 7 To Re-elect Sir Robert Wilson As A For For Management Director 8 Re-appointment Of Auditors For For Management 9 Remuneration Of Auditors For For Management 10 To Authorise The Company And Its For For Management Subsidiaries To Make Donations to Political Organisations And Incur Political Expenditure 11 Authority To Allot Shares For For Management 12 Disapplication Of Pre-emption Rights For For Management 13 Authority For The Company To Purchase For For Management Its Own Shares 14 Exemption From Statement Of Senior For For Management Statutory Auditor's Name 15 Reduced Notice Of A General Meeting For For Management Other Than An Agm 16 Adopt New Articles Of Association For For Management HONDA MOTOR CO. LTD. Ticker: 7267 Security ID: J22302111 Meeting Date: JUN 24, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 12 2.1 Elect Director Takanobu Itou For For Management 2.2 Elect Director Kouichi Kondou For For Management 2.3 Elect Director Shigeru Takagi For For Management 2.4 Elect Director Akio Hamada For For Management 2.5 Elect Director Tetsuo Iwamura For For Management 2.6 Elect Director Tatsuhiro Ohyama For For Management 2.7 Elect Director Fumihiko Ike For For Management 2.8 Elect Director Masaya Yamashita For For Management 2.9 Elect Director Kensaku Hougen For For Management 2.10 Elect Director Nobuo Kuroyanagi For For Management 2.11 Elect Director Takeo Fukui For For Management 2.12 Elect Director Hiroshi Kobayashi For For Management 2.13 Elect Director Shou Minekawa For For Management 2.14 Elect Director Takuji Yamada For For Management 2.15 Elect Director Youichi Houjou For For Management 2.16 Elect Director Tsuneo Tanai For For Management 2.17 Elect Director Hiroyuki Yamada For For Management 2.18 Elect Director Tomohiko Kawanabe For For Management 2.19 Elect Director Masahiro Yoshida For For Management 2.20 Elect Director Seiji Kuraishi For For Management 3 Approve Annual Bonus Payment to For For Management Directors and Statutory Auditors HUNTINGTON FUNDS Ticker: Security ID: 446327496 Meeting Date: JAN 29, 2010 Meeting Type: Special Record Date: NOV 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee Alistair Jessiman For For Management 1.2 Elect Trustee B. Randolph Bateman For For Management 1.3 Elect Trustee William H. Zimmer, III For For Management ING GROEP NV Ticker: IBLGF Security ID: 456837103 Meeting Date: NOV 25, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approval Of A Resolution Of The For For Management Executive Board Regarding An Important Change Of The Identity Or The Character Of The Company Or The Enterprise. 2 Authorisation To Issue Ordinary Shares For For Management And To Exclude The Pre-emptive Rights. ING GROEP NV Ticker: INGA Security ID: 456837103 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Receive Announcements None None Management 2a Receive Report of Management Board None None Management (Non-Voting) 2b Receive Report of Supervisory Board None None Management (Non-Voting) 2c Annual Accounts For 2009 For For Management 3 Receive Explanation on Company's None None Management Reserves and Dividend Policy 4a Discuss Remuneration Report None None Management 4b Remuneration Policy For For Management 5a Discussion of Management Board Profile None None Management 5b Discussion of Supervisory Board Profile None None Management 5c Implementation Of The Revised Dutch For Against Management Corporate Governance code 5d Discussion on Depositary Receipt None None Management Structure 6 Receive Explanation on Company's None None Management Corporate Responsibility Performance 7a Discharge Of The Members Of The For For Management Executive Board In Respect Of the Duties Performed During The Year 2009 7b Discharge Of The Members Of The For For Management Supervisory Board In Respect Of the Duties Performed During The Year 2009 8 Composition Of The Supervisory Board: For For Management Reappointment Of Piet Klaver 9a Authorization To Issue Ordinary Shares For For Management With Or Without pre-emptive Rights 9b Authorization To Issue Ordinary Shares For For Management With Or Without pre-emptive Rights In Connection With A Takeover Of A Business 10a Authorization To Acquire Ordinary For For Management Shares Or Depositary Receipts for Ordinary Shares In The Company's Own Capital 10b Authorization To Acquire Ordinary For For Management Shares Or Depositary Receipts for Ordinary Shares Capital In Connection With A Restructuring 11 Any Other Businesss and Close Meeting None None Management ISHARES, INC. Ticker: EZA Security ID: 464286B66 Meeting Date: NOV 4, 2009 Meeting Type: Special Record Date: AUG 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee George G. C. Parker For For Management 1.2 Elect Trustee J. Darrell Duffie For For Management 1.3 Elect Trustee Cecilia H. Herbert For For Management 1.4 Elect Trustee Charles A. Hurty For For Management 1.5 Elect Trustee John E. Kerrigan For For Management 1.6 Elect Trustee Robert H. Silver For For Management 1.7 Elect Trustee Lee T. Kranefuss For Withhold Management 1.8 Elect Trustee John E. Martinez For For Management 1.9 Elect Trustee Robert S. Kapito For For Management ISHARES, INC. Ticker: EZA Security ID: 464286C00 Meeting Date: NOV 4, 2009 Meeting Type: Special Record Date: AUG 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee George G. C. Parker For For Management 1.2 Elect Trustee J. Darrell Duffie For For Management 1.3 Elect Trustee Cecilia H. Herbert For For Management 1.4 Elect Trustee Charles A. Hurty For For Management 1.5 Elect Trustee John E. Kerrigan For For Management 1.6 Elect Trustee Robert H. Silver For For Management 1.7 Elect Trustee Lee T. Kranefuss For Withhold Management 1.8 Elect Trustee John E. Martinez For For Management 1.9 Elect Trustee Robert S. Kapito For For Management ISHARES, INC. Ticker: EZA Security ID: 464286C88 Meeting Date: NOV 4, 2009 Meeting Type: Special Record Date: AUG 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee George G. C. Parker For For Management 1.2 Elect Trustee J. Darrell Duffie For For Management 1.3 Elect Trustee Cecilia H. Herbert For For Management 1.4 Elect Trustee Charles A. Hurty For For Management 1.5 Elect Trustee John E. Kerrigan For For Management 1.6 Elect Trustee Robert H. Silver For For Management 1.7 Elect Trustee Lee T. Kranefuss For Withhold Management 1.8 Elect Trustee John E. Martinez For For Management 1.9 Elect Trustee Robert S. Kapito For For Management ISHARES, INC. Ticker: EZA Security ID: 464286731 Meeting Date: DEC 22, 2009 Meeting Type: Special Record Date: AUG 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Investment Advisory Agreement For For Management 2 Change Fundamental Investment Objective For For Management to Non-fundamental ISHARES, INC. Ticker: EZA Security ID: 464286772 Meeting Date: DEC 22, 2009 Meeting Type: Special Record Date: AUG 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Investment Advisory Agreement For For Management 2 Change Fundamental Investment Objective For For Management to Non-fundamental ISHARES, INC. Ticker: EZA Security ID: 464286871 Meeting Date: DEC 22, 2009 Meeting Type: Special Record Date: AUG 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Investment Advisory Agreement For For Management 2 Change Fundamental Investment Objective For For Management to Non-fundamental JAPAN PRIME REALTY INVESTMENT CORP. Ticker: 8955 Security ID: J2741H102 Meeting Date: SEP 8, 2009 Meeting Type: Special Record Date: JUN 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles to Update Terminology to For Against Management Reflect New Law - Reflect Digitalization of Unit Certificates - Amend Permitted Investment Types - Allow Electronic Voting - Allow REIT to Make Rules Governing Exercise of Unitholder Rights 2 Elect Executive Director For For Management 3 Elect Alternate Executive Director For For Management 4.1 Elect Supervisory Director For For Management 4.2 Elect Supervisory Director For For Management 5 Elect Alternate Supervisory Director For For Management KEPPEL CORPORATION LTD. Ticker: BN4 Security ID: Y4722Z120 Meeting Date: APR 23, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Adoption of the KCL Restricted For For Management Share Plan 2 Approve Adoption of the KCL Performance For For Management Share Plan KEPPEL CORPORATION LTD. Ticker: BN4 Security ID: Y4722Z120 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements and For For Management Directors' Reports 2 Declare Final Dividend of SGD 0.23 Per For For Management Share 3 Reelect Lim Hock San as Director For For Management 4 Reelect Oon Kum Loon as Director For For Management 5 Reelect Lee Boon Yang as Director For For Management 6 Reelect Alvin Yeo Khirn Hai as Director For For Management 7 Reelect Tong Chong Heong as Director For For Management 8 Reelect Sven Bang Ullring as Director For For Management 9 Approve Directors' Fees Aggregating SGD For For Management 1.1 Million in Cash (2008: SGD 570,000) and Award of 30,000 Existing Ordinary Shares to Identified Directors as Payment in Part of Their Respective Remuneration for the Year Ended Dec. 31, 2009 10 Approve Special Remuneration of SGD For For Management 250,000 to Lim Chee Onn for the Period of Jan. 1, 2009 to June 30, 2009 11 Approve Award of Additional 4,500 For For Management Ordinary Shares to Lee Boon Yang as Payment in Part of His Remuneration for the Year Ended Dec. 31, 2009 12 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 13 Approve Issuance of Shares with or For For Management without Preemptive Rights 14 Authorize Share Repurchase Program For For Management 15 Approve Mandate for Transactions with For For Management Related Parties KEPPEL CORPORATION LTD. Ticker: BN4 Security ID: Y4722Z120 Meeting Date: JUN 16, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scrip Dividend Distribution For For Management KEYENCE CORP. Ticker: 6861 Security ID: J32491102 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: MAR 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For Against Management Final Dividend of JPY 30 2.1 Elect Director Takemitsu Takizaki For Against Management 2.2 Elect Director Michio Sasaki For For Management 2.3 Elect Director Akira Kanzawa For For Management 2.4 Elect Director Akinori Yamamoto For For Management 2.5 Elect Director Tsuyoshi Kimura For For Management 2.6 Elect Director Yoshihiro Ueda For For Management 2.7 Elect Director Yuji Ogishi For For Management 3 Appoint Alternate Statutory Auditor For For Management Kensho Hashimoto KOMATSU LTD. Ticker: 6301 Security ID: J35759125 Meeting Date: JUN 23, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 8 2.1 Elect Director Masahiro Sakane For For Management 2.2 Elect Director Kunio Noji For For Management 2.3 Elect Director Yoshinori Komamura For For Management 2.4 Elect Director Yasuo Suzuki For For Management 2.5 Elect Director Kenji Kinoshita For For Management 2.6 Elect Director Masao Fuchigami For For Management 2.7 Elect Director Tetsuji Ohhashi For For Management 2.8 Elect Director Kensuke Hotta For For Management 2.9 Elect Director Noriaki Kanou For For Management 2.10 Elect Director Kouichi Ikeda For For Management 3 Appoint Statutory Auditor Makoto Okitsu For For Management 4 Approve Annual Bonus Payment to For For Management Directors 5 Approve Deep Discount Stock Option Plan For For Management for Directors 6 Approve Deep Discount Stock Option Plan For For Management LAFARGE Ticker: LG Security ID: F54432111 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAY 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.00 per Ordinary Share and EUR 2.20 per Long-Term Registered Share 4 Approve Auditors' Special Report For For Management Mentioning New and Ongoing Related-Party Transactions 5 Elect Colette Lewiner as Director For For Management 6 Elect Veronique Weill as Director For For Management 7 Approve Remuneration of Directors in For For Management the Aggregate Amount of EUR 700,000 8 Authorize Repurchase of Up to 5 Percent For For Management of Issued Share Capital 9 Authorize Filing of Required For For Management Documents/Other Formalities MAKITA CORP. Ticker: 6586 Security ID: J39584107 Meeting Date: JUN 25, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 52 2 Approve Annual Bonus Payment to For For Management Directors MITSUBISHI UFJ FINANCIAL GROUP Ticker: 8306 Security ID: 606822104 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 6 2.1 Elect Director Takamune Okihara For For Management 2.2 Elect Director Kinya Okauchi For For Management 2.3 Elect Director Katsunori Nagayasu For For Management 2.4 Elect Director Kyouta Ohmori For For Management 2.5 Elect Director Hiroshi Saitou For For Management 2.6 Elect Director Nobushige Kamei For For Management 2.7 Elect Director Masao Hasegawa For For Management 2.8 Elect Director Fumiyuki Akikusa For For Management 2.9 Elect Director Kazuo Takeuchi For For Management 2.10 Elect Director Nobuyuki Hirano For For Management 2.11 Elect Director Shunsuke Teraoka For For Management 2.12 Elect Director Kaoru Wachi For For Management 2.13 Elect Director Takashi Oyamada For For Management 2.14 Elect Director Ryuuji Araki For For Management 2.15 Elect Director Kazuhiro Watanabe For For Management 2.16 Elect Director Takuma Ohtoshi For For Management MITSUI & CO. Ticker: 8031 Security ID: J44690139 Meeting Date: JUN 23, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 11 2.1 Elect Director Shoei Utsuda For For Management 2.2 Elect Director Masami Iijima For For Management 2.3 Elect Director Ken Abe For For Management 2.4 Elect Director Junichi Matsumoto For For Management 2.5 Elect Director Seiichi Tanaka For For Management 2.6 Elect Director Norinao Iio For For Management 2.7 Elect Director Takao Omae For For Management 2.8 Elect Director Masayoshi Komai For For Management 2.9 Elect Director Daisuke Saiga For For Management 2.10 Elect Director Nobuko Matsubara For For Management 2.11 Elect Director Ikujiro Nonaka For For Management 2.12 Elect Director Hiroshi Hirabayashi For For Management 2.13 Elect Director Toshiro Muto For For Management 3 Appoint Statutory Auditor Naoto For For Management Nakamura MORGAN STANLEY INDIA INVESTMENT FUND, INC. Ticker: IIF Security ID: 61745C105 Meeting Date: JUN 16, 2010 Meeting Type: Annual Record Date: APR 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Fergus Reid For For Management 1.2 Elect Director Randy Takian For For Management MTR CORPORATION LTD Ticker: 66 Security ID: Y6146T101 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Elect Vincent Cheng Hoy-chuen as For For Management Director 3b Reelect Chow Chung-kong as Director For For Management 3c Reelect Chrisitne Fang Meng-sang as For For Management Director 4 Reappoint KPMG as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares NOKIA CORP. Ticker: NOK1V Security ID: X61873133 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: APR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Calling the Meeting to Order None None Management 3 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 4 Acknowledge Proper Convening of Meeting For For Management 5 Prepare and Approve List of For For Management Shareholders 6 Receive Financial Statements and None None Management Statutory Reports, the Board's Report, and the Auditor's Report; Receive Review by the CEO 7 Accept Financial Statements and For For Management Statutory Reports 8 Approve Allocation of Income and For For Management Dividends of EUR 0.40 Per Share 9 Approve Discharge of Board and For For Management President 10 Approve Remuneration of Directors in For For Management the Amount of EUR 440,000 for Chairman, EUR 150,000 for Vice Chairman, and EUR 130,000 for Other Directors; Approve Remuneration for Committee Work 11 Fix Number of Directors at 10 For For Management 12 Reelect Lalita Gupte, Bengt Holmstrom, For For Management Henning Kagermann, Olli-Pekka Kallasvuo, Per Karlsson, Isabel Marey-Semper, Jorma Ollila, Marjorie Scardino, Risto Siilasmaa, and Keijo Suila as Directors 13 Approve Remuneration of Auditors For For Management 14 Ratify PricewaterhouseCoopers Oy as For For Management Auditors 15 Amend Articles Re: Amend Corporate For For Management Purpose; Amend Method of Convening General Meetings 16 Authorize Repurchase of up to 360 For For Management Million Issued Shares 17 Approve Issuance of up to 740 Million For For Management Shares without Preemptive Rights 18 Close Meeting None None Management NOKIA CORP. Ticker: NOK1V Security ID: 654902204 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: APR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Calling the Meeting to Order None None Management 3 Designate Inspector or Shareholder None None Management Representative(s) of Minutes of Meeting 4 Acknowledge Proper Convening of Meeting None None Management 5 Prepare and Approve List of None None Management Shareholders 6 Receive Financial Statements and None None Management Statutory Reports, the Board's Report, and the Auditor's Report; Receive Review by the CEO 7 Accept Financial Statements and For For Management Statutory Reports 8 Approve Allocation of Income and For For Management Dividends of EUR 0.40 Per Share 9 Approve Discharge of Board and For For Management President 10 Approve Remuneration of Directors in For For Management the Amount of EUR 440,000 for Chairman, EUR 150,000 for Vice Chairman, and EUR 130,000 for Other Directors; Approve Remuneration for Committee Work 11 Fix Number of Directors at 10 For For Management 12 Reelect Lalita Gupte, Bengt Holmstrom, For For Management Henning Kagermann, Olli-Pekka Kallasvuo, Per Karlsson, Isabel Marey-Semper, Jorma Ollila, Marjorie Scardino, Risto Siilasmaa, and Keijo Suila as Directors 13 Approve Remuneration of Auditors For For Management 14 Ratify PricewaterhouseCoopers Oy as For For Management Auditors 15 Amend Articles Re: Amend Corporate For For Management Purpose; Amend Method of Convening General Meetings 16 Authorize Repurchase of up to 360 For For Management Million Issued Shares 17 Approve Issuance of up to 740 Million For For Management Shares without Preemptive Rights 18 Close Meeting None None Management NOVARTIS AG Ticker: NOVN Security ID: H5820Q150 Meeting Date: FEB 26, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports, Including Remuneration Report 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 2.10 per Share 4.1 Amend Articles Re: Compliance with For For Management Swiss Federal Act on Intermediated Securites 4.2 Amend Articles Re: Introduction of a For For Management Consultative Resolution on the Remuneration System 5.1 Reelect Marjorie M.T. Yang as Director For For Management 5.2 Reelect Daniel Vasella as Director For For Management 5.3 Reelect Hans-Joerg Rudloff as Director For For Management 6 Ratify PricewaterhouseCoopers as For For Management Auditors PANASONIC CORP Ticker: 6752 Security ID: J6354Y104 Meeting Date: JUN 25, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kunio Nakamura For For Management 1.2 Elect Director Masayuki Matsushita For For Management 1.3 Elect Director Fumio Ohtsubo For For Management 1.4 Elect Director Toshihiro Sakamoto For For Management 1.5 Elect Director Takahiro Mori For For Management 1.6 Elect Director Yasuo Katsura For For Management 1.7 Elect Director Hitoshi Ohtsuki For For Management 1.8 Elect Director Ken Morita For For Management 1.9 Elect Director Ikusaburou Kashima For For Management 1.10 Elect Director Junji Nomura For For Management 1.11 Elect Director Kazunori Takami For For Management 1.12 Elect Director Makoto Uenoyama For For Management 1.13 Elect Director Masatoshi Harada For For Management 1.14 Elect Director Ikuo Uno For Against Management 1.15 Elect Director Masayuki Oku For Against Management 1.16 Elect Director Masashi Makino For For Management 1.17 Elect Director Masaharu Matsushita For For Management 1.18 Elect Director Yoshihiko Yamada For For Management 1.19 Elect Director Takashi Toyama For For Management 2 Appoint Statutory Auditor Hiroyuki For For Management Takahashi PEARSON PLC Ticker: PSON Security ID: G69651100 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: APR 28, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Re-elect David Arculus as Director For For Management 4 Re-elect Patrick Cescau as Director For For Management 5 Re-elect Will Ethridge as Director For For Management 6 Re-elect Rona Fairhead as Director For For Management 7 Re-elect Robin Freestone as Director For For Management 8 Re-elect Susan Fuhrman as Director For For Management 9 Re-elect Ken Hydon as Director For For Management 10 Re-elect John Makinson as Director For For Management 11 Re-elect Glen Moreno as Director For For Management 12 Re-elect CK Prahalad as Director For For Management 13 Re-elect Marjorie Scardino as Director For For Management 14 Approve Remuneration Report For For Management 15 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors 16 Authorise Board to Fix Remuneration of For For Management Auditors 17 Authorise Issue of Equity with For For Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase For For Management 20 Adopt New Articles of Association For For Management 21 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 22 Approve Share Incentive Plan For For Management POTASH CORPORATION OF SASKATCHEWAN INC. Ticker: POT Security ID: 73755L107 Meeting Date: MAY 6, 2010 Meeting Type: Annual/Special Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect C. M. Burley as Director For For Management 1.2 Elect W. J. Doyle as Director For For Management 1.3 Elect J. W. Estey as Director For For Management 1.4 Elect C. S. Hoffman as Director For For Management 1.5 Elect D. J. Howe as Director For For Management 1.6 Elect A. D. Laberge as Director For For Management 1.7 Elect K. G. Martell as Director For For Management 1.8 Elect J. J. McCaig as Director For For Management 1.9 Elect M. Mogford as Director For For Management 1.10 Elect P. J. Schoenhals as Director For For Management 1.11 Elect E. R. Stromberg as Director For For Management 1.12 Elect E. Viyella de Paliza as Director For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Approve Performance Option Plan For For Management 4 Advisory Vote on Executive Compensation For For Management Approach RECKITT BENCKISER GROUP PLC Ticker: RB. Security ID: G74079107 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAY 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Adrian Bellamy as Director For Abstain Management 5 Re-elect Peter Harf as Director For Abstain Management 6 Re-elect Colin Day as Director For For Management 7 Re-elect Kenneth Hydon as Director For For Management 8 Re-elect Judith Sprieser as Director For For Management 9 Elect Richard Cousins as Director For For Management 10 Elect Warren Tucker as Director For For Management 11 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors 12 Authorise Board to Fix Remuneration of For For Management Auditors 13 Authorise Issue of Equity with For For Management Pre-emptive Rights 14 Authorise Issue of Equity without For For Management Pre-emptive Rights 15 Authorise Market Purchase For For Management 16 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 17 Adopt New Articles of Association For For Management ROLLS-ROYCE GROUP PLC Ticker: RR. Security ID: G7630U109 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: APR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Re-elect Peter Byrom as Director For For Management 4 Re-elect Peter Gregson as Director For For Management 5 Re-elect Helen Alexander as Director For For Management 6 Re-elect Dr John McAdam as Director For For Management 7 Re-elect Andrew Shilston as Director For For Management 8 Reappoint KPMG Audit plc as Auditors For For Management and Authorise Their Remuneration 9 Authorise Capitalisation of Reserves For For Management for Bonus Issue or Increase in Par Value 10 Authorise EU Political Donations and For For Management Expenditure 11 Adopt New Articles of Association For For Management 12 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 13 Authorise Issue of Equity with For For Management Pre-emptive Rights 14 Authorise Issue of Equity without For For Management Pre-emptive Rights 15 Authorise Market Purchase For For Management ROYAL DUTCH SHELL PLC Ticker: RDSA Security ID: G7690A100 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAY 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Elect Charles Holliday as Director For For Management 4 Re-elect Josef Ackermann as Director For For Management 5 Re-elect Malcolm Brinded as Director For For Management 6 Re-elect Simon Henry as Director For For Management 7 Re-elect Lord Kerr of Kinlochard as For For Management Director 8 Re-elect Wim Kok as Director For For Management 9 Re-elect Nick Land as Director For For Management 10 Re-elect Christine Morin-Postel as For For Management Director 11 Re-elect Jorma Ollila as Director For For Management 12 Re-elect Jeroen van der Veer as For For Management Director 13 Re-elect Peter Voser as Director For For Management 14 Re-elect Hans Wijers as Director For For Management 15 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors 16 Authorise Board to Fix Remuneration of For For Management Auditors 17 Authorise Issue of Equity with For For Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase For For Management 20 Approve Scrip Dividend Scheme For For Management 21 Authorise EU Political Donations and For For Management Expenditure 22 Adopt New Articles of Association For For Management 23 Direct the Audit Committee or a Risk Against Against Shareholder Committee of the Board to Commission and Review a Report on Investment Risks Associated with Future Canadian Oil Sands Projects SAIPEM Ticker: SPM Security ID: T82000117 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: APR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income For For Management 3 Remove Current External Auditors and For Against Management Appoint New Ones SCHLUMBERGER LTD. Ticker: SLB Security ID: 806857108 Meeting Date: APR 7, 2010 Meeting Type: Annual Record Date: FEB 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect P. Camus as Director For For Management 1.2 Elect P. Currie as Director For For Management 1.3 Elect J.S. Gorelick as Director For For Management 1.4 Elect A. Gould as Director For For Management 1.5 Elect T. Isaac as Director For For Management 1.6 Elect K.V. Kamath as Director For For Management 1.7 Elect N. Kudryavtsev as Director For For Management 1.8 Elect A. Lajous as Director For For Management 1.9 Elect M.E. Marks as Director For For Management 1.10 Elect L.R. Reif as Director For For Management 1.11 Elect T.I. Sandvold as Director For For Management 1.12 Elect H. Seydoux as Director For For Management 2 Adopt and Approve Financials and For For Management Dividends 3 Approve 2010 Omnibus Stock Incentive For For Management Plan 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors SCOTTISH AND SOUTHERN ENERGY PLC Ticker: SSE Security ID: G7885V109 Meeting Date: JUL 23, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of 46.2 Pence For For Management Per Ordinary Share 4 Elect Thomas Andersen as Director For For Management 5 Re-elect Susan Rice as Director For For Management 6 Re-elect Gregor Alexander as Director For For Management 7 Reappoint KPMG Audit plc as Auditors of For For Management the Company 8 Authorise Board to Determine For For Management Remuneration of Auditors 9 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 139,779,600 10 Subject to the Passing of Resolution 9, For For Management Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 23,011,020 11 Authorise 92,044,080 Ordinary Shares For For Management for Market Purchase 12 Approve That a General Meeting Other For For Management Than an Annual General Meeting May Be Called on Not Less Than 14 Clear Days' Notice SHISEIDO CO. LTD. Ticker: 4911 Security ID: J74358144 Meeting Date: JUN 25, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 25 2.1 Elect Director Shinzou Maeda For For Management 2.2 Elect Director Kimie Iwata For For Management 2.3 Elect Director Carsten Fischer For For Management 2.4 Elect Director Yasuhiko Harada For For Management 2.5 Elect Director Hisayuki Suekawa For For Management 2.6 Elect Director Tatsuomi Takamori For For Management 2.7 Elect Director Shouichirou Iwata For For Management 2.8 Elect Director Tatsuo Uemura For For Management 3 Appoint Statutory Auditor Toshio For For Management Yoneyama 4 Approve Annual Bonus Payment to For For Management Directors 5 Approve Deep Discount Stock Option Plan For Against Management SINGAPORE TELECOMMUNICATIONS LTD. Ticker: Z74 Security ID: Y79985209 Meeting Date: JUL 24, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Share Repurchase Program For For Management 2 Approve Participation by the Relevant For For Management Person in the SingTel Performance Share Plan SINGAPORE TELECOMMUNICATIONS LTD. Ticker: Z74 Security ID: Y79985209 Meeting Date: JUL 24, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements and For For Management Directors' and Auditors' Reports 2 Declare Final Dividend of SGD 0.069 Per For For Management Share 3 Reelect Chua Sock Koong as Director For For Management 4 Reelect Kaikhushru Shiavax Nargolwala For For Management as Director 5 Reelect Fang Ai Lian as Director For For Management 6 Reelect Ong Peng Tsin as Director For For Management 7 Approve Directors' Fees of Up to SGD For For Management 2.2 Million for the Year Ending March 31, 2010 (2009: Up to SGD 2.2 Million) 8 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 9 Approve Issuance of Equity or For For Management Equity-Linked Securities with or without Preemptive Rights 10 Approve Issuance of Shares Pursuant to For For Management the Singapore Telecom Share Option Scheme 1999 11 Approve Issuance of Shares and Grant of For For Management Awards Pursuant to the SingTel Performance Share Plan STADA ARZNEIMITTEL AG Ticker: SAZ Security ID: D76226113 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: MAY 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2009 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.55 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2009 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2009 5 Receive Report on Remuneration System None None Management (Non-Voting) 6 Ratify PKF Deutschland GmbH as Auditors For For Management for Fiscal 2010 7 Elect Carl Oetker to the Supervisory For For Management Board 8a Amend Articles Re: Electronic For For Management Communication of Company Announcements 8b Amend Articles Re: Rules of Procedure For For Management of Management Board 8c Amend Articles Re: Size and Composition For For Management of Supervisory Board 8d Amend Articles Re: Convocation of For For Management General Meeting due to New German Legislation (Transposition of EU Shareholder's Rights Directive) 8e Amend Articles Re: Registration for and For For Management Voting Right Representation at General Meeting due to New German Legislation (Transposition of EU Shareholder's Rights Directive) 8f Amend Articles Re: Audio and Video For For Management Transmission of General Meeting due to New German Legislation (Transposition of EU Shareholder's Rights Directive) 8g Amend Articles Re: Access of For For Management Shareholders to Company Documents 9 Authorize Share Repurchase Program and For Against Management Reissuance or Cancellation of Repurchased Shares STANDARD CHARTERED PLC Ticker: STAN Security ID: G84228157 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAY 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Approve Remuneration Report For For Management 4 Re-elect Jamie Dundas as Director For For Management 5 Re-elect Val Gooding as Director For For Management 6 Re-elect Rudy Markham as Director For For Management 7 Re-elect John Peace as Director For For Management 8 Re-elect Peter Sands as Director For For Management 9 Re-elect Paul Skinner as Director For For Management 10 Re-elect Oliver Stocken as Director For For Management 11 Elect Jaspal Bindra as Director For For Management 12 Elect Richard Delbridge as Director For For Management 13 Elect Dr Han Seung-soo as Director For For Management 14 Elect Simon Lowth as Director For For Management 15 Elect Mike Rees as Director For For Management 16 Reappoint KPMG Audit plc as Auditors For For Management 17 Authorise Board to Fix Remuneration of For For Management Auditors 18 Approve EU Political Donations and For For Management Expenditure 19 Authorise Issue of Equity with For For Management Pre-emptive Rights 20 Authorise Issue of Equity with For For Management Pre-emptive Rights 21 Authorise Issue of Equity with For For Management Pre-emptive Rights 22 Authorise Issue of Equity without For For Management Pre-emptive Rights 23 Authorise Issue of Equity without For For Management Pre-emptive Rights 24 Authorise Market Purchase For For Management 25 Authorise Market Purchase For For Management 26 Adopt New Articles of Association For For Management 27 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 28 Amend Restricted Share Scheme For For Management 29 Approve Waiver on the Reporting and For For Management Annual Review Requirements in Respect of Ongoing Banking Transactions with Associates of Temasek 30 Approve the Waiver in Respect of the For For Management Requirement to Enter into Fixed-term Written Agreements with Temasek 31 Approve Future Ongoing Banking For For Management Transactions with Temasek SYNGENTA AG Ticker: SYNN Security ID: 87160A100 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports, Including Remuneration Report 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 6.00 per Share 4.1 Approve Creation of CHF 945,999 Pool of For For Management Capital without Preemptive Rights 4.2 Amend Articles Re: Share Certificates For For Management and Conversion of Shares due to New Swiss Federal Act on Intermediated Securities 4.3 Amend Articles Re: Editorial Changes For For Management and Transposition of Amendments to the Swiss Code of Obligations Concerning Group Auditors and Votes on Liquidation 5.1 Reelect Michael Mack as Director For For Management 5.2 Reelect Jacques Vincent as Director For For Management 6 Ratify Ernst & Young AG as Auditors For For Management 7 Additional and/or counter proposals For Against Management presented at the meeting TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Ticker: 2330 Security ID: 874039100 Meeting Date: JUN 15, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Amend Articles of Association For For Management 4 Amend Operating Procedures for For For Management Derivatives Transactions 5 Transact Other Business None None Management TATE & LYLE PLC Ticker: TATE Security ID: G86838128 Meeting Date: JUL 23, 2009 Meeting Type: Annual Record Date: JUL 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of 16.1 Pence For For Management Per Ordinary Share 4 Re-elect Iain Ferguson as Director For For Management 5 Re-elect Robert Walker as Director For For Management 6 Elect Sir Peter Gershon as Director For For Management 7 Elect Tim Lodge as Director For For Management 8 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors of the Company 9 Authorise Board to Fix Remuneration of For For Management Auditors 10 Authorise Company and its Subsidiaries For For Management to Make EU Political Donations to Political Parties and/or Independent Election Candidates, and/or Political Org. Other Than Political Parties up to GBP 100,000 and Incur EU Political Expenditure up to GBP 100,000 11 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights Under a General Authority up to Aggregate Nominal Amount of GBP 38,200,000 and an Additional Amount Pursuant to a Rights Issue of up to GBP 38,200,000 12 Subject to the Passing of Resolution For For Management 11, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 5,733,000 13 Authorise 45,868,000 Ordinary Shares For For Management for Market Purchase 14 Approve That a General Meeting of the For For Management Company Other Than an Annual General Meeting May be Called on Not Less Than 14 Clear Days' Notice 15 Approve Scrip Dividend Scheme For For Management TESCO PLC Ticker: TSCO Security ID: G87621101 Meeting Date: JUL 3, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of 8.39 Pence For For Management Per Ordinary Share 4 Re-elect Richard Brasher as Director For For Management 5 Re-elect Philip Clarke as Director For For Management 6 Re-elect Andrew Higginson as Director For For Management 7 Re-elect Charles Allen as Director For For Management 8 Re-elect Dr Harald Einsmann as Director For For Management 9 Elect Jacqueline Tammenoms Bakker as For For Management Director 10 Elect Patrick Cescau as Director For For Management 11 Elect Ken Hanna as Director For For Management 12 Elect Laurie Mcllwee as Director For For Management 13 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors of the Company 14 Authorise Board to Fix Remuneration of For For Management Auditors 15 Approve Increase in Authorised Ordinary For For Management Share Capital from GBP 542,900,000 to GBP 667,900,000 16 Subject to the Passing of Resolution For For Management Numbered 15, Authorise Issue of Equity with Rights up to GBP 130,360,454 and an Additional Amount Pursuant to a Rights Issue of up to GBP 260,720,908 After Deducting Any Securities Issued Under the General Authority 17 Subject to the Passing of Resolution For For Management Numbered 16, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 19,751,583 18 Authorise 790,063,358 Ordinary Shares For For Management for Market Purchase 19 Auth. Company and Subsidiaries to Make For For Management EU Political Donations to Political Parties or Independent Election Candidates up to GBP 100,000, to Political Org. Other Than Political Parties up to GBP 100,000 and Incur EU Political Expenditure up to GBP 100,000 20 Approve Tesco plc Group Bonus Plan For For Management 21 Amend Tesco plc 2004 Discretionary For Against Management Share Option Plan 22 Approve That a General Meeting Other For For Management Than an Annual General Meeting May Be Called on Not Less Than 14 Clear Days' Notice 23 Resolve that the Directors Allocate a Against Against Shareholder NED to Tesco's Coprporate Responsibility Committee; Commit to Annual Reporting Publicly on Performance and Progress on Relevant Tesco Policies; Implement Improvements to Tesco's UK Meat and Poultry Supply Chain TNT NV Ticker: TNT Security ID: N86672107 Meeting Date: APR 8, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Announcements None None Management 2 Presentation by M.P. Bakker, CEO None None Management 3 Discuss the Company's Vision and None None Management Strategy 2015 4 Receive Report of Management Board None None Management (Non-Voting) 5 Discussion on Company's Corporate None None Management Governance Structure 6 Approve Financial Statements For For Management 7a Receive Explanation on Company's None None Management Reserves and Dividend Policy 7b Approve Dividends in Cash or Shares For For Management 8 Approve Discharge of Management Board For For Management 9 Approve Discharge of Supervisory Board For For Management 10 Approve Remuneration Report Containing For For Management Remuneration Policy for Management Board Members 11a Announce Vacancies on Supervisory Board None None Management 11b Opportunity to Nominate Supervisory None None Management Board Members 11c Announcement by the Supervisory Board None None Management of the Persons Nominated for (Re)Appointment 12 Reelect R. King to Supervisory Board For For Management 13 Elect J. Wallage to Supervisory Board For For Management 14 Announce Vacancies on Supervisory Board None None Management Arising in 2011 15 Announce Intention of the Supervisory None None Management Board to Reappoint C.H. van Dalen to the Management Board 16 Maintain the Large Company Regime at For Against Management the Level of TNT N.V. 17 Grant Board Authority to Issue Shares For For Management Up To Ten Percent of Issued Capital Plus Additional Ten Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights 18 Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 17 19 Authorize Repurchase of Shares For For Management 20 Authorize Cancellation of Repurchased For For Management Shares 21 Present Conclusions of the Three-Yearly None None Management Assessment of the Functioning of the External Auditor 22 Allow Questions None None Management 23 Close Meeting None None Management TOKYO ELECTRIC POWER CO. LTD. Ticker: 9501 Security ID: J86914108 Meeting Date: JUN 25, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 30 2.1 Elect Director Zengo Aizawa For For Management 2.2 Elect Director Yasushi Aoyama For For Management 2.3 Elect Director Takao Arai For For Management 2.4 Elect Director Tsunehisa Katsumata For For Management 2.5 Elect Director Shigeru Kimura For For Management 2.6 Elect Director Akio Komori For For Management 2.7 Elect Director Masataka Shimizu For For Management 2.8 Elect Director Hiroaki Takatsu For For Management 2.9 Elect Director Masaru Takei For For Management 2.10 Elect Director Norio Tsuzumi For For Management 2.11 Elect Director Yoshihiro Naitou For For Management 2.12 Elect Director Toshio Nishizawa For For Management 2.13 Elect Director Naomi Hirose For For Management 2.14 Elect Director Takashi Fujimoto For For Management 2.15 Elect Director Makio Fujiwara For For Management 2.16 Elect Director Fumiaki Miyamoto For For Management 2.17 Elect Director Sakae Mutou For For Management 2.18 Elect Director Tomijirou Morita For For Management 2.19 Elect Director Hiroshi Yamaguchi For For Management 2.20 Elect Director Masao Yamazaki For For Management 3.1 Appoint Statutory Auditor Kazuko Oya For For Management 3.2 Appoint Statutory Auditor Takashi For For Management Karasaki 4 Approve Alternate Income Allocation Against Against Shareholder Proposal with Higher Dividend 5 Amend Articles to Create Committee to Against Against Shareholder Study How to Dispose of Nuclear Waste Based on Survey of Consumers, Board ?Must Strive to Implement Recommendations? 6 Amend Articles to Require End of Against Against Shareholder Cooperation in Fast Breeder Reactor Project 7 Amend Articles to Add Smart Grid Against Against Shareholder (Time-Variable Pricing) Operations to Favor Use of Non-Nuclear Power 8 Amend Articles to Require Director Against For Shareholder Compensation Disclosure TOTAL SA Ticker: FP Security ID: F92124100 Meeting Date: MAY 21, 2010 Meeting Type: Annual/Special Record Date: MAY 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.28 per Share 4 Approve Auditors' Special Report For For Management Regarding Related-Party Transactions 5 Approve Transaction with Christophe de For Against Management Margerie Re: Severance Payment 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Reelect Thierry Desmarest as Director For For Management 8 Reelect Thierry de Rudder as Director For Against Management 9 Elect Gunnar Brock as Director For For Management 10 Elect Claude Clement as Representative For For Management of Employee Shareholders to the Board 11 Elect Philippe Marchandise as Against Against Management Representative of Employee Shareholders to the Board 12 Elect Mohammed Zaki as Representative Against Against Management of Employee Shareholders to the Board 13 Reelect Ernst & Young Audit as Auditor For For Management 14 Reelect KPMG Audit as Auditor For For Management 15 Ratify Auditex as Alternate Auditor For For Management 16 Ratify KPMG Audit I.S. as Alternate For For Management Auditor 17 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 2.5 Billion 18 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 850 million 19 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 20 Approve Employee Stock Purchase Plan For For Management 21 Authorize up to 0.1 Percent of Issued For For Management Capital for Use in Stock Option Plan
